1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (CA Bar No. 226112)
2    Virginia Sanderson (CA Bar No. 240241)
3    Ansel J. Halliburton (CA Bar No. 282906)
     150 Post Street, Suite 520
4    San Francisco, CA 94108
     Telephone: (415) 955-1155
5    Facsimile: (415) 955-1158
     karl@KRInternetLaw.com
6
     ginny@KRInternetLaw.com
7    ansel@KRInternetLaw.com

8    Attorneys for Plaintiffs Proper Media, LLC,
     Christopher Richmond, and Drew Schoentrup
9

10

11

12
                                SUPERIOR COURT OF CALIFORNIA
13                                  COUNTY OF SAN DIEGO
14

15   Proper Media, LLC, a California limited       Case No.
     liability company,
16   Christopher Richmond, an individual,
     and Drew Schoentrup, an individual,           COMPLAINT
17
                  Plaintiffs,                      DEMAND FOR JURY TRIAL
18

19         v.

20   Bardav Inc., a California corporation, and
     David Mikkelson, an individual,
21
                  Defendants.
22

23

24

25

26

27

28
     Case No.                                                              COMPLAINT

                                    Page 7 of 732
1           Plaintiffs   Proper   Media,   LLC    (“Proper   Media”),   Christopher    Richmond

2    (“Richmond”), and Drew Schoentrup (“Schoentrup”) (collectively, “Plaintiffs”), by and

3    through their undersigned counsel, allege as follows:

4                                          INTRODUCTION

5           1.     This case involves unlawful jockeying for ownership and control of the fact-

6    checking website Snopes.com (“Snopes”). Snopes advertises itself as “The definitive

7    Internet reference source for urban legends, folklore, myths, rumors, and misinformation”

8    and recently entered into a high-profile agreement with Facebook to integrate fact-

9    checking services into its social media platform. But while Snopes is built entirely around

10   the concepts of transparency and truth, its founder, Defendant David Mikkelson

11   (“Mikkelson”) has engaged in a lengthy scheme of concealment and subterfuge to gain

12   control of the company and to drain its profits.

13          2.     Snopes is owned by Bardav Inc. (“Bardav”). Bardav was founded in 2003

14   by Mikkelson and his then-wife, Barbara Mikkelson (“Barbara”). Mikkelson and Barbara

15   each owned one share, or 50% of the equity in Bardav.

16          3.     After a contentious divorce, Barbara sold her equity in Bardav to Plaintiff

17   Proper Media in July of 2016.

18          4.     Proper Media is a San Diego-based Internet media company. Proper Media

19   manages several top-ranked web properties and, at the time of its purchase of Barbara’s

20   interest, it was already managing a significant amount of the operation of Snopes. Proper

21   Media’s management of Snopes is governed by a written General Services Agreement.

22          5.     Because Bardav elected pass-through tax treatment under Subchapter S of

23   the Internal Revenue Code, Bardav’s shareholders may not be companies (such as

24   Proper Media, which is a limited liability company). 26 U.S.C. § 1361(b)(1)(B). The deal

25   was therefore structured as a sale by Barbara to Proper Media’s individual shareholders.

26   Proper Media’s members would only hold the shares for the benefit of Proper Media.

27   Accordingly, Bardav approved the issuance of fractional shares in the names of Proper

28   Media’s five members, including Vincent Green (“Green”), who was a small minority
     Case No.                                                                         COMPLAINT
                                                 1
                                     Page 8 of 732
1    member of Proper Media; however, no fractional shares were ever issued by Bardav.

2          6.     As a member and officer of Proper Media, Green owes fiduciary duties both

3    to the company and to its other members under its Operating Agreement. These fiduciary

4    duties include duties of loyalty, care, and good faith, and any actions taken adversely to

5    Proper Media are expressly prohibited.

6          7.     Mikkelson was unhappy that Barbara maintained ownership of half of what

7    he always considered to be his company after the divorce. Thus, after Proper Media’s

8    purchase of Barbara’s share, Mikkelson sought to finally gain control of Bardav by

9    aligning and conspiring with Green. Although Green purportedly holds only a small

10   fraction of Bardav’s equity (which he only holds for the benefit of Proper Media), when

11   combined with Mikkelson’s 50% interest, it would purportedly give Mikkelson majority

12   control of the company.

13         8.     Beginning in February 2017, Mikkelson conspired with Green to block

14   Proper Media’s access to the personnel, accounts, tools, and data necessary to manage

15   Snopes. On information and belief, Mikkelson, in conjunction with Green, intentionally did

16   block Proper Media’s access to personnel, accounts, tools, and data to take over Snopes

17   and to prevent Proper Media from performing under the General Services Agreement.

18   Furthermore, Green instructed three Proper Media employees not to return to the Proper

19   Media office and removed over $10,000 of equipment used by these three employees

20   from the Proper Media office.

21         9.     Shortly thereafter, Green resigned from Proper Media. Green resigned

22   using a Snopes email account, indicating that he was now a direct employee of

23   Mikkelson at Bardav.

24         10.    Accordingly, Mikkelson has induced Green to breach the Proper Media

25   Operating Agreement as well as Green’s fiduciary duties.

26         11.    Mikkelson has also caused Bardav to breach the General Services

27   Agreement.

28         12.    Mikkelson has repeatedly engaged in fraud upon Proper Media, most
     Case No.                                                                      COMPLAINT
                                               2
                                     Page 9 of 732
1    recently in an effort to obtain approval for Bardav to pay Mikkelson a sizable salary and

2    large sums of Mikkelson’s personal expenses.

3             13.   Mikkelson’s actions amount to an abuse of control of Bardav and corporate

4    waste.

5             14.   Proper Media now seeks relief for the harm Defendants Bardav and

6    Mikkelson have caused.

7                                             PARTIES

8             15.   Plaintiff Proper Media, LLC is a California limited liability company with its

9    principal place of business in San Diego, California.

10            16.   Plaintiff Christopher Richmond is an individual residing in San Juan, Puerto

11   Rico.

12            17.   Plaintiff Drew Schoentrup is an individual residing in San Juan, Puerto Rico.

13            18.   On information and belief, Defendant Bardav Inc. is a California corporation

14   with its principal place of business in San Diego County, California.

15            19.   On information and belief, Defendant Mikkelson is an individual residing in

16   or around Calabasas, California.

17                                  JURISDICTION AND VENUE

18            20.   This Court has original jurisdiction over this matter under the California

19   Constitution, Article VI, section 10.

20            21.   This Court has personal jurisdiction over Defendants, and each of them,

21   because (1) a substantial part of Defendants’ misconduct that gave rise to this action

22   occurred in California and the primary injury as a result of Defendants’ misconduct was

23   felt in California; (2) Defendant Bardav is a California corporation, and Defendant

24   Mikkelson is a principal of Bardav; and (3) for all or part of the relevant time period,

25   Mikkelson was a resident of and domiciled in California.

26            22.   Venue is proper in San Diego County because Defendant Bardav maintains

27   its principal place of business within this County.

28   //
     Case No.                                                                        COMPLAINT
                                                 3
                                     Page 10 of 732
1                      FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

2          23.    Plaintiff Proper Media is an Internet-based media company. Proper Media

3    manages several top-ranked web properties. Proper Media owns, develops, and

4    manages advertising-technology systems and also offers services related to website

5    design, web-server management, and Internet-content management systems.

6          24.    Plaintiffs Christopher Richmond (“Richmond”) and Drew Schoentrup

7    (“Schoentrup”) co-founded Proper Media in 2015, and together are Proper Media’s

8    majority equity holders. Until recently, there were three other minority members, including

9    Green.

10         25.    At all relevant times, the ownership of Proper Media was divided among its

11   members as follows: Schoentrup owned 40%; Richmond owned 40%; Ryan Miller owned

12   6.66%; Green owned 6.66%; and Tyler Dunn owned 6.68%.

13                                         Proper Media
14         26.    Proper Media is governed by the Limited Liability Company Agreement of
15   Proper Media, LLC (the “Operating Agreement”), which all five of its members signed.
16         27.    Section III.H of the Operating Agreement sets forth the following duties of
17   members to other members as well as Proper Media itself:
18                H.     Fiduciary Duties of the Members.
19
                  1.     Loyalty and Care. Except to the extent otherwise provided
20                herein, each Member shall have a fiduciary duty of loyalty and care
                  similar to that of members of limited liability companies organized
21                under the laws of California.
22
                  2.     Competition with the Company. The Members shall refrain
23                from dealing with the Company in the conduct of the Company's
                  business as or on behalf of a party having an interest adverse to
24                the Company unless a majority of the Members excluding the
                  interested Member, consents thereto. The Members shall refrain
25                from competing with the Company in the conduct of the Company's
                  business unless a majority of the Members excluding the interested
26
                  Member, consents thereto. In the event that a Member is the sole
27                Member of the Company, no vote shall be required.

28                3.     Duties Only to the Company. The Member's fiduciary duties
     Case No.                                                                       COMPLAINT
                                               4
                                    Page 11 of 732
                   of loyalty and care are to the Company and not to the other
1                  Members. The Members shall owe fiduciary duties of disclosure,
2                  good faith and fair dealing to the Company and to the other
                   Members. A Member who so performs their duties shall not have
3                  any liability by reason of being or having been a Member.

4           28.    Section VI.C of the Operating Agreement sets forth additional fiduciary

5    duties of officers of Proper Media. The duties enumerated in Section VI.C are identical to

6    those set forth in Section III.H, with the sole difference being that Section III.H applies to

7    members while Section VI.C applies to officers.

8                                              Bardav

9           29.    On information and belief, Bardav was founded in 2003 by Mikkelson and

10   his then-wife, Barbara. Mikkelson and Barbara each owned one-half, or fifty percent

11   (50%), of the equity in Bardav. Mikkelson’s and Barbara’s respective ownership interest

12   were each represented by a single share in the company, for a total of two (2) shares.

13          30.    On information and belief, Bardav is and always has been an

14   S Corporation, meaning it has elected pass-through tax treatment under Subchapter S of

15   the Internal Revenue Code.

16          31.    Bardav’s web property, Snopes, is one of the 1000 most popular websites

17   in the United States, and is highly profitable, with revenue coming primarily from

18   advertising that appears on the site. On information and belief, in the aftermath of the

19   reported Russian intelligence operation to influence the 2016 election with so-called “fake

20   news” spread through Facebook and other social media websites, Facebook entered into

21   an agreement with Snopes and other media organizations to integrate fact-checking

22   services into Facebook. See, e.g., Mike Isaac, THE NEW YORK TIMES, Facebook Mounts

23   Effort to Limit Tide of Fake News, https://www.nytimes.com/2016/12/15/technology/

24   facebook-fake-news.html?_r=0 (Dec. 15, 2016); Jen Weedon, et al., Information

25   Operations and Facebook, https://fbnewsroomus.files.wordpress.com/2017/04/facebook-

26   and-information-operations-v1.pdf (Apr. 27, 2017).

27                               The General Services Agreement

28          32.    In or about August 2015, Proper Media entered into a General Services

     Case No.                                                                         COMPLAINT
                                                 5
                                     Page 12 of 732
1    Agreement with Bardav (the “General Services Agreement”), under which Proper Media

2    would manage most of the operations of the popular fact-checking website Snopes.

3           33.     Under the General Services Agreement, Proper Media is responsible for

4    managing all content and advertising accounts for Snopes. In order to perform these

5    management services, Bardav gave Proper Media control of Snopes’ email hosting and

6    content-management system.        Proper Media         also   relied on   third-party project

7    management tools, such as Slack and Asana, to manage Snopes-related data.

8           34.     Proper Media performed all obligations required of it under the General

9    Services Agreement at all times from the inception of the General Services Agreement

10   until prevented from doing so by Mikkelson, as outlined below.

11              Proper Media’s Acquisition of Barbara Mikkelson’s Share of Bardav
12          35.     On information and belief, in or about 2014, David and Barbara Mikkelson
13   began what would prove to be a contentious divorce. As a result, by 2016, Barbara
14   sought to sell her 50% equity interest in Bardav.
15          36.     During the summer of 2016, Proper Media negotiated to buy Barbara’s 50%
16   equity in Bardav. Because Bardav elected pass-through tax treatment under Subchapter
17   S of the Internal Revenue Code, Bardav’s shareholders may not be companies (such as
18   Proper Media, which is a limited liability company). 26 U.S.C. § 1361(b)(1)(B). The deal
19   was therefore structured as a sale by Barbara to Proper Media’s individual shareholders,
20   but for the benefit of Proper Media. Accordingly, Proper Media’s interest in Bardav was

21   taken in the name of its individual members.

22          37.     It was mutually agreed and expected that a representative of Proper Media

23   would join Bardav’s Board of Directors after the Closing. Indeed, Barbara represented to

24   Schoentrup that a representative of Proper Media would be appointed to the Board of

25   Directors to replace her, as Barbara had a guaranteed board seat. Furthermore,

26   Mikkelson did not object to Barbara’s sale of all of her interest and rights in her Bardav

27   stock to Proper Media. Proper Media’s members entered into the agreement to purchase

28   Barbara’s equity in reliance on this representation.
     Case No.                                                                         COMPLAINT
                                                6
                                    Page 13 of 732
1           38.    The sale of Barbara’s equity in Bardav to Proper Media’s five members

2    closed on July 1, 2016 (the “Closing”).

3           39.    On the date of the Closing, Barbara resigned in writing from Bardav’s Board

4    of Directors, and from all of her officer roles with Bardav. Barbara sent her resignation to

5    Mikkelson and Schoentrup as the company’s presumptive Directors.

6           40.    On August 26, 2016, all of Bardav’s nominal shareholders—namely,

7    Mikkelson and the five members of Proper Media—signed a shareholder and board

8    resolution permitting the issuance of fractional shares of Bardav to the five Proper Media

9    members. Both Mikkelson and Schoentrup signed this resolution a second time in their

10   separate capacities as directors of Bardav:

11

12

13

14

15

16   This resolution was executed as an amendment to Bardav’s original bylaws; however,
17   Plaintiffs have recently discovered those bylaws do not exist. Moreover, no fractional
18   shares were ever issued by Bardav.
19          41.    A significant portion of the purchase price for Barbara’s equity was financed
20   by Diamond Creek Capital, LLC (“DCC”). Proper Media is a party to the financing and
21   loan agreements with DCC, and is also a party to a promissory note with Barbara. The
22   individual members of Proper Media are not parties to the promissory note with Barbara.
23   From the Closing through April 2017, Proper Media, Richmond, and Schoentrup
24   exclusively made all payments to DCC and Barbara. To be clear, Green has not
25   personally made any payments related to Proper Media’s acquisition of ownership
26   interests in Bardav.
27                            Mikkelson’s Misuse of Bardav Funds
28          42.    Throughout Proper Media’s business relationship with Mikkelson, despite
     Case No.                                                                       COMPLAINT
                                                7
                                    Page 14 of 732
1    being paid handsomely, Mikkelson has claimed to be underpaid. Mikkelson has also

2    submitted large expenses for reimbursement by Bardav.

3           43.     In the second half of 2016, Mikkelson’s purported business expenses

4    included tens of thousands of dollars in legal fees, which, on information and belief, were

5    not for Bardav’s benefit, but rather for personal legal representation in his ongoing and

6    contentious divorce proceeding with Barbara.

7           44.     Mikkelson’s purported business expenses in the second half of 2016 also

8    included tens of thousands of dollars in travel expenses, which, on information and belief,

9    were actually for personal travel—including a honeymoon to Asia with Mikkelson’s new

10   wife (and Bardav/Snopes employee) Elyssa Young in November or December 2016. 1

11          45.     Through February 2017, Mikkelson and the other shareholders in Bardav
12   discussed how to close out Bardav’s financial books for 2016, including what
13   compensation Mikkelson was due, culminating in a draft document titled the “Bardav, Inc.
14   2016 Compensation Agreement” (the “2016 Compensation Agreement”).
15          46.     On information and belief, Mikkelson knowingly and falsely represented to
16   Bardav’s shareholders, including Richmond and Schoentrup, that all the claimed
17   expenses listed in the draft 2016 Compensation Agreement were for business purposes.
18          47.     Relying on this representation, and the representation by Mikkelson that he
19   would thereafter enter into a compensation agreement for 2017, all of Bardav’s
20   shareholders except Mikkelson signed the 2016 Compensation Agreement. On May 4,

21   2017, both Richmond and Schoentrup expressly revoked their agreement to the 2016

22   Compensation Agreement, which at the time of the revocation was still unsigned by

23   Mikkelson.

24                                Mikkelson’s Conspiracy with Green

25          48.     On information and belief, beginning as early as the start of 2017,

26   Mikkelson conspired with Green to obtain a controlling interest in Bardav and to exclude

27   1 Notably, Barbara made similar accusations against Mikkelson in their divorce proceedings, namely, that
     he improperly used company funds for personal travel and paid escort services, including services from
28   Elyssa Young.
     Case No.                                                                                  COMPLAINT
                                                      8
                                        Page 15 of 732
1    Proper Media from its operation.

2           49.    Green was an employee and member of Proper Media from approximately

3    March 2015 through April 3, 2017. Green was also an officer of Proper Media, with his

4    most recent title being Vice President of Operations. Throughout his employment, Green

5    worked extensively on the Snopes website, and, as a result, came to personally know

6    and befriend Mikkelson.

7           50.    On Saturday, February 18, 2017, Richmond and Schoentrup had an in-

8    person conversation with Green at Proper Media’s offices. When confronted, Green

9    admitted that he was not acting in the best interest of Proper Media. After this

10   conversation, Green never returned to the Proper Media office, and performed no further

11   work for Proper Media. On Tuesday, February 21, 2017—the second business day after

12   the conversation described above—without Richmond’s or Schoentrup’s knowledge or

13   consent, Green removed Richmond’s and Schoentrup’s access to the Snopes content-

14   management system, instructed three Proper Media employees not to return to work, and

15   removed over $10,000 of computer equipment from the Proper Media offices used by

16   these three employees. On information and belief, Green did so in conspiracy with and at

17   the direction of Mikkelson.

18          51.    Under the General Services Agreement, Proper Media was, and still is,

19   responsible for operating this content-management system. Without access, Proper

20   Media cannot fulfill its obligations under the General Services Agreement.

21          52.    On or about March 8, 2017, Green added himself to the “Snopes.com Staff”

22   page on Snopes, which lists his role as “Business Development”. Snopes.com Staff,

23   http://www.snopes.com/snopes-staff/ (last accessed Apr. 27, 2017; archived at

24   https://perma.cc/BRX7-C99L).

25          53.    On March 10, 2017, again without Richmond’s or Schoentrup’s knowledge

26   or consent, Green removed Snopes-related data from Proper Media’s communication

27   and project-management tools, including Slack and Asana. On information and belief,

28   Green did so in conspiracy with and at the direction of Mikkelson.
     Case No.                                                                     COMPLAINT
                                               9
                                    Page 16 of 732
1           54.    Without access to this Snopes-related data in Slack and Asana, Proper

2    Media cannot fulfill its obligations under the General Services Agreement.

3           55.    Also on March 10, 2017, Mikkelson purported to terminate the General

4    Services Agreement, to be effective in 60 days, i.e., on or about May 9, 2017.

5           56.    On or about April 1, 2017, Mikkelson removed Richmond’s and

6    Schoentrup’s access to the bank account used for Snopes business by Bardav and

7    Proper Media.

8           57.    On April 3, 2017, Green gave written notice—from his Snopes email

9    account—of his resignation from Proper Media.

10          58.    During the weeks between February 18, 2017 and April 3, 2017, Green

11   admitted that he was doing no work for Proper Media, and was instead working with

12   Mikkelson at Bardav. Despite doing no work, until April 3, 2017, Proper Media continued

13   to pay Green, and contributed to Green’s health-insurance premiums.

14          59.    Under the express terms of Sections III.H and VI.C the Operating

15   Agreement, and under California law, Green owed fiduciary duties both to the other

16   members of Proper Media and to Proper Media as a company.

17          60.    Through the actions cited above, and in conspiracy with Mikkelson, Green

18   breached his fiduciary duties to Proper Media and its members.

19                                  FIRST CLAIM FOR RELIEF

20                                      Breach of Contract

21                   (By Plaintiff Proper Media Against Defendant Bardav)

22          61.    Plaintiff realleges and incorporates by reference the allegations in each of

23   the preceding Paragraphs as if fully set forth herein.

24          62.    The General Services Agreement is a valid written contract between Proper

25   Media and Bardav.

26          63.    Until Defendants’ actions made Proper Media’s performance impossible,

27   Proper Media performed all of its obligations under the General Services Agreement.

28          64.    Bardav’s actions as stated herein, including, among other things,
     Case No.                                                                         COMPLAINT
                                                10
                                    Page 17 of 732
1    intentionally excluding Plaintiffs from the accounts, tools, and data necessary to fulfill

2    Proper Media’s obligations under the General Services Agreement, constitute a breach

3    of the General Services Agreement.

4           65.    As a direct and proximate result of Bardav’s conduct, Proper Media has

5    suffered actual damages, in an amount to be determined according to proof at trial.

6                                  SECOND CLAIM FOR RELIEF

7                             Intentional Interference with Contract

8                        (By All Plaintiffs Against Defendant Mikkelson)

9           66.    Plaintiffs reallege and incorporate by reference the allegations in each of

10   the preceding Paragraphs as if fully set forth herein.

11          67.    A written agreement exists between Proper Media and Bardav—namely,

12   the General Services Agreement.

13          68.    Mikkelson knew about the General Services Agreement.

14          69.    Mikkelson has intentionally excluded Proper Media from the accounts,

15   tools, and data necessary to fulfill Proper Media’s obligations under the General Services

16   Agreement, and has conspired with Green to frustrate and/or terminate the General

17   Services Agreement.

18          70.    Mikkelson undertook the actions alleged herein with the intent and

19   understanding that Proper Media would be unable to fulfill its obligations under the

20   General Services Agreement and/or that Bardav would terminate the General Services

21   Agreement.

22          71.    As a result of Mikkelson’s actions, Bardav has terminated the General

23   Services Agreement.

24          72.    Similarly, Mikkelson knew about the Proper Media Operating Agreement, to

25   which Plaintiffs Proper Media, Schoentrup, and Richmond are parties.

26          73.    Mikkelson has intentionally induced Green to breach the Operating

27   Agreement by conspiring with Green to take actions adverse to Proper Media, including

28   by intentionally excluding Proper Media from the accounts, tools, and data necessary to
     Case No.                                                                      COMPLAINT
                                                11
                                    Page 18 of 732
1    fulfill Proper Media’s obligations under the General Services Agreement.

2           74.    Mikkelson undertook the actions alleged herein with the intent and

3    understanding that Green would breach the Operating Agreement.

4           75.    As a result of Mikkelson’s actions, Green has breached the Operating

5    Agreement.

6           76.    As a direct and proximate result of Mikkelson’s conduct, Plaintiffs have

7    suffered substantial economic loss and other general and specific damages, all in an

8    amount to be determined according to proof at trial.

9           77.    Mikkelson acted maliciously, oppressively, and fraudulently, and Plaintiffs

10   are entitled to punitive and exemplary damages.

11                                  THIRD CLAIM FOR RELIEF

12                                        Civil Conspiracy

13                 (By Plaintiff Proper Media Against Defendant Mikkelson)

14          78.    Proper Media realleges and incorporates by reference the allegations in

15   each of the preceding Paragraphs as if fully set forth herein.

16          79.    Sometime between January 2017 and the present, Mikkelson did knowingly

17   and willfully conspire and agree with Green, and attempted to (1) convert a portion of

18   Proper Media’s interest in Bardav into Green’s individual interest, (2) join forces such

19   that, together, Mikkelson and Green would purportedly own a controlling share of Bardav,

20   (3) frustrate and/or prevent Proper Media’s access to the tools, data, and accounts

21   necessary for Proper Media to perform under the General Services Agreement, and (4)

22   terminate the General Services Agreement.

23          80.    In furtherance of this conspiracy and agreement, Mikkelson engaged in

24   fraudulent representations, omissions, and concealment of facts, acts of cover-up, and

25   statements calculated to obtain Proper Media’s trust for the Defendants’ and Green’s

26   benefit.

27          81.    Mikkelson’s actions were in violation of the rights of Proper Media, and

28   committed in furtherance of the above conspiracies and agreements. Moreover,
     Case No.                                                                     COMPLAINT
                                                12
                                    Page 19 of 732
1    Mikkelson lent aid and encouragement and knowingly financed, ratified, and adopted the

2    acts of his co-conspirator.

3           82.    As a proximate result of the wrongful acts herein alleged, Proper Media has

4    suffered substantial economic loss and other general and specific damages, all in an

5    amount to be determined according to proof at trial.

6           83.    Mikkelson acted maliciously, oppressively, and fraudulently, and Proper

7    Media is entitled to punitive and exemplary damages.

8                                   FIFTH CLAIM FOR RELIEF

9                                        Abuse of Control

10                  (By Plaintiff Proper Media Against Defendant Mikkelson)

11          84.    Proper Media realleges and incorporates by reference the allegations in

12   each of the preceding Paragraphs as if fully set forth herein.

13          85.    By virtue of his position and financial holding in Bardav, Mikkelson

14   exercised control over Bardav and its operations, and owed duties as a controlling

15   person to Bardav and its shareholders not to use his position of control within Bardav for

16   his own personal interests and contrary to the interest of Bardav and its sharedholders.

17          86.    Mikkelson’s conduct amounts to an abuse of his control of Bardav, in

18   violation of his obligations to Bardav and its shareholders. Mikkelson knowingly aided,

19   encouraged, cooperated, and/or participated in this abuse of control.

20          87.    As a proximate result of the abuse of control herein alleged, Proper Media

21   has suffered substantial economic loss and other general and specific damages, all in an

22   amount to be determined according to proof at trial.

23                                  SIXTH CLAIM FOR RELIEF

24                                       Corporate Waste

25                  (By Plaintiff Proper Media Against Defendant Mikkelson)

26          88.    Proper Media realleges and incorporates by reference the allegations in

27   each of the preceding Paragraphs as if fully set forth herein.

28          89.    By virtue of his position and financial holding in Bardav, Mikkelson had a
     Case No.                                                                      COMPLAINT
                                                13
                                    Page 20 of 732
1    fiduciary duty to exercise good faith and diligence in the administration of the affairs of

2    Bardav and in the use and preservation of its property and assets, and the highest

3    obligation of fair dealing.

4           90.    Mikkelson wasted Bardav’s corporate assets by using them to pay for

5    personal expenses.

6           91.    As a result of Mikkelson’s actions, Bardav’s shareholders, including Proper

7    Media, have suffered losses.

8           92.    As a proximate result of the corporate waste herein alleged, Proper Media

9    has suffered substantial economic loss and other general and specific damages, all in an

10   amount to be determined according to proof at trial.

11                                     PRAYER FOR RELIEF

12          Plaintiffs respectfully request that the Court enter judgment in favor of Plaintiffs

13   and against Defendants, and award the following relief to Plaintiffs and against

14   Defendants:

15          1.     Compensatory damages in an amount to be proved at trial;

16          2.     Exemplary damages pursuant to California Civil Code § 3294;

17          3.     A declaration that Proper Media is the beneficial owner of 50% of the equity

18                 in Bardav;

19          4.     An order for specific performance that Bardav issue stock certificates to

20                 Proper Media’s members as nominal owners of equity in Bardav, but with

21                 legends stating that Proper Media is the beneficial owner of that equity;

22          5.     The costs of the suit;

23          6.     Interest on the sum of the compensatory and exemplary damages; and

24          7.     Such other relief as the Court may deem proper.

25   DATED: May 4, 2017                             KRONENBERGER ROSENFELD, LLP

26
                                                    By:
27                                                              Karl S. Kronenberger
28                                                  Attorneys for Plaintiffs
     Case No.                                                                          COMPLAINT
                                               14
                                    Page 21 of 732
1                                  REQUEST FOR JURY TRIAL

2           Plaintiffs hereby demand a trial of this action by jury of all issues that may be tried

3    to the jury.

4

5    DATED: May 4, 2017                              KRONENBERGER ROSENFELD, LLP

6

7                                                    By:
                                                                 Karl S. Kronenberger
8
                                                     Attorneys for Plaintiffs
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No.                                                                           COMPLAINT
                                                15
                                     Page 22 of 732
                                 SUPERIOR COURT OF CALIFORNIA,
                                     COUNTY OF SAN DIEGO
                                           CENTRAL
                                           MINUTE ORDER
DATE: 09/07/2017                     TIME: 01:56:00 PM               DEPT: C-68
JUDICIAL OFFICER PRESIDING: Judith F. Hayes
CLERK: Richard Cersosimo
REPORTER/ERM: Not Reported
BAILIFF/COURT ATTENDANT:

CASE NO: 37-2017-00016311-CU-BC-CTL CASE INIT.DATE: 05/04/2017
CASE TITLE: Proper Media LLC vs Bardav Inc [Imaged]
CASE CATEGORY: Civil - Unlimited   CASE TYPE: Breach of Contract/Warranty


APPEARANCES

The Court, having taken the above-entitled matter under submission on 08/31/2017 and having fully
considered the arguments of all parties, both written and oral, as well as the evidence presented, now
rules as follows:
The Motion of Defendant/Cross-Complainant Bardav Inc. for Preliminary Injunction is GRANTED, in part.
The Court orders as follows:
Proper Media and its agents, servants, representatives, successors, assigns, employees, and all
persons acting in concert or participating with it, are ENJOINED pending trial of this action from:
(1) Withholding from Bardav any revenues procured from the placement of advertisement on the
Snopes.com website except for those expressly authorized to be withheld pursuant to the formula set
forth in the Agent Commission Rate provisions of the parties' written General Services Agreement
("GSA") up through the effective date of the GSA's termination on May 8, 2017.
(2) Withholding from Bardav any revenues procured from the placement of advertisement on the
Snopes.com websites occurring after the effective date of the GSA's termination on May 8, 2017, except
for hard costs incurred.

(3) Withholding from Bardav any Snopes.com website content (including content databases such as
articles, tables, videos and images) or failing to provide any Snopes.com content to Bardav in
accordance with Bardav's reasonable instructions for the export/transfer of such content.
(4) Withholding the functional final themes and templates to be used on the live version of the
Snopes.com website, if and as requested by Bardav; provided, however, to the extent any of the source
code known as "Proper Press" is required for the final theme and templates to be fully functional, the
specific portion of the "Proper Press" source code necessary to enable functionality must be turned over
to Bardav. In such a case, Bardav is to maintain the "Proper Press" source code as confidential and
refrain from using or distributing such source code for any purpose other than to continue the running of




DATE: 09/07/2017                               MINUTE ORDER                                      Page 1
DEPT: C-68                                 Page 23 of 732                                   Calendar No.
CASE TITLE: Proper Media LLC vs Bardav Inc [Imaged]           CASE NO: 37-2017-00016311-CU-BC-CTL

the Snopes.com website.
(5) Withholding control of all Snopes.com email accounts from Bardav, or failing to cooperate with the
migration of such email accounts in accordance with reasonable instructions provided by Bardav to
implement standard Google email/data migration processes.
(6) Failing to maintain all hosting of the Snopes.com website in its current form, without alteration or
disruption, for a period of up to fifty (50) days from (or earlier if Bardav notifies Proper Media it is no
longer necessary) to facilitate the transfer of hosting activities to Bardav without a disruption in service.
a. Bardav must pay Proper Media for hard costs reasonably incurred by Proper Media for the hosting
of the Snopes.com website during this period.
b. Bardav is entitled to an accounting of costs incurred or claimed by Proper Media for the hosting of
the Snopes.com during this period.
This injunction is viewed to be prohibitory in nature. If any portion of the injunction is subject to appeal
the balance of its provisions will remain in full force and effect.
Bardav is to post an undertaking in the amount of $50,000 within ten (10) days of entry of
this signed order.
Proper Media and its agents, servants, representatives, successors, assigns, employees, and all
persons acting in concert or participating with it shall comply with this Order not later than five (5) court
days following service on Proper Media's counsel of (a) this Order and (b) notice that Bardav has posted
the aforementioned undertaking.
IT IS SO ORDERED.


                                                           Judge Judith F. Hayes




DATE: 09/07/2017                                 MINUTE ORDER                                       Page 2
DEPT: C-68                                   Page 24 of 732                                    Calendar No.
Page 25 of 732
Page 26 of 732
                              1   KIMBERLY D. HOWATT (SBN: 196921)
                                  khowatt@gordonrees.com
                              2   GORDON & REES LLP
                                  101 W. Broadway Suite 2000
                              3   San Diego, CA 92101
                                  Telephone: (619) 230-7461
                              4   Facsimile: (619) 696-7124

                              5   Attorneys for Defendant
                                  DAVID MIKKELSON
                              6

                              7                              SUPERIOR COURT OF CALIFORNIA
                              8                                      COUNTY OF SAN DIEGO
                              9
                                  PROPER MEDIA, LLC, a California limited    )     CASE NO. 37-2017-00016311-CU-BC-CTL
                             10   liability company; CHRISTOPHER             )
                                  RICHMOND, an individual; and DREW          )     DAVID MIKKELSON’S CROSS-
                             11   SCHOENTRUP, an individual,                 )     COMPLAINT FOR DECLARATORY
                                                                             )     RELIEF AND DAMAGES AND
                             12
101 W. Broadway Suite 2000




                                                       Plaintiffs,           )     REQUEST FOR HEARING UNDER
                                                                                   CORP. CODE § 709
    San Diego, CA 92101
    Gordon & Rees LLP




                             13                                              )
                                  v.
                                                                             )     [DEMAND FOR JURY TRIAL]
                             14                                              )
                                  BARDAV INC, a California corporation;
                                  DAVID MIKKELSON, an individual;            )     Dept.: C-68
                             15                                              )
                                  VINCENT GREEN, an individual; RYAN               Judge: Hon. Judith F. Hayes
                                  MILLER, an individual; and TYLER           )
                             16   DUNN, an individual,                       )     Complaint Filed: May 4, 2017
                             17                                              )     Trial Date: TBD
                                                       Defendants,           )
                             18                                              )
                                                                             )
                             19   DAVID MIKKELSON, an individual,            )
                                                                             )
                             20                        Cross-Complainant,    )
                                                                             )
                             21   v.                                         )
                                                                             )
                             22   PROPER MEDIA, LLC, a California limited    )
                                  liability company; CHRISTOPHER             )
                             23   RICHMOND, an individual; DREW              )
                                  SCHOENTRUP, an individual; and MOES 1      )
                             24   through 30, inclusive,                     )
                             25                                              )
                                                       Cross-Defendants.     )
                             26                                              )
                                  BARDAV, INC., a California corporation,
                                                                             )
                             27                                              )
                                                       Necessary/Nominal
                                                       Cross-Defendant       )
                             28                                              )

                                                                             -1-
                                                         Page 27 of 732
                                   DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1          REQUEST FOR HEARING UNDER CORP. CODE § 709 WITHIN 5 DAYS

                              2          This cross-complaint contains an action under Section 709 of the California Corporations,

                              3   which statue provide that upon the filing of such, “the court shall enter an order fixing a date for

                              4   the hearing, which shall be within five days unless for good cause shown a later date is fixed.”
                              5   [Emphasis added.] Section 709 states, in its entirety, as follows:
                              6                  (a) Upon the filing of an action therefor by any shareholder or by
                                                 any person who claims to have been denied the right to vote, the
                              7                  superior court of the proper county shall try and determine the
                                                 validity of any election or appointment of any director of any
                              8                  domestic corporation, or of any foreign corporation if the election
                                                 was held or the appointment was made in this state. In the case of
                              9                  a foreign corporation the action may be brought at the option of the
                                                 plaintiff in the county in which the corporation has its principal
                             10                  office in this state or in the county in which the election was held
                                                 or the appointment was made.
                             11
                                                 (b) Upon the filing of the complaint, and before any further
                             12                  proceedings are had, the court shall enter an order fixing a date for
101 W. Broadway Suite 2000




                                                 the hearing, which shall be within five days unless for good cause
    San Diego, CA 92101
    Gordon & Rees LLP




                             13                  shown a later date is fixed, and requiring notice of the date for the
                                                 hearing and a copy of the complaint to be served upon the
                             14                  corporation and upon the person whose purported election or
                                                 appointment is questioned and upon any person (other than the
                             15                  plaintiff) whom the plaintiff alleges to have been elected or
                                                 appointed, in the manner in which a summons is required to be
                             16                  VHUYHGRULIWKHFRXUWVRGLUHFWVE\UHJLVWHUHGPDLOௗDQGWKHFRXUW
                                                 may make such further requirements as to notice as appear to be
                             17                  proper under the circumstances.
                             18                  (c) The court may determine the person entitled to the office of
                                                 director or may order a new election to be held or appointment to
                             19                  be made, may determine the validity, effectiveness and
                                                 construction of voting agreements and voting trusts, the validity of
                             20                  the issuance of shares and the right of persons to vote and may
                                                 direct such other relief as may be just and proper. [Emphasis
                             21                  added.]
                             22          Accordingly, with this cross-complaint, defendant and cross-complainant DAVID
                             23   MIKKELSON, as a shareholder of Bardav, Inc., which has been named in this cross-complaint
                             24   for this sole purpose, hereby requests that this Court set a Section 709 hearing to occur on or
                             25   before November 7, 2017.
                             26

                             27
                             28

                                                                                   -2-
                                                         Page 28 of 732
                                   DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1                                       CROSS-COMPLAINT

                              2           COMES NOW, defendant and cross-complainant DAVID MIKKELSON to bring legal

                              3   action against plaintiffs and cross-defendants PROPER MEDIA, LLC, a California limited

                              4   liability company; CHRISTOPHER RICHMOND, an individual; DREW SCHOENTRUP, an

                              5   individual, and MOES 1 through 10, inclusive, and includes Bardav, Inc. solely as a nominal and

                              6   necessary cross-defendant relative to his claim for equitable relief under California Corporations

                              7   Code § 709, and in support thereof alleges as follows:

                              8                         THE PARTIES, JURISDICTION, AND VENUE

                              9           1.     Cross-complainant DAVID MIKKELSON (“Mr. Mikkelson” or “Cross-
                             10   complainant”) is an individual and a defendant in the above-captioned matter. Mr. Mikkelson is
                             11   the founder of Snopes.com, an online resource for urban legend and rumor research. Started in
                             12   1994, Snopes.com has grown to be one of the oldest, largest fact-checking Internet websites (if
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   not the oldest and largest), and one that is well-regarded among journalists, news publications,
                             14   researchers, writers, laypersons, and third parties interested in fact-checking and research
                             15   methodology.
                             16           2.     Mr. Mikkelson is an officer (president and chief executive officer (“CEO”)) and a
                             17   duly-appointed director of the corporation that owns Snopes.com, defendant and cross-
                             18   complainant1 Bardav, Inc. (“Bardav”). Since its formation in 2003, Mr. Mikkelson has been, and
                             19   continues to be to date, the owner of 50% of the outstanding shares of common capital stock of
                             20   Bardav. At its inception, Bardav issued two shares of common capital stock (its sole class of
                             21   stock). Thus, Mr. Mikkelson was issued one share of Bardav stock; the second share of stock
                             22   was issued to Mr. Mikkelson’s former spouse, Barbara Mikkelson (“B. Mikkelson”).
                             23           3.     On March 20, 2003, by corporate resolution, Mr. Mikkelson and B. Mikkelson
                             24   were each elected to serve as the only two directors of Bardav. Attached hereto as Exhibit A is a
                             25   true and accurate copy of the Minutes of the Organization Meeting of the Incorporator of Bardav,
                             26   dated March 20, 2003, reflecting such appointment(s).
                             27
                                  1
                             28     By a separately-filed cross-complaint against above-captioned plaintiffs PROPER MEDIA,
                                  LLC, CHRISTOPHER RICHMOND, and DREW SCHOENTRUP.
                                                                                 -3-
                                                            Page 29 of 732
                                      DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1          4.      Bardav is named as a necessary and nominal cross-defendant herein for the sole

                              2   purpose of obtaining equitable relief under Section 709 of the California Corporations Code

                              3   relative to the determination of the proper and valid appointment of Bardav’s directors and the

                              4   voting rights of the Bardav shareholders.

                              5          5.      Cross-defendant PROPER MEDIA, LLC (“Proper Media”) is a California limited

                              6   liability company, formed in or about June 2015, and a plaintiff in the above-captioned matter.

                              7          6.      Cross-defendant CHRISTOPHER RICHMOND (“Richmond”) is an individual

                              8   who claims to have residency in San Juan, Puerto Rico, and is a plaintiff in the above-captioned

                              9   matter. Richmond is a member of Proper Media, as well as a purchaser of Bardav stock.

                             10          7.      Cross-defendant DREW SCHOENTRUP (“Schoentrup”) is an individual who

                             11   claims to have residency in San Juan, Puerto Rico, and is a plaintiff in the above-captioned

                             12   matter. Schoentrup is a member of Proper Media, as well as a purchaser of Bardav stock.
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13          8.      Cross-complainant is ignorant of the true names and capacities of the cross-

                             14   defendants sued herein as MOES 1 through 10, inclusive, and therefore sues these cross-

                             15   defendants by such fictitious names. Cross-complainant will amend this cross-complaint to

                             16   allege their true names and capacities when ascertained. Cross-complainant is informed and

                             17   believes and thereon alleges that each of the fictitiously named cross-defendants is responsible in

                             18   some manner for the occurrences herein alleged and that Cross-complainant’s damages herein

                             19   alleged were proximately caused, in whole or part, by such MOE cross-defendants.

                             20                                    GENERAL ALLEGATIONS

                             21          9.      Proper Media was formed in June 2015 as a limited liability company under the
                             22   laws of the State of California. Shortly thereafter, this infant company solicited and negotiated a
                             23   services contract with Bardav, i.e., the General Services Agreement dated August 11, 2015 (the
                             24   “GSA”). Approximately one year later, effective July 1, 2016, Schoentrup and Richmond, along
                             25   with Vincent Green (“Green”), Ryan Miller (“Miller”), and Tyler Dunn (“Dunn”), each
                             26   individuals, entered a written contract to purchase the Bardav stock held by B. Mikkelson (the
                             27   “Stock Purchase Agreement”). In March 2017, Bardav terminated the GSA in accord with its
                             28   express contractual terms, effective as of May 9, 2017. Accordingly, Bardav is no longer in a

                                                                                  -4-
                                                         Page 30 of 732
                                   DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1   contractual relationship, or any other business relationship, with Proper Media.

                              2   A.     The Stock Purchase Agreement Between B. Mikkelson and the Five Individuals

                              3          10.     Under the terms of the Stock Purchase Agreement, Shoentrup, Richmond, Green,

                              4   Miller, and Dunn, collectively, agreed to purchase of B. Mikkelson’s 50% of the outstanding

                              5   shares of common capital stock of Bardav.

                              6          11.     In conjunction with the closing of the Stock Purchase Agreement, B. Mikkelson

                              7   resigned from the Board of Directors of Bardav, as well as from her position(s) as an officer of

                              8   Bardav.   The Stock Purchase Agreement does not provide for what would become of B.

                              9   Mikkelson’s director position, nor how that director’s seat would be filled, upon or after her

                             10   resignation from Bardav.

                             11          12.     Neither Mr. Mikkelson nor Bardav is a party or signatory to the Stock Purchase

                             12   Agreement, nor was the Stock Purchase Agreement accompanied by any corporate resolution,
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   consent, or formal approval by Bardav, its shareholder(s), or its director(s).

                             14          13.     Proper Media is not a party or signatory to the Stock Purchase Agreement.

                             15          14.     Proper Media, Richmond, and Schoentrup have alleged in their pleadings in the

                             16   above-captioned matter that the Bardav stock purchased from B. Mikkelson by individuals

                             17   Shoentrup, Richmond, Green, Miller, and Dunn was, instead, to be owned by or for the benefit of

                             18   Proper Media. Proper Media, however, has not alleged or otherwise identified any agreement

                             19   entered into under Section 300 or 706 of the Corporations Code, nor any other mechanism by

                             20   which B. Mikkelson’s share would, or legally could, be purchased or held for the benefit of

                             21   Proper Media. Cross-complainant is informed and believes and based thereon alleges that no

                             22   such agreement or mechanism exists.

                             23          15.     Proper Media, Richmond, and Schoentrup have admitted, inter alia, by and

                             24   through their pleadings in the above-captioned matter that they aware and have the

                             25   understanding that Bardav is an S corporation, and due to its S corporation status, Proper Media

                             26   cannot be an owner of any shares in Bardav as a matter of law, without destroying its S election.

                             27   In fact, prior to entering the Stock Purchase Agreement, Richmond and Schoentrup admitted, and
                             28   expressly told B. Mikkelson, that due to Bardav’s status as an S corporation, Proper Media could

                                                                                   -5-
                                                         Page 31 of 732
                                   DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1   not be a purchaser or an owner of any shares in Bardav.

                              2          16.     An S corporation is one that elects to pass corporate income, losses, deductions,

                              3   and credits through to its shareholders for federal tax purposes; shareholders of S corporations

                              4   report the flow-through of income and losses on their personal tax returns and are assessed tax at
                              5   their individual income tax rates. This allows S corporations to avoid double taxation on the
                              6   corporate income. Two key reasons for electing S corporation status include, 1) to avoid double-
                              7   taxation on distributions, and 2) to allow for corporate losses to flow through to its owners.
                              8          17.     To qualify for S corporation status, a corporation must meet certain requirements,
                              9   including that its shareholders may be individuals but must not be partnerships, companies, or
                             10   corporations. Thus, if Proper Media were to claim ownership of any shares in Bardav (which, as
                             11   both Mr. Mikkelson and Bardav have maintained, it does not possess in any form), such would
                             12   put Bardav’s S corporation status at risk and implicate potential tax consequences for its
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   shareholders, including Mr. Mikkelson (and, curiously, Schoentrup and Richmond, themselves).
                             14          18.     At all times prior to and upon their execution of the Stock Purchase Agreement,
                             15   Proper Media, Richmond, and Schoentrup represented to Mr. Mikkelson that B. Mikkelson’s
                             16   shares of Bardav stock was being purchased by Shoentrup, Richmond, Green, Miller, and Dunn,
                             17   in their respective capacities as individuals, and not by Proper Media, as reflected in the Stock
                             18   Purchase Agreement.
                             19          19.     This information was material to Mr. Mikkelson because, as described above, a
                             20   hypothetical purchase of Bardav share(s) by Proper Media would put Bardav’s S corporation
                             21   status at risk, which in turn, would have significant tax (i.e., monetary) impact on Mr.
                             22   Mikkelson, as its 50% shareholder.
                             23          20.     If Mr. Mikkelson had known that Proper Media, Richmond, and Schoentrup
                             24   intended to thereafter claim that Proper Media was an owner or beneficial owner of B.
                             25   Mikkelson’s 50% of the outstanding shares of common capital stock of Bardav, he would have
                             26   objected to such sale and taken any and all actions, within his ability, authority, and the law, to
                             27   prevent such a sale from occurring.
                             28   ///

                                                                                  -6-
                                                          Page 32 of 732
                                    DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1   B.      Bardav’s Termination of the GSA with Proper Media

                              2           21.    The GSA was signed on behalf of Bardav by Mr. Mikkelson in his capacity as

                              3   Bardav’s president, as is reflected on the signature page of the contract.

                              4           22.    By its express terms, the GSA was made effective August 11, 2015, for a term of

                              5   one year, and thereafter to renew for additional one-month renewal terms, unless and until either

                              6   party provided the other party with written notice of termination of the GSA, with or without

                              7   cause, at least sixty (60) days prior to renewal, after which time the GSA would terminate.

                              8           23.    While the GSA was in effect, Proper Media repeatedly failed to timely remit

                              9   payments due to Bardav under the terms of the GSA.2             In addition, Bardav, including its
                             10   president and CEO Mr. Mikkelson, was generally unsatisfied with Proper Media’s service
                             11   efforts. Therefore, on or about March 10, 2017, Mr. Mikkelson, as president of Bardav and on
                             12   its behalf, issued written notice to Proper Media of Bardav’s intent to terminate the GSA, with
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   such termination to take effect sixty (60) days from the date of such notice, i.e., on or about May
                             14   9, 2017, in accord with the GSA terms.
                             15           24.    In response to this written notice, Proper Media refused to accept the impending
                             16   GSA termination, and began to withhold all advertising revenue it received relative to the
                             17   Snopes.com website, i.e., it did not make any of the payments due to Bardav under the GSA,
                             18   timely or otherwise, well after May 9, 2017 and until court intervention was successfully
                             19   achieved by Bardav.
                             20   C.      Appointment of Brad Westerbrook as a Director or Bardav
                             21           25.    In or about May 2017, Bardav and Mr. Mikkelson commenced efforts to locate an
                             22   independent director to fill the seat on Bardav’s board of directors left vacant by B. Mikkelson
                             23   after her resignation. Bardav and Mr. Mikkelson interviewed various candidates, and ultimately
                             24   identified Brad Westbrook (“Mr. Westbrook”), an individual with significant experience with
                             25   social news organizations and media technology, and who was willing to serve in the capacity of
                             26   a Bardav director.
                             27
                                  2
                             28     Such payment obligations and other terms are set forth in the GSA attached to the plaintiffs’
                                  Second Amended Complaint as Exhibit B, and which is incorporated herein by this reference.
                                                                                  -7-
                                                            Page 33 of 732
                                      DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1          26.        In July 2017, Mr. Mikkelson, as Bardav’s sole director, appointed Mr. Westbrook

                              2   as a director to fill a vacancy on the board of directors of Bardav by written consent in accord

                              3   with Section 305 of the Corporations Code; he likewise, concurrent with the action of the

                              4   shareholders described in paragraph 27, below, increased the authorized number of Bardav

                              5   directors to three (3), leaving a single vacancy on the Board. Attached hereto as Exhibit B is a

                              6   true and accurate copy of the aforementioned resolution.
                              7          27.        At the same time, Mr. Mikkelson and shareholders Green and Miller, by written
                              8   consent, likewise resolved that Mr. Westbrook be appointed and elected as a director to fill a
                              9   vacancy on the board of directors of Bardav in accord with Section 305 of the Corporations
                             10   Code, and that the number of Bardav director seats be increased to three (3). Attached hereto as
                             11   Exhibit C is a true and accurate copy of the aforementioned consent. A written notice of the
                             12   shareholder consent was promptly issued to all shareholders, including those shareholders
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   entitled to vote but did not consent in writing, on or about July 24, 2017.
                             14          28.        Mr. Westbrook accepted his election and appointment as a director of Bardav, in
                             15   writing, and currently serves in such capacity.
                             16          29.        On or about October 27, 2017, the Bardav Board of Directors, consisting of Mr.
                             17   Mikkelson and Mr. Westbrook, fully executed a Unanimous Written Consent, by which the
                             18   Board, inter alia, took the following actions:
                             19                a. Adopted Bylaws and ratified, confirmed, and adopted that bylaw that the
                             20                     authorized number of directors of Bardav shall be three;
                             21                b. Ratified, confirmed, and authorized the issuance of fractional shares, originally or
                             22                     upon transfer, in accord with Section 407 of the Corporations Code;
                             23                c.   Ratified, confirmed, and acknowledged B. Mikkelson’s sale of her one share in
                             24                     the form of fractional shares to Shoentrup, Richmond, Green, Miller, and Dunn,
                             25                     as follows:
                             26                                               Fractional Shares      Fractional Shares
                                                           Buyer               (expressed as a        (expressed as a
                             27                                                   fraction)              decimal)
                             28                     Schoentrup                     2000/5000               0.4000

                                                                                    -8-
                                                         Page 34 of 732
                                   DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1
                                                   Richmond                      2000/5000                 0.4000
                              2
                                                   Dunn                          334/5000                  0.0668
                              3
                                                   Green                         333/5000                  0.0666
                              4
                                                   Miller                        333/5000                  0.0666
                              5
                                                   Total                             1                       1
                              6

                              7                 d. Authorized the Board to take such actions as may be necessary to accurately
                              8                    complete Bardav’s stock records and ledger in accord with the foregoing; and,
                              9                 e. Adopted a Stock Transfer Ledger and authorized the issuance of share certificates
                             10                    representing these fractional shares of Bardav common stock. Attached hereto as
                             11                    Exhibit D is a true and accurate copy of the Stock Transfer Ledger.
                             12           30.      On or about October 31, 2017, Bardav issued fractional share certificates
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   representing these fractional shares. Attached hereto as Exhibit E is a true and accurate copy of
                             14   the fractional share certificates.
                             15           31.      On or about October 31, 2017, Mr. Mikkelson and shareholders Green and Miller,
                             16   by written consent:
                             17                 a. Approved the Bylaws; and,
                             18                 b. Ratified and confirmed the appointment and election of Brad Westbrook,
                             19                    effective as of July 14, 2017, as a director to fill a vacancy on the board of
                             20                    directors of Bardav in accord with Section 305 of the Corporations Code.
                             21           32.      Attached hereto as Exhibit F is a true and accurate copy of the notice sent to the
                             22   remaining shareholders of Bardav notifying them of the actions approved by Mr. Mikkelson and
                             23   shareholders Green and Miller, by written consent, as set forth above.
                             24           33.      Proper Media, Richmond, and Schoentrup, by their filings in the above-captioned
                             25   matter, have challenged the election and appointment of Mr. Westbrook as a Bardav director,
                             26   and instead seek a judicial declaration that Schoentrup – despite having never been elected,
                             27   appointed, or approved as a director – should take B. Mikkelson’s former seat on the Board. Mr.
                             28   Mikkelson disputes and opposes this unfounded and unevidenced assertion, maintains that the

                                                                                   -9-
                                                         Page 35 of 732
                                   DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1   election and appointment of Mr. Westbrook as a Bardav director is valid; that the shareholders

                              2   had the right to so vote as reflected in the July 14, 2017 written consent and currently have such

                              3   rights to vote their fractional shares; that the authorized number of directors on the Bardav Board

                              4   is three (3) with Mr. Mikkelson and Mr. Westbrook each holding seats and the third seat left

                              5   vacant; and, that Mr. Schoentrup is not and never has been a director on the Bardav Board.

                              6                                  FIRST CAUSE OF ACTION
                                                  Equitable Relief Under California Corporations Code §709
                              7        [As against Cross-defendants Bardav, Proper Media, Richmond, and Schoentrup]
                              8          34.      Cross-complainant refers to and incorporates herein by this reference each and
                              9   every allegation in the foregoing paragraphs, as well as those that follow, as though fully set
                             10   forth herein.
                             11          35.      Mr. Mikkelson is a shareholder of Bardav within the meaning of the Corporations
                             12   Code; indeed, he is the incontrovertible owner of 50% of the outstanding shares of common
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   capital stock of Bardav. He thus has standing to seek this Court’s determination of the validity
                             14   of the election and appointment of Mr. Westbrook as a director of Bardav, as well as the
                             15   shareholders’ voting rights, pursuant to Section 709 of the California Corporations Code.
                             16          36.      On March 20, 2003, by corporate resolution, Mr. Mikkelson and B. Mikkelson
                             17   were each elected to serve as the only two directors of Bardav. In conjunction with the closing
                             18   of the Stock Purchase Agreement, B. Mikkelson resigned from the Board of Directors of Bardav,
                             19   as well as from her position(s) as an officer of Bardav.
                             20          37.      In July 2017, Mr. Mikkelson, as Bardav’s sole director, appointed Mr. Westbrook
                             21   as a director to fill a vacancy on the board of directors of Bardav by written consent in accord
                             22   with Section 305 of the Corporations Code; he likewise, concurrent with the action of the
                             23   shareholders described herein, below, increased the authorized number of Bardav directors to
                             24   three (3), leaving a single vacancy on the Board.
                             25          38.      At the same time, Mr. Mikkelson and shareholders Green and Miller, by written
                             26   consent, likewise resolved that Mr. Westbrook be appointed and elected as a director to fill a
                             27   vacancy on the board of directors of Bardav in accord with Section 305 of the Corporations
                             28   Code, and that the number of Bardav director seats be increased to three (3). A written notice of

                                                                                 -10-
                                                         Page 36 of 732
                                   DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1   the shareholder consent was promptly issued to all shareholders, including those shareholders

                              2   entitled to vote but did not consent in writing, on or about July 24, 2017.

                              3          39.        Mr. Westbrook accepted his election and appointment as a director of Bardav, in

                              4   writing, and currently serves in such capacity.

                              5          40.        On or about October 27, 2017, the Bardav Board of Directors, consisting of Mr.

                              6   Mikkelson and Mr. Westbrook, fully executed a Unanimous Written Consent, by which the

                              7   Board, inter alia, took the following actions:

                              8                a. Adopted Bylaws and ratified, confirmed, and adopted that bylaw that the

                              9                     authorized number of directors of Bardav shall be three;

                             10                b. Ratified, confirmed, and authorized the issuance of fractional shares, originally or

                             11                     upon transfer, in accord with Section 407 of the Corporations Code;

                             12                c.   Ratified, confirmed, and acknowledged B. Mikkelson’s sale of her one share in
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13                     the form of fractional shares to Shoentrup, Richmond, Green, Miller, and Dunn,

                             14                     as follows:

                             15                                               Fractional Shares      Fractional Shares
                                                             Buyer             (expressed as a        (expressed as a
                             16                                                   fraction)              decimal)
                             17                     Schoentrup                     2000/5000               0.4000
                             18                     Richmond                       2000/5000               0.4000
                             19                     Dunn                           334/5000                0.0668
                             20                     Green                          333/5000                0.0666
                             21                     Miller                         333/5000                0.0666
                             22                     Total                              1                        1
                             23                d. Authorized the Board to take such actions as may be necessary to accurately
                             24                     complete Bardav’s stock records and ledger in accord with the foregoing; and,
                             25                e. Adopted a Stock Transfer Ledger and authorized the issuance of share certificates
                             26                     representing these fractional shares of Bardav common stock. Attached hereto as
                             27                     Exhibit D is a true and accurate copy of the Stock Transfer Ledger.
                             28   ///

                                                                                    -11-
                                                          Page 37 of 732
                                    DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1          41.      On or about October 31, 2017, Bardav issued fractional share certificates

                              2   representing these fractional shares.

                              3          42.      On or about October 31, 2017, Mr. Mikkelson and shareholders Green and Miller,

                              4   by written consent:

                              5                a. Approved the Bylaws; and,

                              6                b. Ratified and confirmed the appointment and election of Brad Westbrook,

                              7                   effective as of July 14, 2017, as a director to fill a vacancy on the board of

                              8                   directors of Bardav in accord with Section 305 of the Corporations Code.

                              9          43.      Notice was sent to the remaining shareholders of Bardav notifying them of the

                             10   actions approved by Mr. Mikkelson and shareholders Green and Miller, by written consent, as

                             11   set forth above.

                             12          44.      Upon the filing of this cross-complaint, and pursuant to Section 709(b), Mr.
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   Mikkelson hereby requests that, before any further proceedings are had, that this Court enter an

                             14   order fixing a date for the hearing for the determination of the validity of the election and

                             15   appointment of Mr. Westbrook as a director of Bardav, within five (5) days or a later date upon

                             16   the showing of good cause for such a later date.

                             17          45.      At such hearing, Mr. Mikkelson will seek, and hereby does seek, this Court’s

                             18   determination, as follows:

                             19                   a.     That Mr. Westbrook has been validly appointed as a director to the Bardav

                             20   Board of Directors;

                             21                   b.     That Mr. Westbrook has been validly elected as a director to the Bardav

                             22   Board of Directors;

                             23                   c.     That there are two (2) directors on the Board – Mr. Mikkelson and Mr.

                             24   Westbrook – with three (3) seats authorized, one (1) of which is vacant; and,

                             25                   d.     That Messrs. Shoentrup, Richmond, Green, Miller, and Dunn,

                             26   respectively, have voting rights independent of each other, as the respective purchasers of B.

                             27   Mikkelson’s 50% interest in Bardav, and separate legal owners and holders, beneficially and of
                             28   record, of fractional shares pursuant to Corporations Code § 407, as follows:

                                                                                 -12-
                                                         Page 38 of 732
                                   DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1
                                                                            Fractional Shares       Fractional Shares
                              2                            Buyer             (expressed as a         (expressed as a
                                                                                fraction)               decimal)
                              3
                                                  Schoentrup                    2000/5000                   0.4000
                              4
                                                  Richmond                      2000/5000                   0.4000
                              5
                                                  Dunn                           334/5000                   0.0668
                              6
                                                  Green                          333/5000                   0.0666
                              7
                                                  Miller                         333/5000                   0.0666
                              8
                                                  Total                              1                        1
                              9

                             10                e. That the above-listed shareholders are authorized to vote their shares in accord
                             11   with the foregoing in all matters where a Bardav shareholder vote and/or written consent is
                             12   presented, including but not limited to future elections for the Board of directors.
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13                                 SECOND CAUSE OF ACTION
                                                                            Fraud
                             14             [As against Cross-defendants Proper Media, Schoentrup, and Richmond]
                             15          46.      Cross-complainant refers to and incorporates herein by this reference each and
                             16   every allegation in the foregoing paragraphs, as well as those that follow, as though fully set
                             17   forth herein.
                             18          47.      At all times prior to and upon their execution of the Stock Purchase Agreement in
                             19   July 2016, Proper Media, Richmond, and Schoentrup represented to Mr. Mikkelson that B.
                             20   Mikkelson’s share of Bardav stock was being purchased by Shoentrup, Richmond, Green, Miller,
                             21   and Dunn, in their respective capacities as individuals, and not by Proper Media. Proper Media
                             22   made this representation by and through its authorized members, Schoentrup and Richmond.
                             23          48.      Proper Media, Richmond, and Schoentrup knew that their representations were
                             24   false; indeed, they purposefully and knowingly omitted and actively concealed what was later
                             25   revealed to be their true intention, i.e., that the share purchased from B. Mikkelson would be
                             26   claimed to be owned or beneficially owned by Proper Media. That this was their true intention is
                             27   affirmatively alleged in their pleadings in the above-captioned matter.
                             28   ///

                                                                                  -13-
                                                          Page 39 of 732
                                    DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1          49.    These misrepresentations, omissions, and concealments were made in writing,

                              2   i.e., through the Stock Purchase Agreement which reflected that Richmond, Schoentrup, Green,

                              3   Miller, and Dunn were the individual purchasers of the stock held by B. Mikkelson, and which

                              4   included no reference to Proper Media at all, much less as a potential or beneficial owner of the

                              5   Bardav share. The misrepresentations, omissions, and concealments were also conveyed by

                              6   Proper Media, Richmond, and Schoentrup orally to Mr. Mikkelson.

                              7          50.    By way of example, and not limitation, in May 2016, Schoentrup met with Mr.

                              8   Mikkelson in person.    During such meeting, in which Schoentrup sought to persuade Mr.

                              9   Mikkelson to abandon any pursuit of his right of first refusal on the sale of the B. Mikkelson

                             10   stock, Mr. Mikkelson specifically inquired as to who would be purchasing B. Mikkelon’s stock,

                             11   given that B. Mikkelson had made reference to Proper Media.            In response, Schoentrup

                             12   immediately stated that the five individuals, and not Proper Media, were buying B. Mikkelson’s
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   share, because of the S corporation issues. In this conversation, Schoentrup concealed what is

                             14   now the stated intent of Schoentrup, Richmond, and Proper Media, i.e., that Proper Media be

                             15   determined as a “beneficial owner” as is currently asserted in their Second Amended Complaint

                             16   in the above-captioned matter.

                             17          51.    These misrepresentations, omissions, and concealments were made by Richmond

                             18   and Schoentrup both individually and in their role(s) as the majority members of Proper Media,

                             19   and in accord with such majority membership, with the authorization of Proper Media.

                             20          52.    This information was material to Mr. Mikkelson because, as described above, a

                             21   hypothetical purchase of Bardav share(s) would put Bardav’s S corporation status at risk, which

                             22   in turn, would have significant monetary impact on Mr. Mikkelson, as its 50% shareholder.

                             23          53.    Proper Media, Richmond, and Schoentrup thus intended that Mr. Mikkelson rely

                             24   on their fraudulent statements and concealment of material information, such that Mr. Mikkelson

                             25   would not take action to prevent the consummation of the Stock Purchase Agreement. Mr.

                             26   Mikkelson did, in fact, actually and justifiably reasonably rely on these cross-defendants’

                             27   fraudulent statements, omissions, and concealments of material and truthful information.
                             28   ///

                                                                                -14-
                                                          Page 40 of 732
                                    DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1          54.      If Proper Media, Richmond, and Schoentrup had not omitted and concealed this

                              2   information from Mr. Mikkelson, and if Mr. Mikkelson had known the true information that

                              3   Proper Media, Richmond, and Schoentrup, in truth, intended that Proper Media would claim to

                              4   be an owner or beneficial owner of B. Mikkelson’s 50% of the outstanding shares of common

                              5   capital stock of Bardav, he would have taken any and all actions, within his ability, authority,

                              6   and the law, to prevent such a sale from occurring.

                              7          55.      As a result of Proper Media, Richmond, and Schoentrup’s fraudulent conduct,

                              8   Mr. Mikkelson has been caused damages, and will continue to sustain damages, in an amount to

                              9   be proven at the time of trial. Proper Media, Richmond, and Schoentrup’s fraudulent conduct

                             10   was and is a substantial factor in causing such harm.

                             11          56.      Proper Media, Richmond, and Schoentrup engaged in their fraudulent conduct

                             12   recklessly and without regard for the truth. Indeed, these cross-defendants, already aware of the
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   deteriorating relationship between Bardav and Mr. Mikkelson, on one hand, and Proper Media

                             14   and Schoentrup and Richmond as its members, on the other hand, acted with malice in

                             15   intentionally defrauding Mr. Mikkelson and putting at risk Bardav’s S corporation status, with

                             16   known tax ramifications on its shareholders, i.e., Mr. Mikkelson. Accordingly, Mr. Mikkelson is

                             17   entitled to punitive damages from Proper Media, Richmond, and Schoentrup.

                             18                                  THIRD CAUSE OF ACTION
                                                                  Negligent Misrepresentation
                             19             [As against Cross-defendants Proper Media, Schoentrup, and Richmond]
                             20          57.      Cross-complainant refers to and incorporates herein by this reference each and
                             21   every allegation in the foregoing paragraphs, as well as those that follow, as though fully set
                             22   forth herein.
                             23          58.      At all times prior to and upon their execution of the Stock Purchase Agreement in
                             24   June 2016, Proper Media, Richmond, and Schoentrup represented to Mr. Mikkelson that B.
                             25   Mikkelson’s share of Bardav stock was being purchased by Shoentrup, Richmond, Green, Miller,
                             26   and Dunn, in their respective capacities as individuals, and not by Proper Media. Proper Media
                             27   made this representation by and through its authorized members, Richmond and Schoentrup.
                             28   ///

                                                                                 -15-
                                                          Page 41 of 732
                                    DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1          59.      It was thereafter revealed that Proper Media, Richmond, and Schoentrup now

                              2   assert that this representation of fact is untrue, and Proper Media, Richmond, and Schoentrup,

                              3   aware of their own secret intentions as alleged above, had no reasonable grounds for believing it

                              4   to be true at the time it was made to Mr. Mikkelson.

                              5          60.      These misrepresentations, omissions, and concealments were made by Richmond

                              6   and Schoentrup both individually and in their role(s) as the majority members of Proper Media,

                              7   and in accord with such majority membership, with the authorization of Proper Media.

                              8          61.      Mr. Mikkelson reasonably relied on these cross-defendants’ misrepresentations of

                              9   fact, which reliance Proper Media, Richmond, and Schoentrup intended, so as to preclude Mr.

                             10   Mikkelson from affirmatively objecting to the Stock Purchase Agreement.

                             11          62.      As a result of Proper Media, Richmond, and Schoentrup’s negligent

                             12   misrepresentation(s), Mr. Mikkelson has been caused damages, and will continue to sustain
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   damages, in an amount to be proven at the time of trial.         Proper Media, Richmond, and

                             14   Schoentrup’s negligent misrepresentation was and is a substantial factor in causing such harm.

                             15                                 FOURTH CAUSE OF ACTION
                                          Intentional and Negligent Interference With Prospective Economic Relations
                             16             [As against Cross-defendants Proper Media, Schoentrup, and Richmond]
                             17          63.      Cross-complainant refers to and incorporates herein by this reference each and
                             18   every allegation in the foregoing paragraphs, as well as those that follow, as though fully set
                             19   forth herein.
                             20          64.      Readers, followers, and fans of Snopes.com know Mr. Mikkelson as the face of
                             21   the “Snopes” brand. Mr. Mikkelson has over twenty (20) years of experience as a professional
                             22   researcher and writer, and during the inception of Snopes.com, a large majority of the articles on
                             23   the site were written by Mr. Mikkelson, such that his name is readily recognizable. This has
                             24   created corresponding business goodwill for the Snopes.com brand, Bardav, and himself.
                             25          65.      As a result of this and the growing popularity and significance of Snopes.com,
                             26   Mr. Mikkelson travels worldwide at the invitation of companies, organizations, universities,
                             27   human rights organizations, the U.S. government, and pertinent industry organizers to discuss the
                             28   Snopes approach to fact-checking and research. These appearances by Mr. Mikkelson are not

                                                                                -16-
                                                         Page 42 of 732
                                   DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1   only compensated, but also, they provide for greater exposure, goodwill, and patronage of the

                              2   Snopes.com website, which in turn translates into greater revenues to Bardav (and thus,

                              3   transitively, to its shareholders, officers, and employees).

                              4          66.     Proper Media, Schoentrup, and Richmond were aware, are aware, and/or

                              5   reasonably should have been aware, of these economic relationships between Mr. Mikkelson, on

                              6   one hand, and Snopes fans, readers, advertisers, companies, organizations, universities, human

                              7   rights organizations, U.S. governmental agencies, and/or pertinent industry organizers seeking

                              8   Mr. Mikkelson’s advice, presentations, and/or speaking engagements, on the other. Indeed,

                              9   cross-defendants had access to, and Schoentrup affirmatively maintained, records relative to

                             10   Bardav that reflected Mr. Mikkelson’s speaking engagements and relationships. That cross-

                             11   defendants possess, or should possess, such knowledge is further evidenced by, inter alia, these

                             12   cross-defendants’ allegations in their own pleadings in the above-captioned case, recognizing
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   third party business interests in Snopes.com.

                             14          67.     As also admitted in their pleadings in the above-captioned matter, Proper Media,

                             15   Schoentrup, and Richmond have at all relevant times been aware that a large component of

                             16   Snopes.com’s revenue (i.e., revenue to Bardav and thus Mr. Mikkelson as its officer, employee,

                             17   and shareholder), comes from advertising revenue.

                             18          68.     Proper Media, Schoentrup, and Richmond’s above-described conduct, including

                             19   but not limited to their refusal to abide by Bardav’s March 2017 notice of termination of the

                             20   GSA, and in fact, their affirmative misconduct following such notice of termination, namely, in

                             21   interrupting Mr. Mikkelson’s website access, negatively impacting consumer perception and

                             22   trust, withholding advertising revenue from Bardav, and their failure to act with reasonable care,

                             23   disrupted the aforementioned relationships with readers, fans, companies, organizations,

                             24   pertinent industry organizers, and advertisers, by, inter alia, removing the corporate funding for

                             25   Mr. Mikkelson’s personal appearances.

                             26          69.     This conduct by Proper Media, Schoentrup, and Richmond was intended by them

                             27   to disrupt Mr. Mikkelson’s economic relationships with third parties, or at the very least was a
                             28   failure to use reasonable care, and these cross-defendants knew that disruption of such

                                                                                  -17-
                                                         Page 43 of 732
                                   DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1   relationships was certain or substantially certain to occur, particularly where they failed to act

                              2   with reasonable care. These relationships were, indeed, disrupted.

                              3          70.     This conduct was independently wrongful, in that it constitutes a breach of the

                              4   GSA which required, inter alia, that Proper Media make timely payments of advertising revenue

                              5   due to Bardav under the terms of the GSA, and that Proper Media cease operations altogether

                              6   upon the proper termination of the GSA.

                              7          71.     The disruption of known economic relationships by Proper Media, Richmond, and

                              8   Schoentrup has caused damages to Mr. Mikkelson in the form of, inter alia, i) Mr. Mikkelson’s

                              9   out-of-pocket expenses and reduced salary in order to subsidize Bardav while advertising

                             10   revenue monies were being withheld by these cross-defendants; and ii) Mr. Mikkelson’s

                             11   necessary declination of speaking opportunities, training/educational opportunities, and industry

                             12   events due to Bardav’s lack of available funds while they were being improperly withheld by
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   these cross-defendants, which would have maintained and preserved Snopes.com’s and Mr.

                             14   Mikkelson’s reputation and goodwill, and corresponding economic relationships and benefits.

                             15          72.     As a result of Proper Media, Richmond, and Schoentrup’s economic interference,

                             16   Mr. Mikkelson has been caused damages, and will continue to sustain damages, in an amount to

                             17   be proven at the time of trial. Proper Media, Richmond, and Schoentrup’s economic interference

                             18   was and is a substantial factor in causing such harm.

                             19                                        PRAYER FOR RELIEF

                             20          WHEREFORE, Cross-complainant requests that this Court enter judgment in its favor,
                             21   and against Cross-defendants, including:
                             22          1.      An order setting of a hearing under Section 709 of the Corporations Code within
                             23   five (5) days of the date of the filing of this action, or a later date upon a showing of good cause;
                             24          2.      A judicial determination, as follows:
                             25                  a.      That Mr. Westbrook has been validly appointed as a director to the Bardav
                             26   Board of Directors;
                             27                  b.      That Mr. Westbrook has been validly elected as a director to the Bardav
                             28   Board of Directors;

                                                                                  -18-
                                                         Page 44 of 732
                                   DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1                  c.       That there are two (2) directors on the Board – Mr. Mikkelson and Mr.

                              2   Westbrook – with three (3) seats authorized, one (1) of which is vacant; and,

                              3                  d.       That Messrs. Shoentrup, Richmond, Green, Miller, and Dunn,

                              4   respectively, have voting rights independent of each other, as the respective purchasers of B.

                              5   Mikkelson’s 50% interest in Bardav, and separate legal owners and holders, beneficially and of

                              6   record, of fractional shares pursuant to Corporations Code § 407, as follows:

                              7                                             Fractional Shares        Fractional Shares
                                                          Buyer              (expressed as a          (expressed as a
                              8                                                 fraction)                decimal)
                              9                  Schoentrup                     2000/5000                  0.4000
                             10                  Richmond                       2000/5000                  0.4000
                             11                  Dunn                            334/5000                  0.0668
                             12                  Green                           333/5000                  0.0666
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13                  Miller                          333/5000                  0.0666
                             14                  Total                               1                        1
                             15               f. That the above-listed shareholders are authorized to vote their shares in accord
                             16   with the foregoing in all matters where a Bardav shareholder vote and/or written consent is
                             17   presented, including but not limited to future elections for the Board of directors.
                             18          3.      An award of compensatory damages to Cross-complainant and against Proper
                             19   Media, Schoentrup, and Richmond, according to proof at the time of trial;
                             20          4.      An award of punitive damages to Cross-complainant and against Proper Media,
                             21   Schoentrup, and Richmond;
                             22          5.      An award to Cross-complainant of its costs, expenses, and attorneys’ fees in this
                             23   action pursuant to all applicable laws and contracts; and,
                             24          6.      Such other and further relief as the Court deems proper.
                             25   ///
                             26   ///
                             27   ///
                             28   ///

                                                                                  -19-
                                                          Page 45 of 732
                                    DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                              1                                   DEMAND FOR JURY TRIAL

                              2          Cross-complainant hereby demands a jury trial on any and all issues in the Cross-
                              3   complaint as to which a jury is available under applicable law.
                              4

                              5   Dated: October 31, 2017                           GORDON & REES LLP
                              6
                                                                                          By:
                              7                                                                     Kimberly D. Howatt
                                                                                                    Attorneys for Defendant
                              8                                                                     DAVID MIKKELSON
                              9

                             10

                             11

                             12
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13

                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27
                             28

                                                                                 -20-
                                                         Page 46 of 732
                                   DAVID MIKKELSON’S CROSS-COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
Exhibit A
  Page 47 of 732
Page 48 of 732
Exhibit B
  Page 49 of 732
                                      WRITTEN CONSENT
                                  OF THE SOLE DIRECTOR OF
                                         BARDAV, INC
                                     a California Corporation

          Pursuant to the authority of the California General Corporation Law, the undersigned
sole director of Bardav, Inc, a California corporation (the "Company"), does hereby dispense
with the formality of a meeting and consents to and adopts the following recitals and resolutions:

1.        Adoption of Bylaw.

        WHEREAS, it is deemed advisable and in the best interests of the Company to increase
the fixed number of directors to three (3);

      NOW, THEREFORE, BE IT RESOLVED, that the following bylaw shall become part of
the Company's Bylaws and is hereby adopted and approved:

          "Number of Directors. The authorized number of Directors of the corporation shall be
three."

       RESOLVED FURTHER, that the foregoing resolution specifying that the authorized
number of directors shall be fixed at three (3) shall amend and restate any bylaw previously
adopted by the Company with respect to the authorized number of directors to the extent
inconsistent therewith.

2.        Filing Director Vacancy

        RESOLVED FURTHER, that Brad Westbrook is hereby appointed and elected as a
director of the Company to fill the vacancy on the Board of Directors created as a result of the
foregoing resolutions, to serve until his successor shall be duly elected or until his earlier
resignation or removal.

          RESOLVED FURTHER, that the foregoing resolutions shall be effective as of July14
                                                                                         __,
2017.




                         [RESOLUTIONS CONTINUED ON FOLLOWING PAGE]




                                        Page 50 of 732
                                                                 Doc ID: 7567e488b4edafc41483ae06a21a8f4f43019830
      This Written Consent may be executed in one or more counterparts, which taken
together shall be deemed to be a single document, shall be filed in the Minute Book of the
Company and become a part of the records of the Company.

                    July 14
      Dated as of ___________, 2017.


                                                DIRECTOR


                                                David Mikkelson




                                            2


                                   Page 51 of 732
                                                           Doc ID: 7567e488b4edafc41483ae06a21a8f4f43019830
Exhibit C
  Page 52 of 732
                                       WRITTEN CONSENT
                                   OF THE SHAREHOLDERS OF
                                          BARDAV, INC
                                      a California Corporation

          Pursuant to the authority of Section 603 of the California General Corporation Law, the
undersigned shareholders, representing a majority of the outstanding shares entitled to vote of
Bardav, Inc, a California corporation (the "Company"), do hereby dispense with the formality of
a meeting and consent to and adopt the following recitals and resolutions:

1.        Adoption of Bylaw.

        WHEREAS, it is deemed advisable and in the best interests of the Company to increase
the fixed number of directors to three (3);

      NOW, THEREFORE, BE IT RESOLVED, that the following bylaw shall become part of
the Company's Bylaws and is hereby adopted and approved:

          "Number of Directors. The authorized number of Directors of the corporation shall be
three."

       RESOLVED FURTHER, that the foregoing resolution specifying that the authorized
number of directors shall be fixed at three (3) shall amend and restate any bylaw previously
adopted by the Company with respect to the authorized number of directors to the extent
inconsistent therewith.

2.        Filing Director Vacancy

        RESOLVED FURTHER, that Brad Westbrook is hereby appointed and elected as a
director of the Company to fill the vacancy on the Board of Directors created as a result of the
foregoing resolutions, to serve until his successor shall be duly elected or until his earlier
resignation or removal.

          RESOLVED FURTHER, that the foregoing resolutions shall be effective as of July 14
                                                                                         __,
2017.




                          [RESOLUTIONS CONTINUED ON FOLLOWING PAGE]




                                         Page 53 of 732
                                                                 Doc ID: e3e8a7c50dc82d385f54f9f077bf63405f31ea55
      This Written Consent may be executed in one or more counterparts, which taken
together shall be deemed to be a single document, shall be filed in the Minute Book of the
Company and become a part of the records of the Company.

                     July 14
      Dated as of ___________, 2017.


                                                SHAREHOLDERS


                                                David Mikkelson



                                                Vincent Green



                                                Ryan Miller




                                            2


                                   Page 54 of 732
                                                           Doc ID: e3e8a7c50dc82d385f54f9f077bf63405f31ea55
Exhibit D
  Page 55 of 732
       #3030203v2


                                                                                                                                                BARDAV INC
                                                                                                                                           STOCK TRANSFER LEDGER
                                                                                                                                               October , 2017

                                                                                                                                                                      CERTIFICATES
                                                                                                          FROM WHOM SHARES          CERTIFICATES ISSUED
                                                                                                                                                                     TRANSFERRED                              BALANCE SHARES   TRANSFER
                 NAME OF STOCKHOLDER                  RECORD ADDRESS                 ISSUE DATE           WERE TRANSFERRED                                                               CONSIDERATION PAID                                TO WHOM TRANSFERRED
                                                                                                                                                   NO. OF                       NO. OF                             HELD          DATE
                                                                                                            (or Original Issue)      NOS.                           NOS.
                                                                                                                                                  SHARES                       SHARES
                                                2522 North Proctor Street, Suite
       David Mikkelson                          524, Tacoma, Washington               3/20/2003*               Original Issue         1*              1                                                             1
                                                98406


       Barbara Mikkelson ("BM")                                N/A                    3/20/2003*               Original Issue         2*              1               2             1                               0           7/1/2016     Certificate Nos. 3 - 7



                                                                                                             Transferred from
       Drew Schoentrup                                                                 7/1/2016                                        3           0.4000                                                         0.4000
                                                                                                           Certificate No. 2 (BM)


                                                                                                             Transferred from
       Christopher Richmond                                                            7/1/2016                                        4           0.4000                                                         0.4000
                                                                                                           Certificate No. 2 (BM)


                                                                                                             Transferred from
       Tyler Dunn                                                                      7/1/2016                                        5           0.0668                                                         0.0668
                                                                                                           Certificate No. 2 (BM)


                                                                                                             Transferred from
       Vincent Green                                                                   7/1/2016                                        6           0.0666                                                         0.0666
                                                                                                           Certificate No. 2 (BM)


                                                                                                             Transferred from
       Ryan Miller                                                                     7/1/2016                                        7           0.0666                                                         0.0666
                                                                                                           Certificate No. 2 (BM)




       TOTAL COMMON STOCK:                                                                                                                                                                                          2




Page 56 of 732
       * Issue dates and certificate numbers are estimated; copies of certificates 1 and 2 are missing.




                                                                                                                                      DOCS--3030203-v3--Bardav Inc - Stock Ledger                                                                              1
Exhibit E
  Page 57 of 732
Page 58 of 732
Page 59 of 732
Page 60 of 732
Page 61 of 732
Page 62 of 732
Page 63 of 732
Page 64 of 732
Page 65 of 732
Page 66 of 732
Page 67 of 732
Exhibit F
  Page 68 of 732
Page 69 of 732
Page 70 of 732
                                        WRITTEN CONSENT
                                    OF THE SHAREHOLDERS OF
                                           BARDAV, INC,
                                       a California Corporation

        Pursuant to the authority of Section 603 of the California General Corporation Law and the
Bylaws of the Corporation, the undersigned shareholders, representing a majority of the outstanding
shares entitled to vote of Bardav, Inc, a California corporation (the "Corporation"), do hereby
dispense with the formality of a meeting and consent to, adopt and approve the following recitals,
resolutions and actions authorized thereby, effective as of October 31, 2017:

                                          Adoption of Bylaws

       WHEREAS, the Board of Directors of the Corporation previously adopted Bylaws of the
Corporation, in the form attached hereto as Exhibit A (“Bylaws”);

       WHEREAS, Article XI of the Bylaws provides for a right of first refusal in favor of the
Corporation with respect to any Transfer (as defined therein) of the outstanding shares of the
Corporation, and, with respect to shares issued by the Corporation prior to the adoption of the
Bylaws, Article XI shall only apply to those holders of such outstanding shares who vote in favor of
or consent in writing to approve the Bylaws or the terms of Article XI; and

        WHEREAS, each of the undersigned desires to approve the Bylaws, as set forth below.

        NOW, THEREFORE, IT IS HEREBY RESOLVED, that:

        David Mikkelson:

            (a) [ ] [Initial box if applicable] the Bylaws, in the form attached hereto as Exhibit A,
                including, without limitation, Article XI (Right of First Refusal) as set forth therein, is
                hereby approved; OR

            (b) [ ] [Initial box if applicable] the Bylaws, in the form attached hereto as Exhibit A,
                except Article XI (Right of First Refusal) as set forth therein, is hereby approved.



                                                         David Mikkelson, Shareholder
        Vincent Green:

            (a)) [ ] [Initial box if applicable] the Bylaws, in the form attached hereto as Exhibit A,
                 including, without limitation, Article XI (Right of First Refusal) as set forth therein, is
                 inclu
                 hereby approved; OR

            (b) [ ] [Initial box if applicable] the Bylaws, in the form attached hereto as Exhibit A,
                except Article XI (Right of First Refusal)) as set forth therein,, is hereby approved.



                                                         Vincent Green, Shareholder



                                                    1
DOCS 125263-000003/3103832.2
                                          Page 71 of 732
Page 72 of 732
Page 73 of 732
        Ryan Miller

            (a) [ ] [Initial box if applicable] the Bylaws, in the form attached hereto as Exhibit A,
                including, without limitation, Article XI (Right of First Refusal) as set forth therein, is
                hereby approved; OR

            (b) [ ] [Initial box if applicable] the Bylaws, in the form attached hereto as Exhibit A,
                except Article XI (Right of First Refusal) as set forth therein, is hereby approved.




                                                         Ryan Miller, Shareholder



                 Ratification of Election of Brad Westbrook to Board of Directors

        WHEREAS, on July 14, 2017, Brad Westbrook was appointed to fill a vacancy on the Board
of Directors of the Corporation and accepted such appointment as of such date; and

        WHEREAS, the undersigned desire to ratify, confirm and approve such appointment, as set
forth below.

          NOW, THEREFORE, IT IS HEREBY RESOLVED, that the appointment of Brad Westbrook
to fill a vacancy on the Board of Directors of the Corporation, effective as of July 14, 2017, is hereby
ratified, confirmed and approved in all respects.




                                                         David Mikkelson, Shareholder



                                                         Vincent Green, Shareholder



                                                         Ryan Miller, Shareholder



                                                   ***

        This Written Consent may be executed in one or more counterparts, which, taken together,
shall be deemed to be a single document, shall be filed in the Minute Book of the Corporation and
become a part of the records of the Corporation.




                                                    2
DOCS 125263-000003/3103832.2
                                          Page 74 of 732
                                  EXHIBIT A

                                  BYLAWS

                                  [Attached]




                                  Exhibit A
DOCS 125263-000003/3103832.2
                               Page 75 of 732
                                      BYLAWS

                                          OF
                                   BARDAV INC,
                               a California Corporation




DOCS 125263-000003/3020870.6

                                   Page 76 of 732
                                                      BYLAWS OF
                                                      BARDAV INC
                                              TABLE OF CONTENTS

                                                                                                                          Page



ARTICLE I CORPORATE OFFICES ........................................................................................1
     1.1    PRINCIPAL OFFICE ........................................................................................1
     1.2    OTHER OFFICES .............................................................................................1
ARTICLE II MEETINGS OF SHAREHOLDERS ....................................................................1
     2.1    PLACE OF MEETINGS....................................................................................1
     2.2    ANNUAL MEETING........................................................................................1
     2.3    SPECIAL MEETINGS ......................................................................................1
     2.4    NOTICE OF SHAREHOLDERS’ MEETINGS................................................2
     2.5    MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE ........................2
     2.6    QUORUM ..........................................................................................................3
     2.7    ADJOURNED MEETING; NOTICE ................................................................3
     2.8    VOTING ............................................................................................................4
     2.9    VALIDATION OF MEETINGS; WAIVER OF NOTICE; CONSENT ...........4
     2.10   SHAREHOLDER ACTION BY WRITTEN CONSENT WITHOUT A
             MEETING..........................................................................................................5
     2.11   RECORD DATE FOR SHAREHOLDER NOTICE; VOTING;
             GIVING CONSENTS ........................................................................................6
     2.12   PROXIES ...........................................................................................................6
     2.13   INSPECTORS OF ELECTION .........................................................................7
ARTICLE III DIRECTORS .........................................................................................................7
     3.1     POWERS ...........................................................................................................7
     3.2     NUMBER OF DIRECTORS .............................................................................7
     3.3     ELECTION AND TERM OF OFFICE OF DIRECTORS ................................8
     3.4     REMOVAL ........................................................................................................8
     3.5     RESIGNATION AND VACANCIES ...............................................................8
     3.6     PLACE OF MEETINGS; MEETINGS BY TELEPHONE...............................9
     3.7     REGULAR MEETINGS ...................................................................................9
     3.8     SPECIAL MEETINGS; NOTICE .....................................................................9
     3.9     QUORUM ........................................................................................................10
     3.10    WAIVER OF NOTICE ....................................................................................10
     3.11    ADJOURNMENT............................................................................................10
     3.12    NOTICE OF ADJOURNMENT ......................................................................10
     3.13    BOARD ACTION BY UNANIMOUS WRITTEN CONSENT
              WITHOUT A MEETING ................................................................................10
     3.14    FEES AND COMPENSATION OF DIRECTORS .........................................10
ARTICLE IV COMMITTEES ...................................................................................................11
     4.1    COMMITTEES OF DIRECTORS ..................................................................11
     4.2    MEETINGS AND ACTION OF COMMITTEES ..........................................11



                                                                i
DOCS 125263-000003/3020870.6

                                                   Page 77 of 732
                                               TABLE OF CONTENTS
                                                   (continued)
                                                                                                                          Page


ARTICLE V OFFICERS ............................................................................................................12
     5.1    OFFICERS .......................................................................................................12
     5.2    APPOINTMENT OF OFFICERS....................................................................12
     5.3    SUBORDINATE OFFICERS..........................................................................12
     5.4    REMOVAL AND RESIGNATION OF OFFICERS ......................................12
     5.5    VACANCIES IN OFFICES ............................................................................13
     5.6    CHAIRMAN OF THE BOARD ......................................................................13
     5.7    PRESIDENT ....................................................................................................13
     5.8    VICE PRESIDENTS .......................................................................................13
     5.9    SECRETARY ..................................................................................................13
     5.10   CHIEF FINANCIAL OFFICER ......................................................................14
ARTICLE VI INDEMNIFICATION OF DIRECTORS, OFFICERS,
             EMPLOYEES, AND OTHER AGENTS .....................................................14
     6.1    INDEMNIFICATION OF DIRECTORS ........................................................14
     6.2    INDEMNIFICATION OF OTHERS ...............................................................15
     6.3    PAYMENT OF EXPENSES IN ADVANCE..................................................15
     6.4    INDEMNITY NOT EXCLUSIVE ..................................................................15
     6.5    INSURANCE INDEMNIFICATION ..............................................................15
     6.6    INDEMNITY AGREEMENTS .......................................................................16
     6.7    AMENDMENT, REPEAL OR MODIFICATION..........................................16
ARTICLE VII RECORDS AND REPORTS ............................................................................16
     7.1    MAINTENANCE AND INSPECTION OF SHARE REGISTER ..................16
     7.2    MAINTENANCE AND INSPECTION OF BYLAWS ..................................17
     7.3    MAINTENANCE OF OTHER CORPORATE RECORDS............................17
     7.4    INSPECTION BY DIRECTORS ....................................................................17
     7.5    ANNUAL REPORT TO SHAREHOLDERS; WAIVER ...............................17
     7.6    REPRESENTATION OF SHARES OF OTHER CORPORATIONS ............18
ARTICLE VIII GENERAL MATTERS ...................................................................................18
     8.1     RECORD DATE FOR PURPOSES OTHER THAN NOTICE AND
              VOTING ..........................................................................................................18
     8.2     CHECKS; DRAFTS; EVIDENCES OF INDEBTEDNESS ...........................18
     8.3     CORPORATE CONTRACTS AND INSTRUMENTS: HOW
              EXECUTED ....................................................................................................18
     8.4     CONFLICTS OF INTEREST ..........................................................................19
     8.5     CERTIFICATES FOR SHARES.....................................................................19
     8.6     LOST CERTIFICATES ...................................................................................19
     8.7     FRACTIONAL SHARES ................................................................................19
     8.8     SURRENDER AND EXCHANGE OF CERTIFICATES ..............................20
     8.9     CONSTRUCTION; DEFINITIONS................................................................21
ARTICLE IX AMENDMENTS..................................................................................................21
     9.1    AMENDMENT BY SHAREHOLDERS ........................................................21
     9.2    AMENDMENT BY DIRECTORS ..................................................................21

                                                               ii
DOCS 125263-000003/3020870.6

                                                   Page 78 of 732
                                              TABLE OF CONTENTS
                                                  (continued)
                                                                                                                   Page


          9.3            RECORD OF AMENDMENTS ......................................................................21
ARTICLE X S CORPORATION ...............................................................................................21
ARTICLE XI RIGHT OF FIRST REFUSAL...........................................................................22
ARTICLE XII INTERPRETATION .........................................................................................25




                                                            iii
DOCS 125263-000003/3020870.6

                                                 Page 79 of 732
                                            BYLAWS
                                               OF
                                        BARDAV INC,
                                    a California Corporation


                                           ARTICLE I

                                    CORPORATE OFFICES

          1.1       PRINCIPAL OFFICE

        The Board of Directors (“Board”) shall fix the location of the principal executive office
of the corporation at any place within or outside the State of California.

          1.2       OTHER OFFICES

       The Board of Directors may at any time establish branch or subordinate offices at any
place or places.

                                           ARTICLE II

                               MEETINGS OF SHAREHOLDERS

          2.1       PLACE OF MEETINGS

       Meetings of shareholders shall be held at any place within or outside the State of
California designated by the Board of Directors. In the absence of any such designation,
shareholders’ meetings shall be held at the principal executive office of the corporation or at any
place consented to in writing by all persons entitled to vote at such meeting, given before or after
the meeting, and filed with the Secretary of the corporation.

          2.2       ANNUAL MEETING

        An annual meeting of shareholders shall be held for the election of directors each year on
a date and at a time designated by the Board of Directors. At that meeting, directors shall be
elected. Any other proper business may be transacted at the annual meeting of shareholders.

          2.3       SPECIAL MEETINGS

        Special meetings of the shareholders may be called at any time, subject to the provisions
of Sections 2.4 and 2.5 of these Bylaws, by the Board of Directors, the Chairman of the Board,
the President or the holders of shares entitled to cast not less than ten percent (10%) of the votes
at that meeting.




DOCS 125263-000003/3020870.6

                                       Page 80 of 732
        If a special meeting is called by anyone other than the Board of Directors or the President
or the Chairman of the Board, then the request shall be in writing, specifying the time of such
meeting and the general nature of the business proposed to be transacted, and shall be delivered
personally or sent by registered mail or by other written communication to the Chairman of the
Board, the President, or the Secretary of the corporation. The officer receiving the request
forthwith shall cause notice to be given to the shareholders entitled to vote, in accordance with
the provisions of Sections 2.4 and 2.5 of these Bylaws, that a meeting will be held at the time
requested by the person or persons calling the meeting, so long as that time is not less than thirty-
five (35) nor more than sixty (60) days after the receipt of the request. If the notice is not given
within twenty (20) days after receipt of the request, then the person or persons requesting the
meeting may give the notice. Nothing contained in this Section 2.3 shall be construed as
limiting, fixing or affecting the time when a meeting of shareholders called by action of the
Board of Directors may be held.

          2.4       NOTICE OF SHAREHOLDERS’ MEETINGS

        All notices of meetings of shareholders shall be sent or otherwise given in accordance
with Section 2.5 of these Bylaws not less than ten (10) (or, if sent by third-class mail pursuant to
Section 2.5 of these Bylaws, not less than thirty (30)) nor more than sixty (60) days before the
date of the meeting to each shareholder entitled to vote thereat. Such notice shall state the place,
date, and hour of the meeting and (i) in the case of a special meeting, the general nature of the
business to be transacted, and no business other than that specified in the notice may be
transacted, or (ii) in the case of the annual meeting, those matters which the Board of Directors,
at the time of the mailing of the notice, intends to present for action by the shareholders, but,
subject to the provisions of the next paragraph of this Section 2.4, any proper matter at an annual
meeting may be presented at the meeting for such action. The notice of any meeting at which
directors are to be elected shall include the names of nominees intended at the time of the notice
to be presented by the Board for election.

        If action is proposed to be taken at any meeting for approval of (i) a contract or
transaction in which a director has a direct or indirect financial interest, pursuant to Section 310
of the California Corporations Code (the "Corporations Code"), (ii) an amendment of the
Articles of Incorporation, pursuant to Section 902 of the Corporations Code, (iii) a plan of
conversion to convert the corporation to a domestic other business entity pursuant to Section
1152 of the Corporations Code, (iv) a reorganization of the corporation, pursuant to Section 1201
of the Corporations Code, (v) a voluntary dissolution of the corporation, pursuant to Section
1900 of the Corporations Code, or (vi) a distribution in dissolution other than in accordance with
the rights of any outstanding preferred shares, pursuant to Section 2007 of the Corporations
Code, then the notice shall also state the general nature of that proposal.

          2.5       MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE

       Notice of a shareholders’ meeting shall be given either personally, by electronic
transmission by the corporation, or by first-class mail, or, if the corporation has outstanding
shares held of record by five hundred (500) or more persons (determined as provided in Section
605 of the Corporations Code) on the record date for the shareholders’ meeting, notice may be
sent by third-class mail, or other means of written communication, addressed to the shareholder


                                                 2
DOCS 125263-000003/3020870.6

                                        Page 81 of 732
at the address of the shareholder appearing on the books of the corporation or given by the
shareholder to the corporation for the purpose of notice; or if no such address appears or is given,
at the place where the principal executive office of the corporation is located or by publication at
least once in a newspaper of general circulation in the county in which the principal executive
office is located. The notice shall be deemed to have been given at the time when delivered
personally, sent by electronic transmission by the corporation, or deposited in the mail or sent by
other means of written communication.

        If any notice (or any report referenced in Article VII of these Bylaws) addressed to a
shareholder at the address of such shareholder appearing on the books of the corporation is
returned to the corporation by the United States Postal Service marked to indicate that the United
States Postal Service is unable to deliver the notice to the shareholder at that address, all future
notices or reports shall be deemed to have been duly given without further mailing if the same
shall be available to the shareholder upon written demand of the shareholder at the principal
executive office of the corporation for a period of one (1) year from the date of the giving of the
notice.

        An affidavit of mailing or electronic transmission by the corporation of any notice or
report in accordance with the provisions of this Section 2.5, executed by the Secretary, Assistant
Secretary or any transfer agent, shall be prima facie evidence of the giving of the notice or
report.

        Notwithstanding the foregoing, notice given by electronic transmission by the
corporation under this Section 2.5 shall be valid only if it complies with Section 20 and Section
601 of the Corporations Code.

          2.6       QUORUM

        Unless otherwise provided in the Articles of Incorporation of the corporation, a majority
of the shares entitled to vote, represented in person or by proxy, shall constitute a quorum at a
meeting of the shareholders.

       The shareholders present at a duly called or held meeting at which a quorum is present
may continue to transact business until adjournment notwithstanding the withdrawal of enough
shareholders to leave less than a quorum, if any action taken (other than adjournment) is
approved by at least a majority of the shares required to constitute a quorum.

       In the absence of a quorum, any meeting of shareholders may be adjourned from time to
time by the vote of a majority of the shares represented either in person or by proxy, but no other
business may be transacted, except as provided in the last sentence of the preceding paragraph.

          2.7       ADJOURNED MEETING; NOTICE

        Any shareholders’ meeting, annual or special, whether or not a quorum is present, may be
adjourned from time to time by the vote of the majority of the shares represented at that meeting,
either in person or by proxy.



                                                 3
DOCS 125263-000003/3020870.6

                                       Page 82 of 732
        When any meeting of shareholders, either annual or special, is adjourned to another time
or place, notice need not be given of the adjourned meeting if its time and place are announced at
the meeting at which the adjournment is taken. However, if the adjournment is for more than
forty-five (45) days from the date set for the original meeting or if a new record date for the
adjourned meeting is fixed, a notice of the adjourned meeting shall be given to each shareholder
of record entitled to vote at the adjourned meeting in accordance with the provisions of
Sections 2.4 and 2.5 of these Bylaws. At any adjourned meeting, the corporation may transact
any business which might have been transacted at the original meeting.

          2.8       VOTING

       The shareholders entitled to vote at any meeting of shareholders shall be determined in
accordance with the provisions of Section 2.11 of these Bylaws and the Corporations Code.

        Elections for directors and voting on any other matter at a shareholders’ meeting need not
be by ballot unless a shareholder demands election by ballot at the meeting and before the voting
begins.

        Except as provided in the second paragraph of Section 2.6, the affirmative vote of the
majority of the shares represented and voting at a duly held meeting at which a quorum is present
(which shares voting affirmatively also constitute at least a majority of the required quorum)
shall be the act of the shareholders, unless the vote of a greater number or voting by classes is
required by the Corporations Code or by the Articles of Incorporation.

        At a shareholders’ meeting at which directors are to be elected, a shareholder shall be
entitled to cumulate votes either (i) by giving one candidate a number of votes equal to the
number of directors to be elected multiplied by the number of votes to which that shareholder’s
shares are normally entitled or (ii) by distributing the shareholder’s votes on the same principle
among as many candidates as the shareholder thinks fit, if the candidate or candidates’ names
have been placed in nomination prior to the voting and the shareholder has given notice prior to
the voting of the shareholder’s intention to cumulate the shareholder’s votes. If any one
shareholder has given such a notice, then every shareholder entitled to vote may cumulate votes
for candidates in nomination. The candidates receiving the highest number of affirmative votes,
up to the number of directors to be elected, shall be elected; votes against any candidate and
votes withheld shall have no legal effect.

          2.9       VALIDATION OF MEETINGS; WAIVER OF NOTICE; CONSENT

        The transactions of any meeting of shareholders, either annual or special, however called
and noticed, and wherever held, are as valid as though they had been taken at a meeting duly
held after regular call and notice, if a quorum be present either in person or by proxy, and if,
either before or after the meeting, each of the persons entitled to vote, not present in person or by
proxy, signs a written waiver of notice or a consent to the holding of the meeting or an approval
of the minutes thereof. Neither the business to be transacted at nor the purpose of any annual or
special meeting of shareholders need be specified in any written waiver of notice or consent to
the holding of the meeting or approval of the minutes thereof, except that if action is taken or
proposed to be taken for approval of any of those matters specified in the second paragraph of


                                                 4
DOCS 125263-000003/3020870.6

                                        Page 83 of 732
Section 2.4 of these Bylaws, the waiver of notice or consent or approval shall state the general
nature of the proposal. All such waivers, consents, and approvals shall be filed with the
corporate records or made a part of the minutes of the meeting.

       Attendance of a person at a meeting shall constitute a waiver of notice of and presence at
that meeting, except when the person objects, at the beginning of the meeting, to the transaction
of any business because the meeting is not lawfully called or convened, and except that
attendance at a meeting is not a waiver of any right to object to the consideration of matters
required by the Corporations Code to be included in the notice of such meeting but not so
included, if such objection is expressly made at the meeting.

          2.10      SHAREHOLDER ACTION BY WRITTEN CONSENT WITHOUT A
                    MEETING

       Unless otherwise provided in the Articles of Incorporation, any action which may be
taken at any annual or special meeting of shareholders may be taken without a meeting and
without prior notice, if a consent in writing, setting forth the action so taken, shall be signed by
the holders of outstanding shares having not less than the minimum number of votes that would
be necessary to authorize or take such action at a meeting at which all shares entitled to vote
thereon were present and voted.

        Notwithstanding the first paragraph of this Section 2.10, directors may not be elected by
written consent except by unanimous written consent of all shares entitled to vote for the election
of directors. However, notwithstanding the preceding sentence, a director may be elected at any
time to fill any vacancy on the Board of Directors, provided that it was not created by removal of
a director and has not been filled by the directors, by the written consent of the holders of a
majority of the outstanding shares entitled to vote for the election of directors.

        All such consents shall be maintained in the corporate records. Any shareholder giving a
written consent, or the shareholder’s proxy holders, or a transferee of the shares, or a personal
representative of the shareholder, or their respective proxy holders, may revoke the consent by a
writing received by the Secretary of the corporation before written consents of the number of
shares required to authorize the proposed action have been filed with the Secretary.

         If the consents of all shareholders entitled to vote have not been solicited in writing, the
Secretary shall give prompt notice of any corporate action approved by the shareholders without
a meeting by less than unanimous written consent to those shareholders entitled to vote who have
not consented in writing. Such notice shall be given in the manner specified in Section 2.5 of
these Bylaws. In the case of approval of (i) a contract or transaction in which a director has a
direct or indirect financial interest, pursuant to Section 310 of the Corporations Code,
(ii) indemnification of a corporate "agent," pursuant to Section 317 of the Corporations Code,
(iii) a plan of conversion to convert the corporation to a domestic other business entity pursuant
to Section 1152 of the Corporations Code, (iv) a reorganization of the corporation, pursuant to
Section 1201 of the Corporations Code (except a reorganization as to which shareholders have
the right, pursuant to Chapter 13 of the Corporations Code, to demand payment of cash for their
shares), and (v) a distribution in dissolution other than in accordance with the rights of
outstanding preferred shares, pursuant to Section 2007 of the Corporations Code, the notice shall


                                                 5
DOCS 125263-000003/3020870.6

                                        Page 84 of 732
be given at least ten (10) days before the consummation of any action authorized by that
approval, unless the consents of all shareholders entitled to vote have been solicited in writing.

          2.11      RECORD DATE FOR SHAREHOLDER NOTICE; VOTING; GIVING
                    CONSENTS

        In order that the corporation may determine the shareholders entitled to notice of any
meeting or to vote, the Board of Directors may fix, in advance, a record date, which shall not be
more than sixty (60) days nor less than ten (10) days prior to the date of such meeting nor more
than sixty (60) days before any other action. Shareholders at the close of business on the record
date are entitled to notice and to vote, as the case may be, notwithstanding any transfer of any
shares on the books of the corporation after the record date, except as otherwise provided in the
Articles of Incorporation or the Corporations Code.

        A determination of shareholders of record entitled to notice of or to vote at a meeting of
shareholders shall apply to any adjournment of the meeting unless the Board of Directors fixes a
new record date for the adjourned meeting, but the Board of Directors shall fix a new record date
if the meeting is adjourned for more than forty-five (45) days from the date set for the original
meeting.

          If the Board of Directors does not so fix a record date:

               (a)    The record date for determining shareholders entitled to notice of or to
vote at a meeting of shareholders shall be at the close of business on the business day next
preceding the day on which notice is given or, if notice is waived, at the close of business on the
business day next preceding the day on which the meeting is held.

                (b)    The record date for determining shareholders entitled to give consent to
corporate action in writing without a meeting, (i) when no prior action by the Board has been
taken, shall be the day on which the first written consent is given, or (ii) when prior action by the
Board has been taken, shall be at the close of business on the day on which the Board adopts the
resolution relating thereto, or the sixtieth (60th) day prior to the date of such other action,
whichever is later.

          The record date for any other purpose shall be as provided in Section 8.1 of these Bylaws.

          2.12      PROXIES

       Every person entitled to vote for directors, or on any other matter, shall have the right to
do so either in person or by one or more agents authorized by a written proxy signed by the
person and filed with the Secretary of the corporation. A proxy shall be deemed signed if the
shareholder’s name or other authorization is placed on the proxy (whether by manual signature,
typewriting, telegraphic or electronic transmission or otherwise) by the shareholder or the
shareholder’s attorney-in-fact. A validly executed proxy which does not state that it is
irrevocable shall continue in full force and effect unless (i) the person who executed the proxy
revokes it prior to the time of voting by delivering a writing to the corporation stating that the
proxy is revoked or by executing a subsequent proxy and presenting it to the meeting or by
attendance at such meeting and voting in person, or (ii) written notice of the death or incapacity

                                                   6
DOCS 125263-000003/3020870.6

                                          Page 85 of 732
of the maker of that proxy is received by the corporation before the vote pursuant to that proxy is
counted; provided, however, that no proxy shall be valid after the expiration of eleven (11)
months from the date thereof, unless otherwise provided in the proxy. The dates contained on
the forms of proxy presumptively determine the order of execution, regardless of the postmark
dates on the envelopes in which they are mailed. The revocability of a proxy that states on its
face that it is irrevocable shall be governed by the provisions of Sections 705(e) and 705(f) of the
Corporations Code.

          2.13      INSPECTORS OF ELECTION

        In advance of any meeting of shareholders, the Board of Directors may appoint inspectors
of election to act at the meeting and any adjournment thereof. If inspectors of election are not so
appointed or designated or if any persons so appointed fail to appear or refuse to act, then the
Chairman of the meeting may, and on the request of any shareholder or a shareholder’s proxy
shall, appoint inspectors of election (or persons to replace those who so fail to appear) at the
meeting. The number of inspectors shall be either one (1) or three (3). If appointed at a meeting
on the request of one (1) or more shareholders or proxies, the majority of shares represented in
person or by proxy shall determine whether one (1) or three (3) inspectors are to be appointed.

                                            ARTICLE III

                                            DIRECTORS

          3.1       POWERS

        Subject to the provisions of the Corporations Code and any limitations in the Articles of
Incorporation relating to action required to be approved by the shareholders or by the outstanding
shares, and subject to these Bylaws, the business and affairs of the corporation shall be managed
and all corporate powers shall be exercised under the direction of the Board of Directors. The
Board may delegate the management of the day-to-day operation of the business of the
corporation to a management company or other person provided that the business and affairs of
the corporation shall be managed and all corporate powers shall be exercised under the ultimate
direction of the Board.

          3.2       NUMBER OF DIRECTORS

          The authorized number of directors of the corporation shall be three.

        The authorized number of directors may be changed by an amendment to this Bylaw duly
adopted by the vote or written consent of holders of a majority of the outstanding shares entitled
to vote. After the issuance of shares, a bylaw specifying or changing a fixed number of directors
or the maximum or minimum number or changing from a fixed to a variable board or vice versa
may only be adopted by approval of the outstanding shares; provided, however, that a bylaw
reducing the fixed number or the minimum number of directors to a number less than five cannot
be adopted if the votes cast against its adoption at a meeting, or the shares not consenting in the
case of action by written consent, are equal to more than 16-2/3 percent of the outstanding shares



                                                  7
DOCS 125263-000003/3020870.6

                                         Page 86 of 732
entitled to vote. No reduction of the authorized number of directors shall have the effect of
removing any director before that director’s term of office expires.


          3.3       ELECTION AND TERM OF OFFICE OF DIRECTORS

        At each annual meeting of shareholders, directors shall be elected to hold office until the
next annual meeting. Each director, including a director elected to fill a vacancy, shall hold
office until the expiration of the term for which elected and until a successor has been elected
and qualified, except in the case of the death, resignation, or removal of such a director.

          3.4       REMOVAL

        The entire Board of Directors or any individual director may be removed from office
without cause by the affirmative vote of a majority of the outstanding shares entitled to vote on
such removal; provided, however, that unless the entire Board is removed, no individual director
may be removed when the votes cast against such director’s removal, or not consenting in
writing to such removal, would be sufficient to elect that director if voted cumulatively at an
election at which the same total number of votes cast were cast (or, if such action is taken by
written consent, all shares entitled to vote were voted) and the entire number of directors
authorized at the time of such director’s most recent election were then being elected.

          3.5       RESIGNATION AND VACANCIES

        Any director may resign effective upon giving oral or written notice to the Chairman of
the Board, the President, the Secretary or the Board of Directors, unless the notice specifies a
later time for the effectiveness of such resignation. If the resignation of a director is effective at
a future time, the Board of Directors may elect a successor to take office when the resignation
becomes effective.

         Vacancies on the Board of Directors may be filled by a majority of the directors present
at a meeting duly held at which a quorum is present, or, if the number of directors then in office
is less than a quorum, by (i) the unanimous written consent of the directors then in office, (ii) the
affirmative vote of a majority of the directors then in office at a meeting held pursuant to notice
or waivers of notice, or (iii) a sole remaining director; however, a vacancy created by the
removal of a director by the vote or written consent of the shareholders or by court order may be
filled only by the affirmative vote of a majority of the shares represented and voting at a duly
held meeting at which a quorum is present (which shares voting affirmatively also constitute at
least a majority of the required quorum), or by the unanimous written consent of all shares
entitled to vote thereon. Each director so elected shall hold office until the next annual meeting
of the shareholders and until a successor has been elected and qualified, or until his or her death,
resignation or removal.

        A vacancy or vacancies in the Board of Directors shall be deemed to exist (i) in the event
of the death, resignation or removal of any director, (ii) if the Board of Directors by resolution
declares vacant the office of a director who has been declared of unsound mind by an order of
court or convicted of a felony, (iii) if the authorized number of directors is increased, or (iv) if


                                                  8
DOCS 125263-000003/3020870.6

                                        Page 87 of 732
the shareholders fail, at any meeting of shareholders at which any director or directors are
elected, to elect the full authorized number of directors to be elected at that meeting.

         The shareholders may elect a director or directors at any time to fill any vacancy or
vacancies not filled by the directors, but any such election by written consent, other than to fill a
vacancy created by removal, shall require the consent of the holders of a majority of the
outstanding shares entitled to vote thereon. A director may not be elected by written consent to
fill a vacancy created by removal except by unanimous consent of all shares entitled to vote for
the election of directors.

          3.6       PLACE OF MEETINGS; MEETINGS BY TELEPHONE

        Regular meetings of the Board of Directors may be held at any place within or outside the
State of California that has been designated from time to time by resolution of the Board. In the
absence of such a designation, regular meetings shall be held at the principal executive office of
the corporation. Special meetings of the Board may be held at any place within or outside the
State of California that has been designated in the notice of the meeting or, if not stated in the
notice or if there is no notice, at the principal executive office of the corporation.

       Members of the Board may participate in a meeting through the use of conference
telephone or similar communications equipment, so long as all directors participating in such
meeting can hear one another. Participation in a meeting pursuant to this paragraph constitutes
presence in person at such meeting.

          3.7       REGULAR MEETINGS

       Regular meetings of the Board of Directors may be held without notice if the time and
place of such meetings are fixed by the Board of Directors.

          3.8       SPECIAL MEETINGS; NOTICE

       Subject to the provisions of the following paragraph, special meetings of the Board of
Directors for any purpose or purposes may be called at any time by the Chairman of the Board,
the President, the Secretary or any two (2) directors.

        Notice of the time and place of special meetings shall be delivered personally or by
telephone to each director or sent by first-class mail, telegram, charges prepaid, or by telecopier,
addressed to each director at that director’s address as it is shown on the records of the
corporation. If the notice is mailed, it shall be deposited in the United States mail at least four
(4) days before the time of the holding of the meeting. If the notice is delivered personally or by
telephone or by telecopier or telegram, it shall be delivered personally or by telephone or by
telecopier or to the telegraph company at least forty-eight (48) hours before the time of the
holding of the meeting. Any oral notice given personally or by telephone may be communicated
either to the director or to a person at the office of the director who the person giving the notice
has reason to believe will promptly communicate it to the director. The notice need not specify
the purpose of the meeting.



                                                 9
DOCS 125263-000003/3020870.6

                                        Page 88 of 732
          3.9       QUORUM

        A majority of the authorized number of directors shall constitute a quorum for the
transaction of business, except to adjourn as provided in Section 3.11 of these Bylaws. Every act
or decision done or made by a majority of the directors present at a meeting duly held at which a
quorum is present is the act of the Board of Directors, subject to the provisions of Section 310 of
the Corporations Code (as to contracts in which a director has a material financial interest),
Section 311 of the Corporations Code (as to appointment of committees), Section 317(e) of the
Corporations Code (as to indemnification of directors), and the Articles of Incorporation.

        A meeting at which a quorum is initially present may continue to transact business
notwithstanding the withdrawal of directors, if any action taken is approved by at least a majority
of the required quorum for such meeting.

          3.10      WAIVER OF NOTICE

        Notice of a meeting need not be given to any director who signs a waiver of notice or a
consent to holding the meeting or an approval of the minutes thereof, whether before or after the
meeting, or who attends the meeting without protesting, prior thereto or at its commencement,
the lack of notice to such director. All such waivers, consents, and approvals shall be filed with
the corporate records or made a part of the minutes of the meeting. A waiver of notice need not
specify the purpose of any regular or special meeting of the Board of Directors.

          3.11      ADJOURNMENT

       A majority of the directors present, whether or not a quorum is present, may adjourn any
meeting to another time and place.

          3.12      NOTICE OF ADJOURNMENT

        If the meeting is adjourned for more than twenty-four (24) hours, notice of any
adjournment to another time and place shall be given prior to the time of the adjourned meeting
to the directors who were not present at the time of the adjournment.

          3.13      BOARD ACTION BY UNANIMOUS WRITTEN CONSENT WITHOUT A
                    MEETING

       Any action required or permitted to be taken by the Board of Directors may be taken
without a meeting, if all members of the Board individually or collectively consent in writing to
such action and if the number of members of the Board serving at the time constitutes a quorum.
Such written consent or consents shall be filed with the minutes of the proceedings of the Board.
Such action by written consent shall have the same force and effect as a unanimous vote of the
Board of Directors.

          3.14      FEES AND COMPENSATION OF DIRECTORS

       Directors and members of committees may receive such compensation, if any, for their
services and such reimbursement of expenses as may be fixed or determined by resolution of the

                                                10
DOCS 125263-000003/3020870.6

                                       Page 89 of 732
Board of Directors. This Section 3.14 shall not be construed to preclude any director from
serving the corporation in any other capacity as an officer, agent, employee or otherwise and
receiving compensation for those services.

                                                 ARTICLE IV

                                                COMMITTEES

          4.1       COMMITTEES OF DIRECTORS

        The Board of Directors may, by resolution adopted by a majority of the authorized
number of directors, designate one or more committees, each consisting of two (2) or more
directors, to serve at the pleasure of the Board. The Board may designate one or more directors
as alternate members of any committee, who may replace any absent member at any meeting of
the committee. The appointment of members or alternate members of a committee requires the
vote of a majority of the authorized number of directors. Any such committee shall have
authority to act in the manner and to the extent provided in the resolution of the Board and may
have all the authority of the Board, except with respect to:

               (a)     The approval of any action which, under the Corporations Code, also
requires shareholders’ approval or approval of the outstanding shares.

                    (b)        The filling of vacancies on the Board of Directors or in any committee.

             (c)               The fixing of compensation of the directors for serving on the Board or on
any committee.

                    (d)        The amendment or repeal of these Bylaws or the adoption of new Bylaws.

               (e)     The amendment or repeal of any resolution of the Board of Directors
which by its express terms is not so amendable or repealable.

              (f)     A distribution to the shareholders of the corporation, except at a rate, in a
periodic amount or within a price range set forth in the Articles of Incorporation or determined
by the Board of Directors.

             (g)               The appointment of any other committees of the Board of Directors or the
members thereof.

          4.2       MEETINGS AND ACTION OF COMMITTEES

       Meetings and actions of committees shall be governed by, and held and taken in
accordance with, the provisions of Article III of these Bylaws, Section 3.6 (place of meetings),
Section 3.7 (regular meetings), Section 3.8 (special meetings and notice), Section 3.9 (quorum),
Section 3.10 (waiver of notice), Section 3.11 (adjournment), Section 3.12 (notice of
adjournment), and Section 3.13 (action without meeting), with such changes in the context of
those Bylaws as are necessary to substitute the committee and its members for the Board of


                                                       11
DOCS 125263-000003/3020870.6

                                               Page 90 of 732
Directors and its members; provided, however, that the time of regular meetings of committees
may be determined either by resolution of the Board of Directors or by resolution of the
committee, that special meetings of committees may also be called by resolution of the Board of
Directors, and that notice of special meetings of committees shall also be given to all alternate
members, who shall have the right to attend all meetings of the committee. The Board of
Directors may adopt rules for the government of any committee not inconsistent with the
provisions of these Bylaws.

                                          ARTICLE V

                                           OFFICERS

          5.1       OFFICERS

        The officers of the corporation shall be a President, a Secretary, and a Chief Financial
Officer. The corporation may also have, at the discretion of the Board of Directors, a Chairman
of the Board, one or more Vice Presidents, one or more Assistant Secretaries, one or more
Assistant Treasurers, and such other officers as may be appointed in accordance with the
provisions of Section 5.3 of these Bylaws. Any number of offices may be held by the same
person.

          5.2       APPOINTMENT OF OFFICERS

       The officers of the corporation, except such officers as may be appointed in accordance
with the provisions of Section 5.3 or Section 5.5 of these Bylaws, shall be chosen by the Board
and serve at the pleasure of the Board, subject to the rights, if any, of an officer under any
contract of employment.

          5.3       SUBORDINATE OFFICERS

        The Board of Directors may appoint, or may empower (pursuant to these Bylaws or the
act of the Board) the Chairman of the Board or the President to appoint, such other officers as the
business of the corporation may require, each of whom shall hold office for such period, have
such authority, and perform such duties as are provided in these Bylaws or as the Board of
Directors (or persons so empowered) may from time to time determine.

          5.4       REMOVAL AND RESIGNATION OF OFFICERS

       Subject to the rights, if any, of an officer under any contract of employment, all officers
serve at the pleasure of the Board of Directors and any officer may be removed, either with or
without cause, by the Board of Directors at any regular or special meeting of the Board or
pursuant to the unanimous written consent of the Board or, except in case of an officer chosen by
the Board of Directors, by any officer upon whom such power of removal may be conferred by
the Board of Directors.




                                                12
DOCS 125263-000003/3020870.6

                                       Page 91 of 732
        Any officer may resign at any time by giving written notice to the corporation. Any
resignation shall take effect at the date of the receipt of that notice or at any later time specified
in that notice, and, unless otherwise specified in that notice, the acceptance of the resignation
shall not be necessary to make it effective. Any resignation is without prejudice to the rights, if
any, of the corporation under any contract to which the officer is a party.

          5.5       VACANCIES IN OFFICES

        A vacancy in any office because of death, resignation, removal, disqualification or any
other cause shall be filled in the manner prescribed in these Bylaws for regular appointments to
that office.

          5.6       CHAIRMAN OF THE BOARD

        The Chairman of the Board, if such an officer be elected, shall, if present, preside at
meetings of the Board of Directors and exercise and perform such other powers and duties as
may from time to time be assigned by the Board of Directors or as may be prescribed by these
Bylaws. If there is no President, then the Chairman of the Board shall also be the chief executive
officer of the corporation and shall have the powers and duties prescribed in Section 5.7 of these
Bylaws.

          5.7       PRESIDENT

        The President shall be the chief executive officer of the corporation and shall have the
general supervision, direction, authority and control of the day-to-day operations, business and
affairs of the corporation and supervision, direction, authority and control of the subordinate
officers of the corporation. The President shall preside at all meetings of the shareholders and, in
the absence or nonexistence of a Chairman of the Board, at all meetings of the Board of
Directors. Without limiting the generality of the foregoing, the President shall have the general
powers and duties of the general manager and chief executive officer of the corporation to act for
and on behalf of the corporation, including, without limitation, the power and authority to enter
into and terminate contracts and to file and/or defend lawsuits for and on behalf of the
corporation.

          5.8       VICE PRESIDENTS

       In the absence or disability of the President, the Vice Presidents, if any, in order of their
rank as fixed by the Board of Directors or, if not ranked, a Vice President designated by the
Board of Directors, shall perform all the duties of the President and when so acting shall have all
the powers of, and be subject to all the restrictions upon, the President. The Vice Presidents shall
have such other powers and perform such other duties as from time to time may be prescribed for
them respectively by the Board of Directors, these Bylaws, the President or the Chairman of the
Board, or as typically vested in such office.

          5.9       SECRETARY

       The Secretary shall keep or cause to be kept, at the principal executive office of the
corporation or such other place as the Board of Directors may direct, a book of minutes of all

                                                 13
DOCS 125263-000003/3020870.6

                                        Page 92 of 732
meetings and actions of directors, committees of directors and shareholders. The minutes shall
show the time and place of each meeting, whether regular or special (and, if special, how
authorized and the notice given), the names of those present at directors’ meetings or committee
meetings, the number of shares present or represented at shareholders’ meetings, and the
proceedings thereof.

        The Secretary shall keep, or cause to be kept, at the principal executive office of the
corporation or at the office of the corporation’s transfer agent or registrar, as determined by
resolution of the Board of Directors, a share register, or a duplicate share register, showing the
names of all shareholders and their addresses, the number and classes of shares held by each, the
number and date of certificates evidencing such shares, and the number and date of cancellation
of every certificate surrendered for cancellation.

        The Secretary shall give, or cause to be given, notice of all meetings of the shareholders
and of the Board of Directors required to be given by law or by these Bylaws. The Secretary
shall keep the seal of the corporation, if one be adopted, in safe custody and shall have such other
powers and perform such other duties as may be prescribed by the Board of Directors or by these
Bylaws.

          5.10      CHIEF FINANCIAL OFFICER

        The Chief Financial Officer shall keep and maintain, or cause to be kept and maintained,
adequate and correct books and records of accounts of the properties and business transactions of
the corporation, including accounts of its assets, liabilities, receipts, disbursements, gains, losses,
capital, retained earnings, and shares. The books of account shall at all reasonable times be open
to inspection by any director.

        The Chief Financial Officer shall deposit all money and other valuables in the name and
to the credit of the corporation with such depositaries as may be designated by the Board of
Directors. The Chief Financial Officer shall disburse the funds of the corporation as may be
ordered by the Board of Directors, shall render to the President and directors, whenever they
request it, an account of all of his or her transactions as Chief Financial Officer and of the
financial condition of the corporation, and shall have such other powers and perform such other
duties as may be prescribed by the Board of Directors or these Bylaws.

                                           ARTICLE VI
                INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES,
                                     AND OTHER AGENTS

          6.1       INDEMNIFICATION OF DIRECTORS

       The corporation shall have the power, to the maximum extent and in the manner
permitted by the Corporations Code, to indemnify each of its directors against expenses (as
defined in Section 317(a) of the Corporations Code), judgments, fines, settlements, and other
amounts actually and reasonably incurred in connection with any proceeding (as defined in
Section 317(a) of the Corporations Code), arising by reason of the fact that such person is or was

                                                  14
DOCS 125263-000003/3020870.6

                                         Page 93 of 732
a director of the corporation. For purposes of this Article VI, a "director" of the corporation
includes any person (i) who is or was a director of the corporation, (ii) who is or was serving at
the request of the corporation as a director of another foreign or domestic corporation,
partnership, joint venture, trust or other enterprise, or (iii) who was a director of a corporation
which was a predecessor corporation of the corporation or of another enterprise at the request of
such predecessor corporation.

          6.2       INDEMNIFICATION OF OTHERS

        The corporation shall have the power, to the extent and in the manner permitted by the
Corporations Code, to indemnify each of its employees, officers, and agents (other than
directors) against expenses (as defined in Section 317(a) of the Corporations Code), judgments,
fines, settlements, and other amounts actually and reasonably incurred in connection with any
proceeding (as defined in Section 317(a) of the Corporations Code), arising by reason of the fact
that such person is or was an employee, officer, or agent of the corporation. For purposes of this
Article VI, an "employee" or "officer" or "agent" of the corporation (other than a director)
includes any person who is or was an employee, officer, or agent of the corporation.

          6.3       PAYMENT OF EXPENSES IN ADVANCE

        Expenses (as defined in Section 317(a) of the Corporations Code) incurred by an agent
(as defined in Section 317(a) of the Corporations Code) in defending any proceeding (as defined
in Section 317(a) of the Corporations Code), or any particular claim(s) within such proceeding
(as determined by the Board), may be advanced or reimbursed by the corporation, subject to and
conditioned upon approval by, and to the extent authorized by, the Board of Directors (which
directors may include any director(s) who is/are named defendant(s) in any such proceeding(s))
prior to the final disposition of the proceeding, subject to and conditioned upon receipt of an
undertaking by or on behalf of the agent (to whom the Board of Directors has so approved the
advancement and/or reimbursement of expenses) to repay such amount if it shall be determined
ultimately that such agent is not entitled to be indemnified as authorized by Section 317 of the
Corporations Code and these Bylaws. The provisions of subdivision (a) of Section 315 of the
Corporations Code do not apply to advances made pursuant to this Section 6.3.

          6.4       INDEMNITY NOT EXCLUSIVE

        The indemnification provided by this Article VI shall not be deemed exclusive of any
other rights to which those seeking indemnification may be entitled under any agreement, vote of
shareholders or directors or otherwise, both as to action in an official capacity and as to action in
another capacity while holding such office. The indemnity hereunder shall continue as to a
person who has ceased to be a director, officer, employee, or agent and shall inure to the benefit
of the heirs, executors, and administrators of the person, to the extent authorized by the Board of
Directors or shareholders in accordance with the Corporations Code.

          6.5       INSURANCE INDEMNIFICATION

         The corporation shall have the power to purchase and maintain insurance on behalf of
any person who is or was a director, officer, employee or agent of the corporation against any
liability asserted against or incurred by such person in such capacity or arising out of that

                                                 15
DOCS 125263-000003/3020870.6

                                        Page 94 of 732
person’s status as such, whether or not the corporation would have the power to indemnify that
person against such liability under the provisions of this Article VI.

          6.6       INDEMNITY AGREEMENTS

        The Board of Directors is authorized to enter into a contract with any director, officer,
employee or agent of the corporation, or any person who is or was serving at the request of the
corporation as a director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including employee benefit plans, or any person who was a
director, officer, employee or agent of a corporation which was a predecessor corporation of the
corporation or of another enterprise at the request of such predecessor corporation, providing for
indemnification rights equivalent to or, if the Board of Directors so determines and to the extent
permitted by the Corporations Code and set forth in the corporation’s Articles of Incorporation,
greater than, those provided for in this Article VI.

          6.7       AMENDMENT, REPEAL OR MODIFICATION

        Any amendment, repeal or modification of any provision of this Article VI shall not
adversely affect any right or protection of a director or agent of the corporation existing at the
time of such amendment, repeal or modification.

                                         ARTICLE VII

                                 RECORDS AND REPORTS

          7.1       MAINTENANCE AND INSPECTION OF SHARE REGISTER

        The corporation shall keep either at its principal executive office or at the office of its
transfer agent or registrar (if either be appointed), as determined by resolution of the Board of
Directors, a record of its shareholders listing the names and addresses of all shareholders and the
number and class of shares held by each shareholder.

        A shareholder or shareholders of the corporation holding at least five percent (5%) in the
aggregate of the outstanding voting shares of the corporation or who hold at least one percent
(1%) of such voting shares and have filed a Schedule 14B with the United States Securities and
Exchange Commission relating to the election of directors, shall have an absolute right to do
either or both of the following: (i) inspect and copy the record of shareholders’ names, addresses,
and shareholdings during usual business hours upon five (5) days’ prior written demand upon the
corporation; or (ii) obtain from the transfer agent for the corporation, upon written demand and
upon the tender of such transfer agent’s usual charges for such list (the amount of which charges
shall be stated to the shareholder by the transfer agent upon request), a list of the shareholders’
names and addresses who are entitled to vote for the election of directors, and their
shareholdings, as of the most recent record date for which it has been compiled or as of a date
specified by the shareholder subsequent to the date of demand. The list shall be made available
on or before the later of five (5) business days after the demand is received or the date specified
therein as the date as of which the list is to be compiled.


                                                16
DOCS 125263-000003/3020870.6

                                       Page 95 of 732
        The record of shareholders shall also be open to inspection and copying by any
shareholder or holder of a voting trust certificate at any time during usual business hours upon
written demand on the corporation, for a purpose reasonably related to the holder’s interests as a
shareholder or holder of a voting trust certificate.

        Any inspection and copying under this Section 7.1 may be made in person or by an agent
or attorney of the shareholder or holder of a voting trust certificate making the demand.

          7.2       MAINTENANCE AND INSPECTION OF BYLAWS

        The corporation shall keep at its principal executive office the original or a copy of these
Bylaws as amended to date, which shall be open to inspection by the shareholders at all
reasonable times during office hours. If the principal executive office of the corporation is
outside the State of California and the corporation has no principal business office in such state,
then it shall, upon the written request of any shareholder, furnish to such shareholder a copy of
these Bylaws as amended to date.

          7.3       MAINTENANCE OF OTHER CORPORATE RECORDS

       The accounting books and records and the minutes of proceedings of the shareholders
and the Board of Directors, and committees of the Board of Directors shall be kept at such place
or places as are designated by the Board of Directors or, in absence of such designation, at the
principal executive office of the corporation. The minutes shall be kept in written form, and the
accounting books and records shall be kept either in written form or in any other form capable of
being converted into written form.

          7.4       INSPECTION BY DIRECTORS

        Every director shall have the absolute right at any reasonable time to inspect and copy all
books, records, and documents of every kind and to inspect the physical properties of the
corporation and each of its subsidiary corporations, domestic or foreign. Such inspection by a
director may be made in person or by an agent or attorney and the right of inspection includes the
right to copy and make extracts.

          7.5       ANNUAL REPORT TO SHAREHOLDERS; WAIVER

        The Board of Directors shall cause an annual report to be sent to the shareholders not
later than one hundred twenty (120) days after the close of the fiscal year adopted by the
corporation. Such report shall be sent to the shareholders at least fifteen (15) days (or, if sent by
third-class mail, thirty-five (35) days) prior to the annual meeting of shareholders to be held
during the next fiscal year and in the manner specified in Section 2.5 of these Bylaws for giving
notice to shareholders of the corporation.

       The annual report shall contain a balance sheet as of the end of the fiscal year and an
income statement and statement of changes in financial position for the fiscal year, accompanied
by any report thereon of independent accountants or, if there is no such report, the certificate of
an authorized officer of the corporation that the statements were prepared without audit from the
books and records of the corporation.

                                                 17
DOCS 125263-000003/3020870.6

                                        Page 96 of 732
        The foregoing requirement of an annual report shall be waived so long as the shares of
the corporation are held by fewer than one hundred (100) holders of record.

          7.6       REPRESENTATION OF SHARES OF OTHER CORPORATIONS

        The Chairman of the Board, the President or Chief Executive Officer of the corporation,
if authorized by the Board of Directors, is authorized to vote, represent, and exercise on behalf of
this corporation all rights incident to any and all shares of any other corporation or corporations
standing in the name of this corporation. The authority herein granted may be exercised either
by such person directly or by any other person authorized to do so by proxy or power of attorney
duly executed by such person having the authority.

                                         ARTICLE VIII

                                     GENERAL MATTERS

          8.1       RECORD DATE FOR PURPOSES OTHER THAN NOTICE AND VOTING

        For purposes of determining the shareholders entitled to receive payment of any dividend
or other distribution or allotment of any rights or entitled to exercise any rights in respect of any
other lawful action (other than with respect to notice or voting at a shareholders meeting or
action by shareholders by written consent without a meeting), the Board of Directors may fix, in
advance, a record date, which shall not be more than sixty (60) days prior to any such action.
Only shareholders of record at the close of business on the record date are entitled to receive the
dividend, distribution or allotment of rights, or to exercise the rights, as the case may be,
notwithstanding any transfer of any shares on the books of the corporation after the record date,
except as otherwise provided in the Articles of Incorporation or the Corporations Code.

        If the Board of Directors does not so fix a record date, then the record date for
determining shareholders for any such purpose shall be at the close of business on the day on
which the Board adopts the resolution relating thereto or the sixtieth (60th) day prior to the date
of that action, whichever is later.

          8.2       CHECKS; DRAFTS; EVIDENCES OF INDEBTEDNESS

        From time to time, the Board of Directors shall determine by resolution which person or
persons may sign or endorse all checks, drafts, other orders for payment of money, notes or other
evidences of indebtedness that are issued in the name of or payable to the corporation, and only
the persons so authorized shall sign or endorse those instruments.

          8.3       CORPORATE CONTRACTS AND INSTRUMENTS: HOW EXECUTED

       The President (and the additional officers of the corporation appointed by the Board of
Directors) shall have the authority to enter into and terminate contracts for and on behalf of the
corporation.




                                                 18
DOCS 125263-000003/3020870.6

                                        Page 97 of 732
          8.4       CONFLICTS OF INTEREST

        Notwithstanding anything herein to the contrary, the corporation shall not engage in or
enter into any transaction, agreement, contract or other obligation (whether oral or written) with
any business in which any director or shareholder of the corporation holds more than a five
percent (5%) ownership interest in such business, unless the material facts as to such transaction,
agreement, contract or other obligation and such director or shareholder’s ownership interest are
fully disclosed or known to the corporation’s Board of Director or shareholders and such
transaction, agreement, contract or other obligation is approved by the Board of Directors in
accordance with Article III or shareholders in accordance with Article II, in good faith, without
counting the vote of such interested director(s) and without the shares of such interested
shareholder(s) being entitled to vote. Such interested directors and the shares of such interested
shareholders may be counted, however, in determining the presence or a quorum at any meeting
so approving such transaction, agreement, contract or other obligation.

          8.5       CERTIFICATES FOR SHARES

       A certificate or certificates for shares of the corporation shall be issued to each
shareholder when any of such shares are fully paid. All certificates shall be signed in the name
of the corporation by the Chairman of the Board or the Vice Chairman of the Board or the
President or a Vice President and by the Chief Financial Officer or an Assistant Treasurer or the
Secretary or an Assistant Secretary, specifying the number of shares and the class or series of
shares owned by the shareholder. Any or all of the signatures on the certificate may be by
facsimile.

        In case any officer, transfer agent or registrar who has signed or whose facsimile
signature has been placed on a certificate has ceased to be such officer, transfer agent or registrar
before such certificate is issued, it may be issued by the corporation with the same effect as if
that person were an officer, transfer agent or registrar at the date of issue.

          8.6       LOST CERTIFICATES

        Except as provided in this Section 8.5, no new certificates for shares shall be issued to
replace a previously issued certificate unless the latter is surrendered to the corporation or its
transfer agent or registrar and cancelled at the same time. The Board of Directors may, in case
any share certificate or certificate for any other security is lost, stolen or destroyed (as evidenced
by a written affidavit or affirmation of such fact), authorize the issuance of replacement
certificates on such terms and conditions as the Board may require; the Board may require
indemnification of the corporation, including secured by a bond, or other adequate security
sufficient to protect the corporation against any claim that may be made against it, including any
expense or liability, on account of the alleged loss, theft or destruction of the certificate or the
issuance of the replacement certificate.

          8.7       FRACTIONAL SHARES

        The corporation may, but is not required to, issue fractions of a share originally or upon
transfer.


                                                 19
DOCS 125263-000003/3020870.6

                                        Page 98 of 732
        In connection with any original issuance of shares, if the corporation does not issue
fractions of a share, it shall (a) arrange for the disposition of fractional interests by those entitled
thereto, (b) pay in cash the fair value of fractions of a share as of the time when those entitled to
receive those fractions are determined, or (c) issue scrip or warrants in registered form, as
certificated securities or uncertificated securities, or bearer form as certificated securities, which
shall entitle the holder to receive a certificate for a full share upon the surrender of the scrip or
warrants aggregating a full share; ௗprovided, however, that if the fraction of a share that any
person would otherwise be entitled to receive in a merger, conversion, or reorganization is less
than one-half of 1 percent of the total shares that person is entitled to receive, a merger,
conversion, or reorganization agreement may provide that fractions of a share will be disregarded
or that shares issuable in the merger or conversion will be rounded off to the nearest whole share;
ௗand provided, further, that a corporation may not pay cash for fractional shares if that action
would result in the cancellation of more than 10 percent of the outstanding shares of any class.
A determination by the Board of the fair value of fractions of a share shall be conclusive in the
absence of fraud. A certificate for a fractional share shall, but scrip or warrants shall not unless
otherwise provided therein, entitle the holder to exercise voting rights, to receive dividends
thereon and to participate in any of the assets of the corporation in the event of liquidation. The
board may cause scrip or warrants to be issued subject to the condition that they shall become
void if not exchanged for full shares before a specified date or that the shares for which scrip or
warrants are exchangeable may be sold by the corporation and the proceeds thereof distributed to
the holder of the scrip or warrants or any other condition that the board may impose.

          8.8       SURRENDER AND EXCHANGE OF CERTIFICATES

        When the corporation’s Articles of Incorporation are amended in any way affecting the
statements contained in the certificates for outstanding shares, or it becomes desirable for any
reason, in the discretion of the Board, to cancel any outstanding certificate for shares and issue a
new certificate therefor conforming to the rights of the holder, the Board may order any holders
of outstanding certificates for shares to surrender and exchange them for new certificates within
a reasonable time to be fixed by the board.

        The order may provide that a holder of any certificates so ordered to be surrendered is not
entitled to vote or to receive dividends or exercise any of the other rights of shareholders until
the holder has complied with the order, but such order operates to suspend such rights only after
notice and until compliance. The duty of surrender of any outstanding certificates may also be
enforced by civil action.

       When the corporation’s Articles of Incorporation are amended in any way affecting the
statements contained in the initial transaction statement or other written statements for
outstanding uncertificated securities, or it becomes desirable for any reason, in the discretion of
the board, to amend, revise, or supersede outstanding initial transaction statements or written
statements, the board may order the issuance and delivery to holders of record of amended,
revised, or superseding initial transaction statements or written statements.




                                                  20
DOCS 125263-000003/3020870.6

                                         Page 99 of 732
          8.9       CONSTRUCTION; DEFINITIONS

        Unless the context requires otherwise, the general provisions, rules of construction, and
definitions in the Corporations Code shall govern the construction of these Bylaws.

                                          ARTICLE IX

                                        AMENDMENTS

          9.1       AMENDMENT BY SHAREHOLDERS

       New Bylaws may be adopted or these Bylaws may be amended or repealed by the
affirmative vote or written consent of holders of a majority of the outstanding shares entitled to
vote; provided, however, that if the Articles of Incorporation of the corporation set forth the
number of authorized directors of the corporation, then the authorized number of directors may
be changed only by an amendment of the Articles of Incorporation.

          9.2       AMENDMENT BY DIRECTORS

        In addition to the rights of the shareholders as provided in Section 9.1 of these Bylaws,
Bylaws, other than a Bylaw or an amendment of a Bylaw changing the authorized number of
directors (except to fix the authorized number of directors pursuant to a Bylaw providing for a
variable number of directors), may be adopted, amended or repealed by the Board of Directors in
accordance with Article III of these Bylaws.

          9.3       RECORD OF AMENDMENTS

       Whenever an amendment or new Bylaw is adopted, it shall be copied in the book of
minutes with the original Bylaws. If any Bylaw is repealed, the fact of repeal, with the date of
the meeting at which the repeal was enacted or written consent was filed, shall be stated in said
book.

                                          ARTICLE X

                                      S CORPORATION


        At any time after an election by the corporation to be treated for federal or state tax
purposes as an S Corporation, unless such S election has been revoked by the affirmative action
of the majority of the shares entitled to vote on such action, the corporation will not recognize,
nor be compelled to recognize, for so long as the corporation’s status as an S Corporation
continues, any transfer of shares (including, without limitation, by way of security interest or
pledge or transfer of the beneficial ownership interest in such shares), to any individual, entity,
trust, or other purported shareholder to whom or to which, in the opinion of counsel to the
corporation, could disqualify the corporation as an S Corporation, and any such transfer shall be
null and void.


                                                21
DOCS 125263-000003/3020870.6

                                      Page 100 of 732
                                          ARTICLE XI

                                 RIGHT OF FIRST REFUSAL


        No shareholder shall Transfer any of his shares of stock of the corporation or any right or
interest therein, in whole or in part, without first complying with, and except for a Transfer that
satisfies, all of the requirements hereinafter set forth in this Article XI. “Transfer” means any
sale, assignment, transfer, conveyance, encumbrance, pledge, lien, hypothecation, or other
disposition, in whole or in part, whether voluntarily or involuntarily or by operation of law, with
or without consideration, or otherwise (including, without limitation, by way of intestacy, will,
trust, grant, gift, bankruptcy, receivership, levy, execution, seizure, foreclosure, redemption,
reversion, writ, order or other similar action or process, whether or not pursuant to a legal
instrument or legal process). For purposes hereof, “shares” includes, without limitation, any
fractional shares or fractional share interests.

                (a) If the shareholder desires to Transfer any of his shares of stock, then the
shareholder (or such shareholder’s representative, executor, administrator, guardian, custodian or
trustee, as applicable, herein referred to as a “Representative”) shall first give written notice
thereof to the corporation. The notice shall name the proposed transferee and state the number of
shares to be transferred, the proposed consideration, and all other terms and conditions of the
proposed Transfer.

                (b) For sixty (60) days following receipt of such notice, the corporation shall have
the right of first refusal and option (but not the obligation) to purchase all or any number of the
shares specified in the notice at the price equal to the fair market value of the shares at such time
as determined in good faith by the Board of Directors. In determining fair market value, the
Board of Directors shall consider, in the event of a voluntary Transfer to an independent,
unaffiliated third party in a bona fide arms’ length transaction, the price and terms set forth in
such notice, and, absent any Board of Director determination to the contrary, such price shall be
deemed to be the fair market value of such shares. In determining the fair market value of the
shares, the Board shall be entitled to rely on information, opinions, reports or statements,
including, without limitation, financial statements and other financial data, in each case prepared
or presented by any of the following (in each case, so long as the Board acts in good faith, after
reasonable inquiry when the need therefor is indicated by the circumstances and without
knowledge that would cause such reliance to be unwarranted):

                      (1)      one or more officers or employees of the corporation whom the
Board believes to be reliable and competent in the matters presented;

                      (2)    counsel, independent accountants, financial analysts or advisors or
other persons as to matters which the Board believes to be within such person’s professional or
expert competence;

                      (3)    a committee of the Board upon which the director does not serve,
as to matters within its designated authority, which committee the director believes to merit
confidence; and/or

                                                 22
DOCS 125263-000003/3020870.6

                                       Page 101 of 732
                       (4)    one or more independent appraisers and related appraisal reports
with respect to such shares, prepared by a bona fide independent appraiser experienced in
valuing shares of the type of business engaged in by the corporation, or substantially similar
types of business(es) in which the corporation is engaged, including, without limitation, standard
lack of marketability and lack of control discounts with respect to such shares, as applicable.

               (c) In the event the corporation and/or its assignee(s) elects to purchase all or a
portion of the shares, it shall give written notice to the transferring shareholder (or his
Representative) of its election and settlement for said shares shall be made as provided below in
paragraph (d).

                 (d) In the event the corporation and/or its assignee(s) elect to acquire any of the
shares of the transferring shareholder as specified in said transferring shareholder’s notice, the
Secretary of the corporation shall so notify the transferring shareholder and settlement thereof
shall be made in cash within thirty (30) days after the Secretary of the corporation notifies the
transferring shareholder of the corporation’s (and/or its assignee’s) election to exercise the right
of first refusal; provided that, if the terms of payment set forth in said transferring shareholder’s
notice were other than cash against delivery, the corporation and/or its assignee(s) shall pay for
said shares on the same terms and conditions set forth in said transferring shareholder’s notice
(or in cash equal to the fair market value of such other consideration as determined in good faith
by the Board of Directors). If the terms of payment set forth in said transferring shareholder’s
notice were other than all cash or other consideration against delivery of the shares at closing and
provided, in whole or in part, for payment over time, pursuant to a promissory note or other
obligation, the corporation and/or its assignee(s) shall (and shall only be obligated to) pay for
said shares over time on the same terms and conditions set forth in said transferring
shareholder’s notice, unless otherwise approved and/or waived by the corporation.

               (e) In the event the corporation and/or its assignees(s) do not elect to acquire all
of the shares specified in the transferring shareholder’s notice, such transferring shareholder
may, within the sixty (60)-day period following the expiration of the option rights granted to the
corporation and/or its assignees(s) herein, transfer the shares specified in such transferring
shareholder’s notice which were not acquired by the corporation and/or its assignees(s) as and on
the same (or, with respect to such transferring shareholder, no less favorable) terms specified in
the transferring shareholder’s notice. All shares so sold or transferred by the transferring
shareholder shall continue to be subject to the provisions of this Article XI in the same manner as
before the transfer.

               (f) Notwithstanding anything herein to the contrary, the following transactions
shall be exempt from the provisions of this Article XI (provided that, in each case, the transferee,
assignee, or other recipient (other than the corporation) shall receive and hold such shares subject
to the provisions of this Article XI, and there shall be no further transfer of such shares except as
permitted by this Article XI):

                       (1)     A shareholder’s Transfer of all or any portion of the shares held in
the corporation by such shareholder to such shareholder’s spouse, lineal descendants, father,
mother, brother, or sister (hereinafter, “Immediate Family”);

                                                 23
DOCS 125263-000003/3020870.6

                                       Page 102 of 732
                         (2) A shareholder’s bona fide pledge of or grant of an encumbrance on
any shares to a commercial lending institution or other bona fide lender in connection with a loan
made to such shareholder, provided that any subsequent Transfer of such shares, including,
without limitation, any ownership interest in such shares, to or by said institution or lender shall
first be subject to the corporation’s right of first refusal and conducted in the manner set forth in
this Article XI (with the proceeds paid in connection with any exercise of the corporation’s right
of first refusal being subject to such encumbrance, as may be applicable);

                          (3) A shareholder’s voluntary Transfer of any or all of such
shareholder’s shares to the corporation (which is not otherwise subject to the corporation’s right
of first refusal as set forth in this Article XI by virtue of a proposed Transfer to another person or
entity); or

                       (4) A Transfer by a shareholder to the shareholder as trustee of a trust,
pursuant to which the shareholder as trustee of the trust has the sole and exclusive right to act for
and on behalf of the trust, for the benefit of such shareholder or such shareholder’s Immediate
Family, and any subsequent Transfers to any or all of such trust’s trustors or beneficiaries (i.e.,
such shareholder or such shareholder’s Immediate Family).

                (g)     The provisions of this Article XI may be waived with respect to any
transfer either by the corporation, upon duly authorized action of its Board of Directors, or by the
shareholders, upon the express written consent of the holders of a majority of the outstanding
shares entitled to vote (excluding the votes represented by those shares to be transferred by the
transferring shareholder(s)). This Article XI may be amended or repealed either by a duly
authorized action of the Board of Directors or by the shareholders upon the express written
consent of the holders of a majority of the outstanding shares entitled to vote.

                (h)    Except as otherwise set forth in this Bylaw, any Transfer, or purported
Transfer, of outstanding shares of the corporation shall be null and void unless the terms,
conditions, and provisions of this Bylaw are strictly observed, followed and satisfied in all
respects. In furtherance thereof, the corporation shall not be required (i) to transfer on its books
and records any shares that have been sold or otherwise transferred in violation of any of the
provisions of this Article XI, or (ii) to treat as owner of such shares, or to accord the right to vote
or pay dividends to, any purchaser or other transferee to whom such shares have attempted to be
so transferred.

               (i)    Notwithstanding anything herein to the contrary, no holder of shares shall
Transfer any such shares to any individual or entity if, in the determination of the corporation’s
Board of Directors, such transfer is not in the best interest of the corporation or its shareholders,
including, but not limited to, a transfer to (i) an individual or entity which directly or indirectly
competes with the corporation, or (ii) any customer, distributor or supplier of the corporation, if
the corporation’s Board of Directors should determine that such transfer would result in such
customer, distributor or supplier receiving information that would place the corporation at a
competitive disadvantage with respect to such customer, distributor or supplier.

                    (j)        The corporation may assign its rights of first refusal hereunder, in whole
or in part.

                                                       24
DOCS 125263-000003/3020870.6

                                              Page 103 of 732
               (k)     With respect to shares issued by the corporation prior to the adoption of
these Bylaws, this Article XI shall only apply to those holders of such shares who vote or
consent in writing to approve these Bylaws or the terms of this Article XI.

                 (l)    The certificates representing shares of stock of the corporation subject to
this Article XI shall conspicuously bear the following legend, so long as the foregoing right of
first refusal remains in effect:

                    “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE
                    SUBJECT TO A RIGHT OF FIRST REFUSAL IN FAVOR OF
                    THE CORPORATION, AS PROVIDED IN THE BYLAWS OF
                    THE CORPORATION, A COPY OF WHICH IS ON FILE AT
                    THE PRINCIPAL OFFICE OF THE CORPORATION AND THE
                    SALE, ASSIGNMENT, TRANSFER, HYPOTHECATION,
                    PLEDGE OR ENCUMBRANCE OF SUCH SHARES MAY NOT
                    BE EFFECTED OTHER THAN IN ACCORDANCE WITH THE
                    PROVISIONS THEREOF.”

                                         ARTICLE XII

                                     INTERPRETATION

       Reference in these Bylaws to any provision of the Corporations Code shall be deemed to
include all amendments thereof.




                                                25
DOCS 125263-000003/3020870.6

                                      Page 104 of 732
                "    
                                     
                                  

         C74D=34AB86=433>74A41H24AC85H

             )70C0<C743D;H4;42C430=302C8=6(42A4C0AH>5'+ #00;85>A=80
2>A?>A0C8>=

             )70C C74 5>A46>8=6 H;0FB 2>=BC8CDC4 C74 H;0FB >5 B083 2>A?>A0C8>= 0B 03>?C43
1HC74>0A3>58A42C>AB>5B0832>A?>A0C8>=45542C8E40B>5        October 27
                                                                                                 

       #,)#((,'$70E474A4D=C>BD1B2A8143<H=0<445542C8E40B>5C78B///
30H>5October 27    



                                                    A03,4BC1A>>:(42A4C0AH




                                                    
$(           70.6
                                         Page 105 of 732
 1   Paul A. Tyrell (Bar No. 193798)
     Ryan C. Caplan (Bar No. 253037)
 2   PROCOPIO, CORY, HARGREAVES &
         SAVITCH LLP
 3   525 B Street, Suite 2200
     San Diego, California 92101
 4   Telephone:     619.238.1900
     Facsimile:     619.235.0398
 5   E-mail:    paul.tvrell@procopio.com
                 rvan.caplan@,procopio.com
 6
     Attorneys for Plaintiff
 7   BARDAV INC

 8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                             COUNTY OF SAN DIEGO, CENTRAL DIVISION

10

11   BARDAV INC, a California corporation.                 Case No.

12                  Plaintiff,                             COMPLAINT IN INTERPLEADER

13   V.


14   DREW SCHOENTRUP, an individual;
     CHRISTOPHER RICHMOND, an individual;
15   VINCENT GREEN, an individual; RYAN
     MILLER, an individual; TYLER DUNN, an
16   individual; DAVID MIKKELSON, an individual
     and DOES 1 through 10, inclusive.
17
                    Defendants.
18

19

20

21

22

23

24

25

26

27

28

                                        Complaint in Interpleadlr
                                     Page 106 of 732
 1            Plaintiff Bardav Inc (“Bardav” or “Plaintiff’) alleges as follows:

 2                                          SUMMARY OF ACTION

 3            1.       The named defendants have made competing claims on Bardav for ownership and

 4   possession of certain original share certificates issued by Plaintiff          By this action, Bardav

 5   interpleads the original share certificates with the Court so the defendants can litigate their

 6   competing claims to the same.

 7                                               THE PARTIES

 8            2.       Plaintiff Bardav is, and at all times mentioned herein, a corporation duly organized

 9   and existing under and by virtue of the laws of the State of California, and doing business within

10   the State of California. Bardav owns, operates, and controls the Snopes.com website.

11            3.       Plaintiff is informed and believes, and on that basis alleges, that Defendant Drew

12   Schoentrup (“Schoentrup”) is an individual who presently resides in Puerto Rico.

13            4.       Plaintiff is informed and believes, and on that basis alleges, that Defendant

14   Christopher Richmond (“Richmond”) is an individual who presently resides in Puerto Rico.

15            5.       Plaintiff is informed and believes, and on that basis alleges, that Defendant Vincent

16   Green (“Green”) is an individual who presently resides in San Diego, California.

17            6.       Plaintiff is informed and believes, and on that basis alleges, that Defendant Ryan

18   Miller (“Miller”) is an individual who presently resides in San Diego, California.

19            7.       Plaintiff is informed and believes, and on that basis alleges, that Defendant Tyler

20   Dunn (“Dunn”) is an individual who presently resides in San Diego, California.

21            8.       Plaintiff is informed and believes, and on that basis alleges, that Defendant David

22   Mikkelson (“D.Mikkelson”) is an individual who presently resides in the State of Washington.

23            9.         D.Mikkelson is the President of Bardav and one of its directors. Green and Miller

24   are employees of Bardav. To avoid any confusion, Bardav wants to make it clear: This action does

25   not arise from any dispute between Bardav and D.Mikkelson, Green or Miller; rather, those

26   individuals are named as defendants in accordance with interpleader pleading requirements and

27   based on their individual claims as to the property that is the subject matter of this action.

28
                                                         2
                                             Complaint in Interpleader
     DOCS 125263-000001/3164946.3        Page 107 of 732
 1             10.      The true names and capacities, whether individual, corporate, or otherwise of the

 2   defendants named in this Complaint as Does 1 through 10, inclusive, are unknown to Plaintiff

 3   Plaintiff is informed and believes, and on that basis alleges, that each of said fictitiously named

 4   defendants is liable on the causes of action herein alleged and/or asserts some interest, legal or

 5   equitable, in the subject matter of this action, and therefore Plaintiff sues said defendants by said

 6   fictitious names. Plaintiff will move to amend this Complaint when the true names and capacities

 7   of said fictitiously named defendants have been ascertained.

 8             11.      Schoentrup, Richmond, Green, Miller, Dunn, Mikkelson and Does 1 through 10 are

 9   collectively referred to as the “Defendants” herein.

10                                        JURISDICTION AND VENUE

11            12.       This Court has jurisdiction over all causes of action asserted in this Complaint

12   pursuant to California Constitution, Article VI, § 10 and California Code of Civil Procedure section

13   410.10 because the acts and omissions alleged herein were committed in the State of California,

14   because this is a civil action wherein the matter in controversy, exclusive of interest, exceeds

15   $25,000, and because this case is a cause not given by statute to other trial courts.

16            13.       Venue is proper in this Court pursuant to California Code of Civil Procedure section

17   395, Defendants reside and/or transact business within the County of San Diego, and the unlawful

18   conduct alleged herein was carried out, and had effects, in the County of San Diego. Venue is

19   proper in this district pursuant to Rule 1.2.2 of the San Diego Superior Court Rules.

20                                         GENERAL ALLEGATIONS

21            14.       Bardav has filed this interpleader action because it has received conflicting demands

22   by the named defendants with respect to those certain share certificates issued by Bardav bearing

23   certificate nos. 3, 4, 5, 6 and 7 (the “Subject Certificates”).

24            15.       By way of background, Bardav was founded by then-husband and wife,

25   D.Mikkelson and Barbara Mikkelson (“B.Mikkelson”). Initially, D.Mikkelson and B.Mikkelson

26   each held one (1) common stock share in Bardav, each representing a fifty percent (50%)

27   ownership interest in the company.

28
                                                          3
                                              Complaint in Interpleader
     DOCS 125263-000001 /3164946.3        Page 108 of 732
 1            16.      Bardav is informed and believes that in or around 2015, D.Mikkelson and

 2   B.Mikkelson divorced, after which each independently retained their fifty percent (50%) interests

 3   in Bardav pursuant to a marital settlement agreement.

 4            17.      Bardav is informed and believes that in mid-2016, B.Mikkelson sold her entire

 5   equity interest in Bardav to each of Defendants Schoentrup, Richmond, Dunn, Green, and Miller,

 6   respectively, in unequal, fractional interests, pursuant to a written Stock Purchase Agreement (the

 7   “SPA”). The Capital Stock Acquisition Chart attached to the SPA shows that the individual buyers

 8   ^ Schoentrup, Richmond, Green, Miller, and Dunn - each purchased their respective fractional

 9   interests in the acquired equity and overall interests in Bardav in the following percentages:'

10                     Buyer                 Purchase Percentage                 Overall Ownership in Bardav
                       Drew Schoentrup:                     40%                                          20%
11                     Christopher Richmond:                40%                                          20%
                       Tyler Dunn:                        6.68%                                        3.34%
12                     Vincent Green:                     6.66%                                       3.33%
                       Ryan Miller:                       6.66%                                        3.33%
13

14            18.      Consistent with the SPA and the Capital Stock Acquisition Chart attached to the

15   SPA and consistent with other documents Bardav has received, Bardav’s books and records

16   presently reflect that Schoentrup, Richmond, Green, Miller, and Dunn are shareholders,

17   beneficially and of record, respectively, of fractional shares issued in the percentages (expressed as

18   a decimal) shown above.

19            19.      Consistent with the above, Bardav issued the Subject Certificates, effective as of

20   July 1, 2016. Bardav has not delivered the Subject Certificates to the identified shareholders.

21            20.      Bardav has received conflicting demands with respect to the Subject Certificates as

22   summarized below.

23            Demand by Defendants Schoentrup and Richmond:

24            21.      On or about December 21, 2017, Defendants Schoentrup and Richmond, through

25   their attorney, sent a letter to Bardav stating that Green and Miller had failed to Rilfill certain

26   alleged obligations under a promissory note and guarantee related to their purchase Ifom

27   B.Mikkelson.        In that letter, the attorney claimed that Green and Miller’s rights as Bardav

28    The SPA contains a confidentiality provision and therefore Bardav is not attaching a copy to this public document.
                                                               4
                                                 Complaint in Interpleader
     DOCS 125263-000001/3164946.3           Page 109 of 732
 1   shareholders had been terminated and that Schoentrup and Richmond were entitled to possess all

 2   legal rights in and to the Bardav ownership interest represented by the Subject Certificates. The

 3   attorney further demanded that Bardav’s secretary amend the company’s corporate records to

 4   reflect that Schoentrup and Richmond have all legal rights to the Bardav ownership interest

 5   represented by the Subject Certificates.       It also demanded that Bardav cancel the Subject

 6   Certificates and issue a replacement share certificate reflecting that the entire ownership interest

 7   represented by all of the Subject Certificates be issued to Schoentrup and Richmond. A true and

 8   correct copy of the December 21,2017 letter from Schoentrup and Richmond’s attorney is attached

 9   as Exhibit “A” hereto.

10            Demand by Defendants Green and Miller:

11            22.      On or about November 3, 2017, Defendants Green and Miller, through their

12   attorney, sent a letter to Bardav in which they denied that Schoentrup and Richmond had the right

13   to foreclose on their ownership interests in Bardav as represented by the Subject Certificates, and

14   demanded that Bardav “NOT take any actions, in the event it is requested to do so, to transfer the

15   Bardav interests currently held by Vincent Green or Ryan Miller to any other party, person or

16   entity.” The letter further demanded that Bardav “maintain in the company’s books and records the

17   record ownership of Mr. Green and Mr. Miller as to their respective interests in Bardav, Inc.” A

18   true and correct copy of the November 3, 2017 letter from Green and Miller’s attorney is attached

19   as Exhibit “B” hereto.

20            Demand by Defendant D.Mikkelson:

21            23.      On or about November 3, 2017, Defendant D.Mikkelson, through his attorney, sent

22   a letter to Bardav’s attorney notifying Bardav’s Board of Directors “of the pending dispute

23   regarding the shares of common stock currently held by Drew Schoentrup, Christopher Richmond,

24   Tyler Dun, Vincent Green and Ryan Miller, respectively....” The letter stated that D.Mikkelson
 c
     objected ^^to any action by Bardav to transfer, or record, acknov/ledge, or accept a transfer, or take

26   any other action, relative to” the ownership interests represented by the Subject Certificates, and

27   demanded that Bardav take no such action. A true and correct copy of the November 3, 2017 letter

28   from D.Mikkelson’s attorney is attached as Exhibit “C” hereto.
                                                        5
                                            Complaint in Interpleaolr
     DOCS 125263-000001/3164946.3      Page 110 of 732
 1            24.      Although Defendant Dunn has made no demand upon Bardav, one of the Subject

 2   Certificates bears his name and he is identified in Bardav’s corporate records as a shareholder of

 3   record and his ownership interest therein is implicated by the demand made by Schoentrup and

 4   Richmond to invalidate Dunn’s certificate.

 5                                         FIRST CAUSE OF ACTION

 6                                     (Interpleader against all Defendants)

 7            25.      Plaintiff incorporates by reference each and every allegation contained in each

 8   paragraph above and below as though the same were set forth in full herein.

 9            26.      Plaintiff is in possession of the Subject Certificates that are subject to competing

10   claims by Defendants.

11            27.      A dispute exists among Defendants regarding their respective ownership interests in

12   the Subject Certificates and the ownership interests represented thereby.

13            28.      Plaintiff is unable to determine the validity of the conflicting demands made by

14   Defendants and cannot determine to whom the Subject Certificates belong.

15            29.      Plaintiff claims no interest in the Subject Certificates.

16            30.      Plaintiff shall ask the Clerk of the Court to accept the original Subject Certificates

17   and deposit them with the Court concurrently with filing this complaint pursuant to California

18   Code of Civil Procedure section 386(c). If the Clerk of the Court cannot or will not accept and

19   deposit the original Subject Certificates, Plaintiff shall apply, ex parte, for an order directing the

20   Clerk of the Court to deposit the certificates with the Court and for other proper relief in

21   accordance with Code of Civil Procedure section 386 el seq.

22            31.      Plaintiff has incurred attorneys’ fees and costs as a result of these proceedings.

23                                            PRAYER FOR RELIEF

24            WHEREFORE, Plaintiff prays for judgment as follows:

25            1.       That Defendants and each of them be ordered to interplead and litigate their

26                     respective claims to the Subject Certificates identified in this Complaint;

27            2.       That Plaintiff be discharged and released from any and all liability as to each of said

28                     defendants with respect to the Subject Certificates;
                                                           6
                                              Complaint in In terpleader
     DOCS 125263-000001/3164946.3         Page 111 of 732
 1           3.        That all Defendants and adverse claimants be restrained from instituting or further

 2                     prosecution of any other action in any state or federal court involving the ownership

 3                     of the Subject Certificates pursuant to California Code of Civil Procedure section

 4                     386(f);

 5           4.        That Plaintiff be awarded costs and reasonable attorneys’ fees to be determined by

 6                     the Court; and

 7           5.        For such other and llirther relief as the Court deems just and proper.

 8   DATED: January 25, 2018                           PROCOPIO, CORY, HARGREAVES &

 9

10

11

12
                                                              BARDAV INC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          7
                                              Complaint in Interplladlr
     DOCS 125263-000001/3164946.3        Page 112 of 732
Lewis I ^oca
ROTHGERBER CHRISTIE
                                                                                            Don G. Martin
                                                                                            Admitted in Nevada
Lewis Roca Rothgerber Christie LLP
                                                                                            702.474.2610 direct
3993 Howard Hughes Pkwy              702,949.8200 main
                                                                                            702.216,6206 fax
Suite 600                            702.949.8398 fax
                                                                                            dmartin@lrrc.com
Las Vegas, NV 89169                  lrrc.com



December 21, 2017

VIA CERTIFIED MAIL, RETURN RECEIPT
REQUESTED

Bardav Inc.
Attn: Secretary or Assistant Secretary
2522 N. Proctor Street, #524
Tacoma, WA 98406

Paul Tyrell
Resident Agent, Bardav Inc.
525 B Street, Suite 2200
San Diego, CA 92101

         Re:       DEMAND TO SECRETARY OF BARDAV INC. TO AMEND THE CORPORATE
                   RECORDS TO ACCURATELY REELECT STOCK OWNERSHIP AND ISSUE A
                   REPLACEMENT CERTIFICATE

To the Corporate Secretary and Registered Agent of Bardav Inc.:

         We represent Mr. Drew Schoentrup and Mr, Christopher Richmond (“Clients”), who hold all of
the rights and obligations under the Promissory Note and Guarantee dated July I, 2016, which our Clients
obtained pursuant to that certain Assignment of Promissory Note & Guarantee, and the exhibits thereto
(the “Agreements”).

        On October 23, 2017, we sent written demand and notice of default letters to Vincent Green and
Ryan Miller, who are individual parties to the Guarantee, advising that the obligations under the
Promissory Note were in default, and that the applicable cure period had expired. Accordingly, pursuant
to Section 2 of the Guarantee, we demanded that they fulfill their remaining obligations under the
Agreements within 15 days and reminded them that failure to do so would cause the ownership of 50% of
the outstanding shares of common capital stock of Bardav, Inc, (the “Share”) to automatically revert to
our Clients.'

         As such, Mr. Green and Mr. Miller had until November 7, 2017 to fulfill the obligations under
the Agreements, They have failed to do so. Accordingly, any rights or claims that Mr, Green and Mr,
Miller may have had in the Shares have been terminated, with no requirement for any further notice,
actions, or demand. Our Clients therefore possess all legal rights in and to the Share.

        Further, we understand that Mr. Green apparently absconded with the share certificate that
evidenced the Share, without consent or authorization to do so, and that additional share certificates may
have been issued, along with other unauthorized corporate actions, without our Clients’ involvement or
consent. Therefore, we also require that you cancel any such invalid and unauthorized share certificates,
and promptly issue a replacement share certificate to our Clients as soon as possible, and reflect such on

' The Demand and Agreements are attached hereto as Exhibit A.


103038828_2
Albuquerque / Colorado Springs / Denver / Irvine / Las Vegas / Los Angeles / Phoenix / Reno / Silicon Valley / Tucson




                                             Page 113 of 732
Lewis Roca                                                                          December 21, 2017
                                                                                    Page 2
ROTHGERBER CHRISTIE




all applicable corporate records. Please provide confirmation that you will amend the corporate records
for Bardav Inc. to reflect our Clients’ ownership of the Share and provide the replacement share
certificate.

         Additionally, to the extent that such activities were conducted in violation of California
Commercial Code Section 8404, including but not limited to, registration of transfer (i) pursuant to an
ineffective endorsement or (ii) by an issuer acting in collusion with a wrongdoer, we demand that you
provide our Clients, who are entitled to the share certificate, with a “like certificated security” and any
payments or distributions that they did not receive as a result of the wrongful registration. We also
specifically reserve our right to an award of damages as a result of the wrongful registration if the transfer
was made by ineffective endorsement, or other wrongful actions. The full extent of the wrongful actions
will be dealt with in the pending litigation in San Diego County, or other court of competent jurisdiction.
Given that Mr. Green apparently absconded with the prior share certificate and also is a co-defendant in
pending litigation, it is beyond question that you would have been aware of Mr. Green’s wrongful actions.

         In addition to the wrongful and unauthorized actions detailed above, please also consider this
Letter a request pursuant to California Commercial Code Section 8405 that you issue a new share
certificate to replace the wrongfully taken certificate. In compliance with the other requirements of that
Section, our Clients are still willing to file a sufficient indemnity bond, and satisfy any other reasonable
requirements that you may have in that regard.

        Regardless of your response, nothing herein shall constitute a waiver of our Clients’ rights to
pursue all available remedies at law and equity, including but not limited to, those remedies under the
Uniform Commercial Code, and for a breach of the fiduciary duties owed to the corporation and its
shareholders. Our Clients and our Firm are prepared to pursue this matter to the fullest.

Very truly yours.



Don G. Martin
Lewis Roca Rothgerber Christie LLP


cc:      Vincent Green (via Certified US Mail, Return Receipt Requested and Email)
         4046 Promontory Street
         San Diego, CA 92109
         vinnvsgreen@gmail.corn

         Ryan Miller (via Certified US Mail, Return Receipt Requested and Email)
         4046 Promontory Street
         San Diego, C A 92109
         Trex858@.gmail.com

         Drew Schoentrup (via email)
         Chris Richmond (via email)
         Karl Kronenberger (via email)




                                                      2
103038828__2




                                         Page 114 of 732
 Exhibit A




Page 115 of 732
Lewis Roca                                                                          October 23, 2017
                                                                                    Page 2
ROTHGERBER CHRISTIE




         A payment was due under Paragraph 3(a) of the Promissory Note on October 1, 2017. No
payment was made, and therefore, the Cure Period began to run on October 2, 2017. Pursuant to Section
1(a), the Cure Period expired on October 22, 2017. Our Clients, as the current Molder of the Promissory
Note, have exercised their right to accelerate the total amounts owing, which is immediately due and
payable (“Outstanding Balance”). As of the date of this letter, the Outstanding Balance is $1,260,000.00
(One million two hundred sixty thousand and no/lOOs dollars). This amount does not include the
attorneys’ fees, costs, and other expenses provided for in Section 9 of the Promissory Note, and our Client
reserve their rights to demand payment of such expenses, and pursue any other available remedies in law
or equity.

        As such, pursuant to Section 2 of the Guarantee, the Outstanding Balance must be received by the
Clients on or before November 7, 2017. Failure to do so will terminate any rights or claims you may have
in the Shares, without any further notice, actions, or demand, and our Clients will possess all legal rights
in and to the Shares. Further, please recall that should you attempt to avoid your obligations under the
Guarantee, you are also responsible for all costs in enforcing the Guarantee, including reasonable attorney
fees and costs, including costs of appeal.

         If you fail to satisfy the Outstanding Balance and expenses, wc will proceed with protecting our
client’s rights and remedies under the Agreements. While we are hopeful that this matter is concluded
without further legal action, please do not to underestimate the resolve of our Clients or this firm’s ability
to pursue this matter to the fullest.

Very truly yours.



Don G. Martin
Lewis Roca Rothgerber Christie LLP


cc:     Drew Schoentrup (via email)
        Chris Richmond (via email)
        Karl Kronenberger (via email)




                                                      2
102640968_3




                                         Page 116 of 732
DocuSign Envelope ID: FB33DA4B-2C05-4EDA-AC2F-17270597444B




                          ASSIGNMENT OF PROMISSORY NOTE & GUARANTEE

            This Assignment of Promissory Note & Guarantee (the “Assignment”) is between Barbara
            Mikkelson (the “Assignor”), and Drew Schoentrup and Christopher Richmond (each an
            “Assignee” and collectively the “Assignees”). This Assignment is effective as of October 4,
            2017 (the “Effective Date”)

                                                             Introduction

            •    Assignor is the holder of a promissory note dated July 1,2016 (the “Promissory Note”) with
                 Proper Media, LLC, (the “Maker”), attached as Exhibit 1.
            •    Assignor is the holder of a guarantee of the Promissory Note, dated July 1,2016, in which
                 Drew Schoentrup, Christopher Richmond, Tyler Dunn, Vincent Green, and Ryan Miller
                 guaranteed all terms, provisions, and obligations of the Promissory Note (the “Guarantee”),
                 attached as Exhibit 2.
            •    The Promissory Note has a remaining unpaid principal balance of $ 1,260,000.
            •    Assignor wishes to assign all her rights and obligations under the Promissory Note and
                 Guarantee.
            •    The Promissory Note and the Guarantee do not require the prior consent of the Maker or its
                 guarantors prior to assignment.

                                                        Assignment
            The parties state:
                     1. For value received, Assignor hereby assigns to Assignees all her right, title, and
            interest in and to both the Promissory Note and the Guarantee.

                    2. Assignees hereby accept the assignment of all of Assignor’s right, title, and interest in
            and to both the Promissory Note and the Guarantee.

                    3. This assignment is governed by the laws of the state of Nevada, without regard to
            Nevada’s conflict or choice of law provisions, and both parties expressly consent to jurisdiction
            in such courts.

            The parties are signing this assignment on the Effective Date.


             ASSIGNOR                                               ASSIGNEES
                                ^-----DocuSigned by:                            ---- DocuSigned by:



            --------------;---------06?B64Ee4eaE452T:r                            -'6©e?B2035054448-
            Barbara Mikkelson                                       Drew Schoentrup
                                                                                   "DocuSigned by:
                                                                                  [Lnidfiwr

                                                                    Christopher Richmond




                                                         Page 117 of 732
DocuSign Envelope ID: FB33DA4B-2C05-4EDA-AC2F-17270597444B




                                                 EXHIBIT 1




                                                      Page 118 of 732
DocuSign Envelope ID: FB33DA4B-2C05-4EDA-AC2F-17270597444B




                                                          Exhibit B
                                                      PROMISSORY NOTE

            $1,750,000                                                                                July 1,2016



                     Proper Media, LLC, a California Corporation (the “Maker”) promises to pay to the order
            of Barbara Mikkelson (the "Holder") the principal sum of One Million Seven Hundred and Fifty
            Thousand and No/100 Dollars ($1,750,000.00) upon the agreements, terms and conditions provided
            in this Promissory Note (the "Note"):

                     1.      Definitions.

                            (a)     Cure Period. The term "Cure Period" means a period of twenty (20) days
                     from the time the Maker receives notice of a Default.

                             (b)     Default. The term "Default" means any of the following events:

                                    (i)       the Maker at any time fails to pay, when due, any sum owing on this
                             Note; or

                                     (ii)   the Maker breaches or fails to perform! any obligation under this Note
                             or any other agreement between the Maker and the Holder;

                             (c)     Default Rate. The term "Default Rate" means a rate of six percent (6.0%).

                    2.      Interest. All sums owing on this Note shall bear no interest from the date of this Note
            until paid. Should the Maker default on any of the obligations specified in this Note, all sums owing
            on the Note during such default shall bear interest at the Default Rate.

                    3.       Payment.

                            (a)      The unpaid principal balance of this Note and any applicable interest
                    payment shall be payable in monthly installments as specified in Exhibit 1. Payments shall
                    be applied first to costs, expenses, and other charges provided for in this Note or incurred by
                    the Holder in realizing on this Note, second to interest then acemed and then to principal.

                           (b)     The monthly installments shall by paid to the Holder before all other
                    corporate expenses and liabilities incurred by the Maker, including those in the ordinaiy
                    course of the Maker’s business, and before distributions to the shareholders of Maker.

                           (c)      The Maker shall pay any and all costs, expenses, and other charges due and
                    payable on this Note. All payments shall be made in the lawful currency of the United States
                    of America. All payments shall be made via bank wire or ACH transfer to the Holder at:


            Promissory Note - 1




                                                      Page 119 of 732
DocuSign Envelope ID: FB33DA4B-2C05-4EDA-AC2F-17270597444B




                                                      Bank: Wells Fargo
                                                      Account Name: Barbara Mikkelson
                                                      Bank #:
                                                      Account #:l


                     or at such other place as the Holder may specify in writing. The Maker and Holder may
                     modify the terms of this Note including payment provisions by mutual written agreement.

                    4.      Late Payment Charge. If any installment of principal or interest shall not be paid
            within ten (10) days after the date it becomes due, the Maker shall pay a late charge equal to Five
            Hundred and 00/100 Dollars ($500.00). The late charge shall be in addition to, and not in lieu of,
            any other rights or remedies the Holder may have by virtue of any breach or default.

                    5.     Prepayment. The Maker may prepay any amount owing on this Note without
            incurring any additional charge, provided that the Maker give the Holder written notice of the
            amount to be prepaid at least ten (10) days before the date of prepayment. Notwithstanding any
            prepayment, the Maker shall continue to make all succeeding installments or other payments as they
            become due, until this Note is completely paid.

                   6.     Security. Drew Schoentrup, Christopher Richmond, Tyler Dunn, Vincent Green,
            and Ryan Miller shall personally guarantee the obligations set forth under the terms of this Note in
            accordance with Exhibit 2 (Guarantee).

                     7.      Notice of Default; Cure. Upon a Default, the Holder shall deliver written notice of
            the Default to the Maker, provided, however, that no such written notice shall be required if the
            Default arises out of the failure of Maker to timely make a payment under Paragraph 3(a) of this
            Note (in such case the Cure Period shall begin to run on the day immediately following the due date
            for said payment). The Maker shall have the right to cure, within the Cure Period, any Default
            described in Section l(b)(i) or (ii) of this Note. If the Maker cures the Default within the Cure
            Period, the Maker shall nonetheless remain liable for any late charge properly assessed pursuant to
            Section 4 of this Note. If the Maker fails to cure a Default within the Cure Period, the Holder may
            accelerate all amounts owing on the Note. Such accelerated amounts shall become immediately due
            and payable. If the Holder accelerates the amounts due under this Note, the Holder shall have the
            right to pursue any or all of the remedies provided in this Note, including, but not limited to, the
            right to bring suit on the Note.

                    8.       Remedies. Upon a Default and expiration of any applicable Cure Period, the Holder
            shall have all rights available to it at law or in equity. Any unpaid balance outstanding at the time of
            a Default, and any costs or other expenses incurred by the Flolder in realizing on this Note, shall
            bear interest at the Default Rate. All rights and remedies granted under this Note shall be deemed
            cumulative and not exclusive of any other right or remedy available to the Flolder.

                   9.    Attomeys' Fees, Costs, and Other Expenses. The Maker agrees to pay all costs and
            expenses which the Holder may incur by reason of any Default, including, but not limited to,
            Promissory Note - 2




                                                      Page 120 of 732
DocuSign Envelope ID: FB33DA4B-2C05-4EDA-AC2F-17270597444B




            reasonable attorneys' fees, expenses, and costs incui'red in any action undertaken with respect to this
            Note, or any appeal of such an action. Any judgment recovered by the Holder shall bear interest at
            the Default Rate.

                    10.     Notices. Any notice, consent, or other communication required or permitted under
            this Note shall be in writing and shall be deemed to have been duty given or made either (1) when
            delivered personally to the party to whom it is directed (or any officer or agent of such party), or (2)
            three days after being deposited in the United States' certified or registered mail, postage prepaid,
            return receipt requested, and properly addressed to the party. A communication will be deemed to
            be properly addressed if sent to the Maker at its address set forth below or if sent to the Holder at
            Holder’s address set forth in Section 3 above. The Maker or the Holder may at any time during the
            term of this Note change the address to which notices and other communications must be sent by
            providing written notice of a new address within the United States to the other party. Any change of
            address will be effective ten (10) days after notice is given.

                    11.     Governing Law. This Note will be constmed and the rights, duties, and obligations
            of the parties will be determined in accordance with the laws of the State of Nevada.

                    12.     Headings. Headings used in this Note have been included for convenience and ease
            of reference only, and will not in any manner influence the construction or interpretation of any
            provision of this Note.

                    13.     Entire Agreement. This Note represents the entire understanding of the parties with
            respect to the subject matter of the Note. There are no other prior or contemporaneous agreements,
            either written or oral between the parties with respect to this subject.

                     14.     Waiver. No right or obligation under this Note will be deemed to have been waived
            unless evidenced by a waiver signed by the party against whom the waiver is asserted, or by its duly
            authorized representative. Any waiver will be effective only with respect to the specific instance
            involved, and will not impair or limit the right of the waiving party to insist upon strict performance
            of the right or obligation in any other instance, in any other respect, or at any other time.

                    15.     Severability. The parties intend that this Note be enforced to the greatest extent
            permitted by applicable law. Therefore, if any provision of this Note, on its face or as applied to any
            person or circumstance, is or becomes unenforceable to any extent, the remainder of this Note and
            the application of that provision to other persons, circumstances, or extent, will not be impaired.

                    16.     References. Except as otherwise specifically indicated, all references in this Note to
            numbered or lettered sections or subsections refer to sections or subsections of this Note. All
            references to this Note include any subsequent amendments to the Note.

                   17.      Venue. The Maker agrees that any action on this Note must be brought in a court of
            appropriate jurisdiction in Clark County, Nevada.




            Promissory Note - 3




                                                      Page 121 of 732
DocuSign Envelope ID: FB33DA4B-2C05-4EDA-AC2F-17270597444B




                              Maximum Interest. Notwithstanding any other provisions of this Note, any interest,
              tees, or charges payable by reason of the indebtedness evidenced by this Note shall not exceed the
              maximum pennitted by law.




              MAKER:

                                                                   Proper Media, LLC


                                                                  By:     fiNE;-      A A--"
                                                                  Drew Schoentrup
                                                                  4150 Mission Blvd. Suite 220
                                                                  San Diego CA, 92109
                                                                  drew@proper.io




              Promissory Note - 4




                                                     Page 122 of 732
DocuSign Envelope ID: FB33DA4B-2C05-4EDA-AC2F-17270597444B




                                                 EXHIBIT 2




                                                       Page 123 of 732
DocuSign Envelope ID: FB33DA4B-2C05-4EDA-AC2F-17270597444B




                                                               Exhibit 2
                                                             GUARANTEE

            THIS GUARANTEE is made this 1st day of July, 2016, by DREW SCHOENTRUP, a single
            person, CHRISTOPHER RICHMOND, a single person, TYLER DUNN, a single person,
            VINCENT GREEN, a single person, and RYAN MILLER, a single person (each individually a
            “Guarantor” and collectively the “Guarantors”), to BARBARA MIKKELSON, a single
            person (“Seller”), for the benefit of PROPER MEDIA, LLC, a California Corporation
            (“Debtor”), and for the benefit of Guarantor.

            WHEREAS, Guarantors are purchasing from Seller 50% of the outstanding shares of common
            capital stock (the “Shares”), of Bardav, Inc., a California corporation (the “Company”) partly
            pursuant to the terms and provisions of a Promissory Note dated June 30th, 2016, in the face
            amount of $1,750,000.00 payable to the Seller (the “Note”); and

            WHEREAS, part of the material consideration for allowing Guarantors to purchase said Shares
            from Seller is the condition and agreement by each Guarantor to guarantee all terms and
            provisions and obligations of Debtor to Seller pursuant to the Note; and

            WHEREAS, the purchase on the basis described in the Note is acknowledged to be in the best
            interests of the Debtor and of the Guarantors; and

            WHEREAS, Guarantors are under no legal disability which would prevent Guarantors from
            acting as such under circumstances in which the Guarantors now find it advantageous to do so.

            NOW, THEREFORE, for valuable consideration acknowledged as received, and in consideration
            of Seller’s agreement to sell the Shares to Guarantors, the Guarantors agree as follows:

                     1.    All terms, provisions and obligations of the Note, and the timely and faithful
            performance thereof, are hereby guaranteed by each Guarantor, jointly and severally, which
            guarantee includes, but it is not limited to, the payment in full of the Promissory Note, plus
            interest. Guarantors agree that this guarantee is unlimited, irrevocable, and given for good and
            valuable consideration. The Guarantors covenant and agree that Seller may make, in the event of
            default by Debtor under any of the terms or provisions of the Note, direct demand to the
            Guarantors, for fulfillment of any of Debtor’s obligations, and terms and provisions of the Note,
            The Guarantors further covenant and agree to be bound by and perform all of the terms and
            provisions of the Note, as if the Note were made directly by the Guarantors. Additionally,
            Guarantors guarantee all sums as may be due and owing, and all terms and provisions of the
            Note as may accrue or be due as a result of any and all renewals, extensions and/or modifications
            of the Note.

                    2.      The Guarantors grant and pledge to Seller a continuing first priority security
            interest in the Shares and further covenant and agree not to convey, sell, transfer or otherwise
            dispose of the Company’s assets and, until all remaining principal payments due under the Note
            are paid in full, that the Company will remain intact and retain sole ownership of its assets and
            receive all income its assets generate under its current business relationship with Debtor. In the
            event of a default by Debtor under any of the terms or provisions of the Note and expiration of
            any applicable cure period, should Seller make a direct demand to the Guarantors for fulfillment

                                                             Guarantee - 1

                                                      Page 124 of 732
DocuSign Envelope ID: FB33DA4B-2C05-4EDA-AC2F-17270597444B




            of any of Debtor’s remaining obligations and should Guarantors fail to satisfy such obligations
            within fifteen days of the demand, ownership of the Shares shall automatically revert to the
            Seller.

                    3.      The Guarantors represent and warrant that this guarantee is granted for good and
            valuable consideration, is fully binding on the Guarantors, that the Guarantors are authorized to
            enter into this guarantee, that this guarantee is in the Guarantors’ best interests, and that there is
            nothing that would prevent Guarantors from executing and granting this guarantee or that would
            prevent this guarantee from being fully enforceable against the Guarantors.

                    4.      The Guarantors further covenant and agree that all notices and demands to be
            made upon the Guarantors shall be deemed sufficiently and duly made when made in writing,
            sent certified mail, return receipt requested, to the Guarantors at the Guarantors’ mailing
            addresses or email addresses as set forth below, which may be changed from time to time by
            written notice from the Guarantors to the Seller of such change.

                    5.    Additionally, the Guarantors waive all surety defenses as to this guarantee and the
            Note, and acknowledge and agree that the terms and provisions of the Note may be, in any
            manner, changed, waived or extended from time to time, or at any time, by Seller and/or the
            Debtor without notice to the Guarantors, and any such changes, waivers or extensions are hereby
            authorized and shall not be a defense to the Guarantors’ complete and absolute guarantee of the
            Debtor’s obligations under the terms and provisions of the Note or as said terms, provisions and
            obligations may from time to time, or at any time, and in any manner, be changed, waived or
            extended. For purposes of this agreement, changes, waivers, or extensions include, but arc not
            limited to, modifications, renewals, subordinations, deferral of payments, or any and all other
            agreements which may make changes in the Note.

                    6.     Additionally, Guarantors specifically agree that Seller shall not be required when
            making direct demand upon Guarantors as indicated above in exhausting or exercising any other
            right or remedy of Seller under the Note or against Buyer, Guarantors specifically recognizing
            and agreeing that demand upon Guarantors by Seller may be made as if Guarantors were directly
            responsible for all obligations, terms and conditions of the Note. Seller shall not be obligated to
            proceed first against Debtor, any other guarantor, if any, and the Guarantors hereby each waive
            the right to require Seller to proceed against Debtor or to require Seller to pursue any other
            remedy or enforce any other right. The Guarantors further agree that nothing contained herein
            shall prevent Seller from enforcing this Guarantee if other proceedings are pending, seeking
            resort to any other guaranty or from exercising any other rights available to Seller, it being the
            intent of the Guarantors that the obligation of the Guarantors hereunder is absolute, irrevocable,
            independent, unconditional and continuing under any and all circumstances.

                    6.     This guarantee shall be construed under the laws of the State of Nevada. Venue
            for any action arising in connection with this guarantee, including any exhibits hereto, shall be in
            Clark County, Nevada.

                    7.      Guarantors covenant and agree to pay to Seller, upon demand, all costs incurred
            by Seller in enforcing this guarantee and the Seller’s rights hereunder; such costs to include, but
            not be limited to, reasonable attorney fees and costs, including costs of appeal.


                                                             Guarantee - 2

                                                      Page 125 of 732
DocuSign Envelope ID: FB33DA4B-2C05-4EDA-AC2F-17270597444B




                  8.     This guarantee shall be fully effective, according to its terms and provisions,
            when executed by the Guarantors.

                                                     [SIGNATURE PAGE FOLLOWS]




                                                             Guarantee - 3

                                                      Page 126 of 732
DocuSign Envelope ID: FB33DA4B-2C05-4EDA-AC2F-17270597444B




                       In Witness WmerfoI''. llic undersigned Guaranior has executed this Guarantee as of this       '    day of
              May, 2016.




                                                                         By:
                                                                                   Drew Schoentmp




              STATE OP CALIFORNIA                           )
                                                            )   ss-
              COUNTY OF                 "'r:>/r so          )




                      On /       _____ , before me, the undersigned, a Notary Public in and for said State,
              personally appeared _____________________________________________ , personally known to me (or
              proved to me on the ba.sis of sati.sfactory evidence) to bo the personfs)Whose name(,!5Tis/are siib.scribed to the
              within instrument and acknowledged to me that hc/she/tlrey executed the same in his/her/Hteir authorized
              capacity(ies),' and that by his/hcr/theif signature(») bn the instrument the person{.s), or the entity upon behalf
              of vvhich the personfsT acted, executed the instrument,

                      Wl I NtfSS mv hand and official seal.




                                                                               ■     •   ■■   /
                                                                        Noi AurpTmic
                                 FRANK MEMVER’ '
                              Conw)(>»ls(i # ZOfl505«
                              Rot«y RuWic - Crttofnla
                                Lo» Rnfl»l«s County     J
                              Comm, empties Jaa ^. tOI FI




                                                                      Guarantee - 4



                                                                Page 127 of 732
DocuSign Envelope ID: FB33DA4B-2C05-4EDA-AC2F-17270597444B




                      In Witness WflEREOF,     the uiuicrsigncd Guarantor has executed Uiis Guarantee as of this       day of
              May, 2016,




                                                                       Christopher Richmond




              STA I E OF CALIFOKMA                  )
                                                    )   ss.
              COUNTY OF       ieW                   )


                            |t I
                      On    Cin          I /CuC , before me,, the undersigned, a Notary Public in and for said State,
              personally appeared
                                        ' /C, . i-oJ:         fill/1       i                    personally known to me (or
              proved to me on the basis of satisfactory evidence) to be the person(s) whose namc{,r) is/»re subscribed to the
              within instrument and acknowledged to me that hc/she/thcr cxceuted the same in his/ber/thelF authorized
              capacity(ies)Tand that by his/her/tbeir signaturc(s)T)n the instrument the person(s), or the entity upon behalf
              of which the person(s)*aeted, executed the instrument.

                      W1TNES,S my hand and official seal.




                                                              Guarantee - 5



                                                         Page 128 of 732
DocuSign Envelope ID: FB33DA4B-2C05-4EDA-AC2F-17270597444B




                     In Witness Whereof, ihc uiuiersigncd (niaranior has executed this tiuarantec as of this              day of
              May, 2016.




                                                                                   By;......
                                                                                      I'ylcr |iunn




              ST ATE OF CALIFORNIA                              )
                                                                    )    ss.
              COUNTY OF        Vm/ Oc-diO                       )




                                                       ... - befpre me, the undersigned, a Notary Public in and for said State,
                                                       :                /'h
              personallv' appeared __....... l}iAj........ __________ ____ ii_______________ • personally known to me (or
              proved to me on the basis of sd-Zisfactory evidence) to be the por,son(s)'whose namefi) is/«rr subscribed to the

              within instrument and acknowledged to me that he/slrt'/thdy-cxefuted the same in his/her/Thtitf authorized
              capacity(ieS), and that by his/hw/Mkdr signaturc(,^>dn the instrument the personfjsT^rbr the entity upon behalf
              of which the pcrson(sT acted, executed the instrument.

                      WITNESS my hand and official seal.




                                   FRANK METAYER
                               Commission # 2005058
                               Motary Public - CsHJornIa
                                 tos Angeles County
                               Comm. liKpHes Jan 25, ?017
                                                            I




                                                                               Gucirtintee - 6



                                                                         Page 129 of 732
DocuSign Envelope ID: FB33DA4B-2C05-4EDA-AC2F-17270597444B




                      In Witness Where'OF,     the undersigned Guarantor has executed (his Guarantee as of this         Jay of
              May, 2016.




                                                                             Vincent (rreen




              ST,ATE OF CAIJFORNlA                  )
                                                        )   s.s.
              COUNTY OF V,4y/ Tir",:;.,;            )




                      On ___ before me. Ihe undersigned, a Notary Public in and for said State,
              personally appearetl _ _ _ ___ ____ ^ _ iVyyy ______ '                  ___________ , personally known to me (or
              proved to me on the basis of satisfactory evidence) to be the personfs) whose nanic(s) is/are subscribed to the
              within instrument and acknowledged to me that he/she/they executed the same in hi,s/her/(hetr authorized
                           C's                                       7',                              p)
              capacityfics), and that by his/her/their signature)#) on the instrument the person(s), or the entity upon hehall
              of which the pcrson(s) acted, executed the instrument,

                      WITNESS itiv hand and official seal.



                                                                       vY /!               7

                                                                           Jrf±:...:.... :...
                                                                      NdTARY PI HI.1C




                                                                   Guarantee - 7



                                                            Page 130 of 732
DocuSign Envelope ID: FB33DA4B-2C05-4EDA-AC2F-17270597444B




                       In Wri'NKSS WtiEREOF,                    the undersigned Guarantor has executed this Guarantee as of this T'N,'               day of
              May, 2016,


                                                                                         yi }            ,0 y'j/l ,///,/
                                                                                   By:                    I ‘PUli/y
                                                                                           .W-itllrlLL
                                                                                         Ryan




              S l A I E OF CALI FORNl A                              )
                                                                     )   ss.
              COUNTY OF                           dif/’h.;           )




                      On                  __/ 7;. /■ 7 j ‘         , bofnro me, the undersigned, a Notary Public in and for said State,
              personally appeared ______y,: /■                                 __................................. ....... .... , personally known to me (or
              proved to me on the basis of satisfactory evidence) to be the pcrson(sV whose namefs) is/are subscribed to the
              within instrument and acknowledged to me that he/she/they executed the same in his/her/thOr authorized
              capacity(iM),'and that by his/her/thefr signaturc(s) on the instrument the person(.s>^( or the entity upon behalf
              of which the person(sy acted, executed the instrument.

                      WITNESS mv hand and official seal.



                                  ‘SSwOKtAYfi”
                                Nolaiy roWic • CalHotnis
                                  lot Angeies County       r;
                           My                                                     NO'l AITS PI IJLff

                                                                                                 /




                                                                               Guarantee - 8



                                                                         Page 131 of 732
                                 Jsf-S/X' H i
           I                     (S©rr!r>t :‘:|i'iipr,; co?:'
                                 ■iki; B Bn^ss              i1
I
                                 ’;:,!•■■ I' JUS'S'      pJ-'' Sk ' S'
^          :     r               v,'S ' kiPU.'’ 'U' .U'.
li   ' ’■». m    S
                                 ©■©.: i u jS GOO ’VPv)
kyl© I iQ!' f IS                 /: uO'!B0Si}080 ; GiSOUOO'O:



                                                          November 3, 2017


                                                                             Via Email


David Mikkelson, CFX,) and Member, Board of Directors
Bardav Inc.
c/o Paul Tyrell, Esq.
Procopio, Cory, Hargreaves & Savitch LLP
525 B Street, Suite 2200
San Diego, CA 92101
paul.tyrell@procopio.com

                Re:   Proper Media, LLC, et al, v. Bardav, et al.
                      Don Martin’s October 23, 2017 Demand to Guarantors

Dear Mr. Mikkelson,

As you know, this firm represents Vinny Green and Ryan Miller in connection with litigation
filed by Proper Media.

Related to that litigation, Mssrs. Green and Miller recently received a letter with exhibits, which
I enclose with this letter, from an attorney representing Chris Richmond and Drew Schoentrup,
which advises Ms,srs. Green and Miller of the following:
    ® The Promissory Note in favor of Barbara Mikkelson executed by Proper Media LLC in
        connection with the purchase of Mrs. Mikkelson's 50% interest in Bardav Inc. has been
        acquired by Richmond and Schoentrup.
    • The Promissory Note is in default.
    • If Mssrs. Green and Miller do not cure the default by tlie payment of $1,260,000 by
       November 7, 2017,, their interest in the Security Property (Mrs. Mikkelson's 50% of
       Bardav) will be foreclosed on in a non-judicial foreclosure.

Our clients dispute the legality and propriety of the acquisition of the Promissory Note or the
purported efforts to foreclose on our clients’ interests in the Bardav interest purchased from Mrs.
Mikkelson. They also believe Bardav may have a right to object to tlie potential transfer to
Mssrs. Richmond and Schoentrup of the Bardav interest(s) currently owmed by our clients.

Hence, notice is hereby given to Bardav of the potential transfer described above, in the event
Bardav wishes to take action to prevent it.




                                                     Page 132 of 732
Mr. Mikkelson
November 3, 2017
Page 2



Independent of the foregoing, as noted above, our clients dispute whether Mssrs. Richmond and
Schoentrop have the right to foreclose on our clients’ interests in [3ardav. As a result, they
respectfully request Bardav NOT take any actions, in the event it is requested to do so, to
transfer the Bardtiv interests currently held by Vincent Green or Ryan Miller to any other party,
person or entity.

My clients further request that Bardav maintain in the company’s books and records the record
ownership of Mr, Green and Mr. Miller as to their respective interests in Bardav, Inc,

Mr. Green and Mr. Miller intend to file a cross-complaint in the Proper Media v. Bardav action
seeking Declaratory Relief related to the events described in Mr, Martin’s October 23 letter and
the associated threats made therein, and Proper Media’s apparent failure to make the paysnents
required of it under the Promissory Note.


                                             Very truly yours,

                                             KYLE HARRIS LLP
                                                       ,vv?
                                         (                           -
                                             Jeffrey

JBLLcgc

cc: Mr. Miller and Mr. Green
    John S. Kyle, Esq.




                                    Page 133 of 732
  KIMBERLY D. HOWATT
  KHOWATT@GORDONREES,COM                                                          Gordon&Rees
                                                                                  SCULLY MANSUKHANI
                                                                                         Attorneys At Law
                                                                                   101 West Broadway, Suite 2000
                                                                                        San Diego, CA 92101
                                                                                        Phone: (619) 696-6700
                                                                                         Fax: (619) 696-7124
                                                                                        www.gokdonrees.com



                                               November 3, 2017

  Via email & U.S. MAIL

  Bardav, Inc. Board of Directors
  c/o Paul A. Tyrell
  PROCOPIO, CORY, HARGREAVES & SAVITCH LLP
  525 B Street, Suite 2200
  San Diego, California 92101

           Re;     Proper Media, LLC v. Bardav Inc, el al.
                   San Diego County Superior Court Case No.; 37-2017-0001631 1-CU-BC-C'1'l,
                   Our Client; David Mikkelson

  Dear Mr. Tyrell;

          Please accept this letter in the course of your representation for and on behalf of Bardav,
  Inc. (“Bardav”). The purpose of letter is to notify the Bardav Board of Directors of the pending
  dispute regarding the shares of common stock currently held by Drew Schoentrup, Christopher
  Richmond, Tyler Dunn, Vincent Green, and Ryan Miller, respectively, and Barbara Mikkelson’s
  recent effort to assign her lien interests in same. Further, this letter is to formally object, on
  behalf of Bardav shareholder David Mikkelson, to any action by Bardav to transfer, or record,
  acknowledge, or accept a transfer, or take any other action, relative to such shares. Mr.
  Mikkelson hereby demands that Bardav take no such action.

          Specifically, Mrs. Mikkelson’s assignment effort is in violation of the express terms
  Marital Settlement Agreement (“MSA”) between David Mikkelson and Barbara Mikkelson, such
  that she did not have the authority to effectuate such a transfer of lien rights in the shares when
  she executed the assignment. As a result, the purported assignment of her lien interest is
  unauthorized, invalid, voidable, and/or void, and cannot be given effect. In turn, the shares that
  are the subject of this legally ineffective transaction cannot be foreclosed upon or otherwise
  received by the purported assignees.

         Enclosed herewith is correspondence issued on behalf of Mr. Mikkelson to Barbara
  Mikkelson, through her counsel, notifying her of the breach and demanding a cure thereof, i.e.,
  the unwinding of the assignment transaction. The purported recipients of the unlawful
  assignment have also been notified of the invalidity of the transaction, through their counsel, a
  copy of which notification is also enclosed.



ALABAMA ♦ ARIZONA ♦ CALIFORNIA ♦ COLORADO ♦ CONNECTICUT ♦ FLORIDA ♦ GEORGIA ♦ ILLINOIS ♦ MARYLAND ♦ MASSACHUSETTS ♦
MISSOURI ♦ NEBRASKA ♦ NEVADA ♦ NEW JERSEY ♦ NEW YORK ♦ NORTH CAROLINA ♦ OHIO ♦ OKLAHOMA ♦ OREGON ♦ PENNSYLVANIA ♦
 SOUTH CAROLINA ♦ SOUTH DAKOTA ♦ TEXAS ♦ UTAH ♦ VIRGINIA ♦ WASHINGTON ♦ WASHINGTON, DC ♦ WEST VIRGINIA ♦ WISCONSIN

                                            Page 134 of 732
                          November 3, 2017
                          Page 2

                                  Based upon this pending dispute, and Mr. Mikkelson’s position that the assignment is
                          invalid and without legal effect due to Mrs. Mikkelson’s breach of the MSA, demand is hereby
                          made that Bardav decline to recognize the assignment and take no action to transfer, or record,
                          acknowledge, or accept a transfer, or take any other action, relative to such shares.

                                 Please feel free to contact us with any questions.


                                                                       Best regards,

                                                                       GORDON & REES Ef.P



                                                                       Kimberly D. Howatt
                          KDH: sd
                          Enclosures




I i380-lS/.3.KM72()lv I




                                                                Page 135 of 732
   KIMBERLY D. HOWATT
  KHOWATT@GORDONREES.COM                                                            Gordon&Rees
                                                                                    SCULLY MANSUKHANI
                                                                                           Attokneys At Law
                                                                                     101 West Broadway, Suite 2000
                                                                                          San Diego, C A 92101
                                                                                          Phone: (619) 696-6700
                                                                                           Fax: (619) 696-7124
                                                                                          TV VV W. GORDON REES. CO M


                                                 October 27, 2017

  Via U.S. MAIL

  Anita Gumm, Esq.
  Gumm & Green, LLP
  5743 Corsa Avenue, Suite 111
  Westlake Village, CA 91362-6440

           Re:      Mikkelson v. Mikkelson; Marital Settlement Agreement

  Dear Ms. Gumm:

            This law firm represents David Mikkelson in an ongoing litigation entitled Proper Media,
  et al. V, Bardav, Inc., el al, San Diego Superior Court Case No. 37-2017-00016311-BC-CTL,
  and other matters. We understand that you represent Barbara Mikkelson relative to the marital
  dissolution proceedings and settlement between Mr. Mikkelson and Mrs. Mikkelson. If this is
  not, or no longer, the case, please advise, and we will contact Mrs. Mikkelson directly (or
  through her current counsel, if such is the case).

          Mr. Mikkelson has recently become aware of Barbara Mikkelson's attempt to transfer her
  lien rights in the 50% of outstanding shares of capital common stock of Bardav, Inc. ("Bardav"),
  previously owned by her, to two individuals named Drew Schoentrup and Christopher
  Richmond. This attempted transfer is in breach of Section 8 of the Marital Settlement
  Agreement ("MSA") between David Mikkelson and Barbara Mikkelson.

           Mrs. Mikkelson's attempted assignment of such rights equates to a sale of "all or part" of
  her shares, as is governed by the MSA. In selling ownership of her shares via the Stock Purchase
  Agreement dated July 1,2016, she expressly retained a partial interest in said shares via the
  corresponding Promissory Note and Guarantee, also dated July 1,2016. That is, by the
  Promissory Note and Guarantee, Mrs. Mikkelson retained a lien interest in the Bardav stock,
  should the buyers under the Stock Purchase Agreement failure to make payment. By attempting
  to assign these lien rights to Messrs. Schoentrup and Richmond, for compensation paid to her (as
  is stated in the assignment), Mrs. Mikkelson has effectively sold this remaining part of her
  Bardav stock. This is particularly the case, given that she knew or had reason to know that
  Messrs. Schoentrup and Richmond would seek to force a default under the Promissory Note and
  Guaranty in an effort to manufacture a claim to ultimate ownership of the shares.




ALABAMA ♦ ARIZONA ♦ CALIFORNIA ♦ COLORADO ♦ CONNECTICUT ♦ FLORIDA ♦ GEORGIA ♦ ILLINOIvS ♦ MARYLAND ♦ MASSACHUSE Tl S ♦
MISSOURI ♦ NEBRASKA ♦ NEVADA ♦ NEW JERSEY ♦ NEW YORK ♦ NORTH CAROLINA ♦ OHIO ♦ OKLAHOMA ♦ OREGON ♦ PENNSYLVANIA ♦
 SOUTH CAROLINA ♦ SOUTH DAKOTA ♦ TEXAS ♦ UTAH ♦ VIRGINIA ♦ WASHINGTON ♦ WASHINGTON. DC ♦ WEST VIRGINIA ♦ WISCONSIN

                                              Page 136 of 732
October 27, 2017
Page 2

        In entering this transaction, however, Mrs. Mikkelson did not provide Mr. Mikkelson the
a "ten (10) day right of first refusal to match the exact terms of that offer," as the MSA requires
upon the attempted sale of "all or part” of her Bardav shares. [Emphasis added.] Moreover, by
her failure to provide such ten (10) day notice, Mrs. Mikkelson deprived Mr. Mikkelson of his
contractual right to "block the sale or part of the sale of the company's shares ... [where] the
prospective buyer is antithetical to the health of the [Snopes.com] site". As Mrs. Mikkelson is
aware, Messrs. Schoentrup and Richmond have brought action against Bardav, et al. seeking,
among other things, to dissolve the corporation that runs the Snopes.com website; they are thus
persons who are antithetical to the health ofSnopes.com. On these bases, Mrs. Mikkelson is in
breach of the MSA.

        Therefore, Mr. Mikkelson hereby demands that Mrs. Mikkelson cure her breach of the
MSA by immediately, and no later than within five (5) days of the date of this letter, unwinding
the transaction that underlies her unauthorized, invalid, void, and/or voidable attempt to assign
her interests in the Bardav shares, and that she (directly or through your office) confirm with us,
in writing, that such has been completed.

       Thank you in advance your courtesy and cooperation in this matter.

                                              Best regards,

                                              GORDON & REES LLP



                                              Kimberly D. Howatt

KDPLsd




                                      Page 137 of 732
                         KIMBERLY D. HOWATT
                         KHOWATT@GORDONREES.COM                                                    Gordon&Rees
                                                                                                   SCULLY MANSUKHANI
                                                                                                          Attorneys At Law
                                                                                                    101 West Broadway, Suite 2000
                                                                                                         San Diego, CA 92101
                                                                                                         Phone: (619) 696-6700
                                                                                                          Fax: (619) 696-7124
                                                                                                         vvww.gordonrees.com



                                                                  October 27, 2017

                         Via U.S. mail

                         Donald G. Martin, Esq.
                         LEWIS ROCA
                         3993 Howard Hughes Parkway, Suite 900
                         Las Vegas, NV 89169

                                Re:     Proper Media , el at. v. Bardav, Inc., el al.
                                        San Diego Superior Court Case No, 37-2017-0001631 LBC-CTL

                         Dear Mr, Martin:

                                   This law firm represents David Mikkelson in an ongoing litigation entitled Proper Medici,
                         et al. V, Bardav, Inc., etal., San Diego Superior Court Case No, 37-2017-00016311-BC-CTL,
                         and other matters. We understand that your office represents Drew Schoentrup and Christopher
                         Richmond; please advise if this is not, or no longer, the case.

                                 Mr. Mikkelson has recently become aware of Barbara Mikkelson's attempt to transfer her
                         lien rights in the 50% of outstanding shares of capital common stock of Bardav, Inc. ("Bardav"),
                         previously held by her, to Messrs. Schoentrup and Richmond. Please note that this attempted
                         transfer is in breach of the Marital Settlement Agreement ("MSA") between David Mikkelson
                         and Barbara Mikkelson, and therefore is unauthorized, invalid, void, and/or voidable. We have,
                         accordingly, notified Mrs. Mikkelson's counsel of such breach and demanded that Mrs.
                         Mikkelson effectuate a cure by unwinding this transaction.

                                Please feel free to contact us with any questions.

                                                                       Best regards.

                                                                       GORDON & REES Ll.P



                                                                       Kimberly D. Howatt

                         KDH:sd
I L^8048/35‘l38l8.Sv.l



                 ALABAMA ♦ ARIZONA ♦ CALIFORNIA ♦ COLORADO ♦ CONNECTICUT ♦ FLORIDA ♦ GEORGIA ♦ ILLINOIS ♦ MARYLAND ♦ MASSACHUSETTS ♦
                 MISSOURI ♦ NEBRASKA ♦ NEVADA ♦ NEW JERSEY ♦ NEW YORK ♦ NORTH CAROLINA ♦ OHIO ♦ OKLAHOMA ♦ OREGON ♦ PENNSYLVANIA ♦
                  SOUTH CAROLINA ♦ SOUTH DAKOTA ♦ TEXAS ♦ UTAH ♦ VIRGINIA ♦ WASHINGTON ♦ WASHINGTON, DC ♦ WEST VIRGINIA ♦ WISCONSIN

                                                               Page 138 of 732
 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   JOHN A. YACOVELLE, Cal. Bar No. 131781
 3 MARISA B. MILLER, Cal. Bar No. 270860
   KRISTIN P. HOUSH, Cal. Bar No. 286651
 4 12275 El Camino Real, Suite 200
   San Diego, California 92130-2006
 5 Telephone:    858.720.8900
   Facsimile:    858.509.3691
 6 E mail:       jyacovelle@sheppardmullin.com
                 mmiller@sheppardmullin.com
 7               khoush@sheppardmullin.com

 8 Attorneys for Plaintiffs/Cross-Defendants/Cross-Complainants
   PROPER MEDIA, LLC, CHRISTOPHER RICHMOND,
 9 PUBLIFE LLC and DREW SCHOENTRUP
10

11                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
12                              COUNTY OF SAN DIEGO, CENTRAL
13 PROPER MEDIA, LLC, a California limited         Lead Case No. 37-2017-00016311-CU-BC-CTL
   liability company; CHRISTOPHER
14 RICHMOND, an individual; and DREW               (Consolidated with 37-2018-00004335-CU-MC-CTL)
   SCHOENTRUP, an individual,
15                                                 EX PARTE APPLICATION OF PLAINTIFFS
                   Plaintiffs,                     DREW SCHOENTRUP AND
16                                                 CHRISTOPHER RICHMOND FOR A
            v.                                     TEMPORARY RESTRAINING ORDER
17                                                 AND ORDER TO SHOW CAUSE RE:
   SNOPES MEDIA GROUP, INC., formerly              PRELIMINARY INJUNCTION
18 known and having appeared as BARDAV,
   Inc., a California corporation; DAVID           Date:    January 10, 2019
19 MIKKELSON, an individual; VINCENT               Time:    8:45 am.
   GREEN, an individual; RYAN MILLER, an
20 individual; and TYLER DUNN, an                  The Hon. Richard S. Whitney
   individual,                                     Dept. C-68
21
                   Defendants.                     Complaint Filed:    May 4, 2017
22                                                 Trial Date:         April 12, 2019

23
     [Additional Caption Continued on Next Page]
24

25

26

27

28
                                                   -1-
                                  Page   139 of 732
     SMRH:488773306.1             EX PARTE APPL. OF SCHOENTRUP & RICHMOND FOR A TEMPORARY
                                      RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1 BARDAV INC., a California corporation,

 2                      Plaintiff,
 3           v.
 4 DREW SCHOENTRUP, an individual;
   CHRISTOPHER RICHMOND, an
 5 individual; VINCENT GREEN, an
   individual; RYAN MILLER, an individual;
 6 TYLER DUNN, an individual; DAVID
   MIKKELSON, an individual and DOES 1
 7 through 10, inclusive,

 8                      Defendants.
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -2-
                                      Page   140 of 732
     SMRH:488773306.1                 EX PARTE APPL. OF SCHOENTRUP & RICHMOND FOR A TEMPORARY
                                          RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2           PLEASE TAKE NOTICE that Plaintiffs Drew Schoentrup (“Schoentrup”) and Christopher

 3 Richmond (“Richmond”) (together, “Plaintiffs”) have set an ex parte hearing for January 10, 2019

 4 at 8:45 a.m. in Department C-68 before the Honorable Richard S. Whitney of the above-entitled

 5 Court requesting that the Court issue (1) a Temporary Restraining Order and (2) an Order to Show

 6 Cause Re: Preliminary Injunction against Defendant Snopes Media Group, Inc., previously

 7 known as Bardav, Inc. (“Snopes”), and individual Defendants David Mikkelson (“Mikkelson”),

 8 Vincent Green (“Green”), and Ryan Miller (“Miller”) (“Individual Defendants”) (together,

 9 “Defendants”). Plaintiffs’ Ex Parte Application is made pursuant to California Code of Civil
10 Procedure sections 525-527, California Business & Professions Code section 17200, et seq., and

11 California Rules of Court, Rules 3.1150, et seq. and 3.1200, et seq.

12                                         ORDER TO SHOW CAUSE

13           Pursuant to California Rules of Court, Rules 3.1150 and 3.1204(a)(1), by this Ex Parte

14 Application, Plaintiffs Schoentrup and Richmond seek the issuance of an Order to Show Cause re:

15 Preliminary Injunction against Defendant Snopes, and all persons acting in concert or participating

16 with Snopes, to explain why Snopes and its agents, servants, representatives, assigns, officers,

17 employees, and all persons acting in concert or participating with it, including but not limited to

18 Individual Defendants Mikkelson, Green, and Miller, should not be restrained and enjoined

19 pending trial of this action from:

20                •     Using any funds or monies held, possessed, or controlled in Snopes’ name to
21                      advance, satisfy, fund, reimburse, or otherwise pay for any legal expenses or fees

22                      (including but not limited to attorneys’ fees) personally incurred by Individual

23                      Defendants Mikkelson, Green, or Miller in connection with either defending

24                      themselves or pursuing any of their respective affirmative counterclaims in this

25                      litigation, defined as the above-captioned matter and all consolidated matters

26                      thereunder.

27           Also, pursuant to California Rules of Court, Rules 3.1150 and 3.1204(a)(1), by this Ex

28 Parte Application, Plaintiffs Schoentrup and Richmond seek the issuance of an Order to Show
                                                         -3-
                                         Page   141 of 732
     SMRH:488773306.1                    EX PARTE APPL. OF SCHOENTRUP & RICHMOND FOR A TEMPORARY
                                             RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1 Cause re: Preliminary Injunction against Individual Defendants Mikkelson, Green, and Miller, and

 2 all persons acting in concert or participating with them, to explain why the Individual Defendants

 3 and their respective agents, servants, representatives, assigns, officers, employees, and all persons

 4 acting in concert or participating with them should not be required, mandated, and ordered

 5 pending trial of this action to:

 6                •     Disgorge, restore, and repay to Defendant Snopes any and all funds or monies that
 7                      Snopes has previously advanced, reimbursed, transferred, or otherwise paid to

 8                      them, or to their agents, to pay for their respective legal expenses incurred in

 9                      connection with either defending themselves or pursuing any of their affirmative
10                      counterclaims in this litigation, defined as the above-captioned matter and all
11                      consolidated matters thereunder.
12                                    TEMPORARY RESTRAINING ORDER

13           Plaintiff also seeks a Temporary Restraining Order against Snopes and its agents, servants,

14 representatives, assigns, officers, employees, and all persons acting in concert or participating with

15 Snopes:

16                •     Enjoining Snopes from using any corporate funds, monies, or assets held,
17                      possessed, or controlled in its name to satisfy, fund, or otherwise pay for any legal

18                      expenses or fees (including but not limited to attorneys’ fees) personally incurred

19                      by Individual Defendants Mikkelson, Green, or Miller in connection with either

20                      defending themselves or pursuing any of their respective affirmative counterclaims

21                      in this litigation, defined as the above-captioned matter and all consolidated matters

22                      thereunder.

23           This Ex Parte Application is made on the grounds that Plaintiffs Schoentrup and

24 Richmond are entitled to the relief demanded in the Second Amended Complaint and the proposed

25 Third Amended Complaint filed in the captioned action, Snopes’ advancement of attorneys’ fees

26 to the Individual Defendants during the course of this litigation will produce waste, and great and

27 irreparable injury will befall Snopes before this matter can be heard on a regularly-noticed motion.

28 This Ex Parte Application consists of this Application, the accompanying Memorandum of Points
                                                           -4-
                                         Page   142 of 732
     SMRH:488773306.1                    EX PARTE APPL. OF SCHOENTRUP & RICHMOND FOR A TEMPORARY
                                             RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1 and Authorities, the Declarations of Kristin P. Housh and Christopher Richmond filed herewith,

 2 the Notice of Lodgment of Exhibits, the allegations of Plaintiffs’ Second Amended Complaint,

 3 and proposed Third Amended Complaint, and the files and records of this Court.

 4           As set forth in the Declaration of Kristin P. Housh submitted herewith, Snopes was given

 5 notice of this Ex Parte Application prior to 10:00 a.m. the day before the hearing. Cal. Rules of

 6 Ct., Rule 3.1203(a). As of the time of filing, Proper Media is unaware of whether Snopes will

 7 appear to oppose this Ex Parte Application. Cal. Rules of Ct., Rule 3.1204(2).

 8

 9 Dated: January 9, 2019
10                                      SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
11

12                                      By                        /s/ Stephen E. Fox
                                                               JOHN A. YACOVELLE
13                                                              MARISA B. MILLER
                                                                 KRISTIN P. HOUSH
14                                                         12275 El Camino Real, Suite 200
                                                          San Diego, California 92130-2006
15                                                                       -and-
                                                          STEPHEN E. FOX (Pro Hac Vice)
16                                                            sfox@sheppardmullin.com
                                                            2200 Ross Avenue, 24th Floor
17                                                               Dallas, Texas 75201
18                                                    Attorneys for Plaintiffs/Cross-Defendants/
                                                                 Cross-Complainants
19                                                    PROPER MEDIA, LLC, CHRISTOPHER
                                                          RICHMOND, PUBLIFE LLC and
20                                                            DREW SCHOENTRUP
21

22

23

24

25

26

27

28
                                                    -5-
                                     Page   143 of 732
     SMRH:488773306.1                EX PARTE APPL. OF SCHOENTRUP & RICHMOND FOR A TEMPORARY
                                         RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   JOHN A. YACOVELLE, Cal. Bar No. 131781
 3 MARISA B. MILLER, Cal. Bar No. 270860
   KRISTIN P. HOUSH, Cal. Bar No. 286651
 4 12275 El Camino Real, Suite 200
   San Diego, California 92130-2006
 5 Telephone:    858.720.8900
   Facsimile:    858.509.3691
 6 E mail:       jyacovelle@sheppardmullin.com
                 mmiller@sheppardmullin.com
 7               khoush@sheppardmullin.com

 8 Attorneys for Plaintiffs/Cross-Defendants/Cross-Complainants
   PROPER MEDIA, LLC, CHRISTOPHER RICHMOND,
 9 PUBLIFE LLC and DREW SCHOENTRUP
10

11                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
12                              COUNTY OF SAN DIEGO, CENTRAL
13 PROPER MEDIA, LLC, a California limited         Lead Case No. 37-2017-00016311-CU-BC-CTL
   liability company; CHRISTOPHER
14 RICHMOND, an individual; and DREW               (Consolidated with 37-2018-00004335-CU-MC-CTL)
   SCHOENTRUP, an individual,
15                                                 MEMORANDUM OF POINTS AND
                   Plaintiffs,                     AUTHORITIES IN SUPPORT OF
16                                                 PLAINTIFFS DREW SCHOENTRUP AND
            v.                                     CHRISTOPHER RICHMOND’S EX PARTE
17                                                 APPLICATION FOR A TEMPORARY
   SNOPES MEDIA GROUP, INC., formerly              RESTRAINING ORDER AND ORDER TO
18 known and having appeared as BARDAV,            SHOW CAUSE RE: PRELIMINARY
   Inc., a California corporation; DAVID           INJUNCTION
19 MIKKELSON, an individual; VINCENT
   GREEN, an individual; RYAN MILLER, an           Date:    January 10, 2019
20 individual; and TYLER DUNN, an                  Time:    8:45 am
   individual,
21                                                 The Hon. Richard S. Whitney
                   Defendants.                     Dept. C-68
22
                                                   Complaint Filed:    May 4, 2017
23                                                 Trial Date:         April 12, 2019

24
     [Additional Caption Continued on Next Page]
25

26

27

28

     SMRH:488774178.5
                                 Page&144
                        MEMO OF POINTS      ofISO
                                        AUTH.   732
                                                  PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                     RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1 BARDAV INC., a California corporation,

 2                      Plaintiff,
 3           v.
 4 DREW SCHOENTRUP, an individual;
   CHRISTOPHER RICHMOND, an
 5 individual; VINCENT GREEN, an
   individual; RYAN MILLER, an individual;
 6 TYLER DUNN, an individual; DAVID
   MIKKELSON, an individual and DOES 1
 7 through 10, inclusive,

 8                      Defendants.
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     SMRH:488774178.5
                                         Page
                                      MEMO      145
                                           OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                      AUTH.
                                                   RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1                                                     TABLE OF CONTENTS
                                                                                                                                              Page
 2
     I.      INTRODUCTION ..................................................................................................................5
 3
     II.     STATEMENT OF FACTS.....................................................................................................6
 4
             A.         The Lawsuit ................................................................................................................6
 5
             B.         Mikkelson Authorizes Snopes’ Advancement of Attorneys’ Fees ............................7
 6
             C.         Snopes Advances Attorneys’ Fees to the Individual Defendants ..............................9
 7
             D.         Snopes Thwarts Plaintiffs’ Efforts to Investigate and Seek Discovery On
 8                      Snopes’ Advancement of Attorneys’ Fees .................................................................9

 9           E.         Snopes is On the Brink of Financial Collapse..........................................................10
10           F.         Plaintiffs Seek To File a TAC Adding Claims Arising Out of Snopes’
                        Advancement of Attorneys’ Fees to the Individual Defendants ..............................10
11
     III.    LEGAL STANDARD ..........................................................................................................11
12
     IV.     ARGUMENT .......................................................................................................................12
13
             A.         Schoentrup and Richmond Are Likely To Prevail On Their Shareholder
14                      Derivative UCL Claim .............................................................................................12

15                      1.         Snopes’ Advancement of Attorneys’ Fees Is Unlawful ...............................13

16                                 a.         The Board Authorizations Are Improper “Interested
                                              Director” Transactions Under Corporations Code section
17                                            310(a) ...............................................................................................14

18                                 b.         Snopes’ Advancement of Attorneys’ Fees to the Individual
                                              Defendants Violates Corporations Code Section 317(f) and
19                                            the Bylaws ........................................................................................15

20           B.         Without An Injunction, Snopes Will Be Irreparably Harmed ..................................18

21           C.         The Requested Relief Is Necessary And Appropriate ..............................................19

22           D.         An Undertaking, If Any, Should Be Minimal ..........................................................19

23 V.        CONCLUSION ....................................................................................................................20

24

25

26

27

28
                                                                         -3-
     SMRH:488774178.5
                                              Page
                                           MEMO      146
                                                OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                           AUTH.
                                                        RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1                                                       TABLE OF AUTHORITIES

 2                                                                                                                                          Page(s)
      Cases
 3
      Allergia, Inc. v. Bouboulis
 4
          229 F. Supp. 3d 1150 (S.D. Cal. 2017) ................................................................................16, 17
 5
      Ass’n for Los Angeles Deputy Sheriffs v. Superior Court
 6       13 Cal. App. 5th 413, 430 (2017) ...............................................................................................12

 7 Butt v. State of California
      4 Cal. 4th 668 (1992)..................................................................................................................12
 8
   Byars v. SCME Mortg. Bankers, Inc.
 9    109 Cal. App. 4th 1134 (2003) ...................................................................................................13
10
   Farmers Ins. Exchange v. Superior Court
11    2 Cal. 4th 377 (1992)..................................................................................................................13

12 Integrated Dynamic Sols., Inc. v. VitaVet Labs, Inc.
       6 Cal. App. 5th 1178, 1186 873, 879 (2016) ..............................................................................18
13
   Plate v. Sun–Diamond Growers
14     225 Cal. App. 3d 1115 (1990) ....................................................................................................16
15
   SB Liberty, LLC v. Isla Verde Assn., Inc.
16    217 Cal. App. 4th 272 (2013) .....................................................................................................11

17 State Farm Fire & Casualty Co. v. Superior Court
       45 Cal. App. 4th 1093 (1996) .....................................................................................................13
18
   Warner v. Sims Metal Mgmt.
19     No. C 13-02190 WHA, 2013 WL 4777314 (N.D. Cal. Sept. 6, 2013) ......................................16
20 Statutes

21
   Cal. Bus. & Prof. Code
22    § 17200 .............................................................................................................................6, 12, 13
      § 17203 .......................................................................................................................................13
23
   Cal. Code Civ. Proc.
24    § 526(a) ......................................................................................................................................11
25 Corporations Code

26    § 310(a) ......................................................................................................................6, 13, 14, 15
      § 317 .................................................................................................................................8, 16, 17
27    § 317(f) ...................................................................................................................6, 8, 13, 15, 18

28
                                                                            -4-
      SMRH:488774178.5
                                                  Page
                                               MEMO      147
                                                    OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                               AUTH.
                                                            RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1           Plaintiffs Drew Schoentrup (“Schoentrup”) and Christopher Richmond (“Richmond”)

 2 respectfully submit the following Memorandum of Points and Authorities in support of their Ex

 3 Parte Application requesting that the Court issue (1) a Temporary Restraining Order (“TRO”), and

 4 (2) an Order to Show Cause (“OSC”) Re: Preliminary Injunction against Defendants Snopes Media

 5 Group, Inc. (“Snopes”), David Mikkelson (“Mikkelson”), Vincent Green (“Green”), and Ryan

 6 Miller (“Miller”) (the “TRO Application”).

 7 I.        INTRODUCTION

 8           Plaintiffs Schoentrup and Richmond submit this TRO Application to stop Snopes from using

 9 company funds to advance legal expenses that Mikkelson and his co-conspirators, Green and Miller,
10 are personally incurring in this litigation.

11           This litigation was initiated by Plaintiffs Schoentrup and Richmond to address an unlawful
12 effort by Defendants Mikkelson, Green and Miller to seize control of Defendant Snopes, and its web

13 property Snopes.com, a leading fact-checking and “fake news” debunking website. On one side of

14 the dispute are Schoentrup and Richmond, Snopes shareholders, and their company Plaintiff Proper

15 Media LLC (“Proper Media”)—a San-Diego based Internet company that provided content and

16 advertising management services to Snopes.com. On the other side sit the Defendants, including

17 Mikkelson, Snopes’ founder, director, CEO, and a 50% shareholder, as well as two minority

18 shareholders and former members, officers, and employees of Proper Media, Green and Miller.

19           In early 2017, Mikkelson, Green, and Miller (together, the “Individual Defendants”)
20 conspired to seize control of Snopes so that Mikkelson could continue using the company as his

21 personal piggy bank. At the time, Green and Miller were equity holders and employees of Proper

22 Media, and, as such owed fiduciary duties to Proper Media and its other members. Plaintiffs filed

23 the instant lawsuit, in which they have asserted multiple claims arising out of the Individual

24 Defendants’ conspiracy, including breach of contract against Snopes, breach of fiduciary duties

25 against each of the Individual Defendants, and claims for corporate waste against Mikkelson.

26           Schoentrup and Richmond recently discovered that Mikkelson, as a company director,
27 directed Snopes to pay the legal expenses that he and his co-conspirators, Green and Miller, are

28 personally incurring in this litigation. Snopes’ advancement of legal expenses to the Individual
                                                    -5-
     SMRH:488774178.5
                                  Page&148
                         MEMO OF POINTS      ofISO
                                         AUTH.   732
                                                   PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                      RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1 Defendants is unlawful under Corporations Code sections 310(a) and 317(f), and, as such, is

 2 actionable under the Unfair Competition Law (“UCL”) at Business & Professions Code section

 3 17200, et seq. Accordingly, Schoentrup and Richmond have amended their complaint to add claims

 4 arising from the unlawful advancement of attorneys’ fees.

 5           By wrongfully diverting Snopes’ funds to pay for their personal legal fees, the Individual

 6 Defendants threaten to cause immediate and irreparable harm to Snopes. Mikkelson’s public

 7 statements demonstrate that, as a direct result of being forced to bankroll the Individual Defendants’

 8 legal fees, Snopes is in danger of going out of business. Accordingly, Schoentrup and Richmond,

 9 on behalf of Snopes, seek temporary and preliminary injunctive relief, (1) preventing Snopes from
10 continuing the unlawful practice of advancing legal fees to the Individual Defendants, and

11 (2) requiring the Individual Defendants to disgorge and return to Snopes any and all funds that

12 Snopes has already advanced for the purpose of covering their personal legal expenses in this case.

13           Absent an injunction barring further payment of their legal fees and requiring disgorgement
14 of the corporate funds they have already improperly obtained, the Individual Defendants will

15 continue to drain Snopes’ limited financial resources. Snopes’ financial solvency—indeed, its very

16 existence—are being threatened by these unlawful actions.           Preliminary injunctive relief is
17 necessary to prevent irreparable harm pending a final determination in this action by ensuring the

18 availability of adequate financial resources for Snopes to continue its business operations.

19 II.       STATEMENT OF FACTS

20           A.         The Lawsuit

21           Mikkelson and his then-wife Barbara Mikkelson (“Barbara”) founded Snopes in 2003 and

22 each owned one share of the company’s two shares of stock, representing an equal 50% ownership

23 interest in the company. (Declaration of Christopher Richmond (“Richmond Decl.”), ¶ 5.) From

24 August 2015 through May 2017, Proper Media, and its two founding members, Schoentrup and

25 Richmond, provided content and advertising management services to Snopes and its web property

26 Snopes.com, pursuant to a general services agreement. (Id., ¶ 7.) In July 2016, nearly a year after

27 Proper Media began providing services to Snopes, and after Mikkelson’s and Barbara’s contentious

28 divorce, Barbara elected to sell her 50% share to Proper Media. (Id., ¶ 9.)
                                                     -6-
     SMRH:488774178.5
                                     Page
                                  MEMO      149
                                       OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                  AUTH.
                                               RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1           Because of the nature of Snopes’ corporate organization, it was decided that the original

 2 members of Proper Media—Plaintiffs Schoentrup and Richmond, Defendants Green and Miller, and

 3 nominal Defendant Tyler Dunn (“Dunn”) (the “Proper Media Members”)—would acquire Barbara’s

 4 interest in Snopes in proportion to their respective equity interest in Proper Media (to hold for the

 5 benefit of Proper Media). (Id., ¶¶ 10-11.) Barbara’s share was transferred to the Proper Media

 6 Members as follows: Schoentrup and Richmond each held 40% of Barbara’s share (or a 20% interest

 7 in Snopes). Green and Miller each held 6.66% of Barbara’s share (or a 3.33% interest in Snopes),

 8 while Dunn held 6.68% of Barbara’s share (or a 3.34% interest in Snopes). (Id., ¶¶ 12-13.)

 9           Since at least 2015, Mikkelson has put the financial viability of Snopes at risk by padding
10 his salary through the submission of astronomical personal expenses for reimbursement by Snopes,

11 including, but not limited to, personal legal fees connected to his divorce and a honeymoon trip to

12 Asia with his new wife. (Richmond Decl., ¶¶ 20-25.) Once the Proper Media Members became

13 shareholders (for the benefit of Proper Media) in July 2016, Mikkelson feared that his practice of

14 padding his salary would be subjected to increased scrutiny by the other shareholders.

15           Accordingly, in early 2017, Mikkelson began conspiring with Green and Miller to seize
16 control of Snopes so he could continue to do whatever he wanted with the company. (Id., ¶¶ 25-43;

17 Exs. 1-3.) Mikkelson—a 50% shareholder of Snopes—lacked the majority control necessary to

18 effectuate his scheme. (Id., ¶ 26.) Indeed, Mikkelson required the assistance of Green and Miller,

19 who together held (again, for the benefit of Proper Media) a 6.66% equity interest in Snopes. (Id.)

20           Mikkelson, Green, and Miller together conspired to use their purported combined majority
21 block of shares to take control of Snopes, to terminate the general services agreement with Proper

22 Media, and to edge Schoentrup and Richmond out of the company entirely. (Id., ¶¶ 26-43; Exs. 1-

23 3, 16.) Green and Miller took all of these actions, in conspiracy with Mikkelson, while they were

24 members and employees of Proper Media. (Id., ¶¶ 28-30, 41-43.)

25           B.         Mikkelson Authorizes Snopes’ Advancement of Attorneys’ Fees
26           Recognizing that the cost of defending himself and his co-conspirators against the claims
27 asserted by Plaintiffs would be prohibitively expensive for himself and his cohorts, Mikkelson

28 undertook actions to have Snopes bankroll the Individual Defendants’ personal legal expenses.
                                                      -7-
     SMRH:488774178.5
                                      Page
                                   MEMO      150
                                        OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                   AUTH.
                                                RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1           On July 14, 2017, Mikkelson, who at the time was the sole director on the Snopes’ Board of

 2 Directors (the “Board”), adopted a bylaw authorizing a total of three directors to sit on the Board.

 3 (Richmond Decl., ¶ 44.) At the same time, he appointed and elected Brad Westbrook (“Westbrook)

 4 to fill one of the two vacant seats on the Board. (Id.) Mikkelson, Green, and Miller thereafter

 5 executed a written shareholder consent approving the bylaw and Westbrook’s appointment to the

 6 Board. (Id. at ¶ 45.) From July 2017 to March 2018, Mikkelson and Westbrook were the only two

 7 directors on the Snopes’ Board; the third seat remained vacant. (Id., ¶ 58.)

 8           Later that year, on October 27, 2017, the Board, consisting of Mikkelson and Westbrook,

 9 executed a written consent whereby it adopted a full set of corporate bylaws, purporting to be
10 effective as of July 14, 2017 (“Bylaws”). (Id., ¶ 46; Ex. 4.) Mikkelson, Green, and Miller executed

11 a written shareholder consent approving the adoption of the Bylaws. (Richmond Decl., ¶ 46.)

12 Section 6.3 of the Bylaws contains an advancement of legal fees provision. (Id., ¶ 47; Ex. 4, § 6.3.)

13 It states in relevant part that Snopes may advance attorneys’ fees incurred by an “agent” (as that

14 term is defined under Corporations Code section 317) “in defending any proceeding ..., or any

15 particular claim(s) within such proceeding (as determined by the Board) prior to the final disposition

16 of the proceeding,” conditioned on (1) “approval by, and to the extent authorized by, the Board of

17 Directors (which directors may include any director(s) who is/are named defendant(s) in any such

18 proceeding(s))”, and (2) the agent’s “undertaking ... to repay such amount if it shall be determined

19 that such agent is not entitled to be indemnified as authorized by Section 317 of the Corporations

20 Code and these Bylaws.” (Id.) Notably, the Bylaws allow Snopes to advance legal fees incurred

21 by an “agent” in “defending” himself in a lawsuit, but do not allow Snopes to advance legal fees

22 incurred by an agent in pursuing affirmative claims in that lawsuit. (Id.) The Bylaws also purport

23 to allow Mikkelson, a defendant in this lawsuit, to vote in favor of advancing his own, as well as his

24 co-defendants’, legal fees. (Id.)

25           On September 29, October 13, and November 20, 2017, the Board (Mikkelson and
26 Westbrook) executed unanimous written consents authorizing the advancement of attorneys’ fees

27 and costs incurred by Green, Mikkelson, and Miller, respectively, in defending themselves in

28 connection with this lawsuit subject to and in accordance with Corporations Code section 317(f).
                                                     -8-
     SMRH:488774178.5
                                    Page
                                 MEMO      151
                                      OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                 AUTH.
                                              RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1 (Richmond Decl., ¶¶ 48-50; Exs. 5-7.) Around the same time, the Individual Defendants each

 2 executed an undertaking to repay the attorneys’ fees and costs advanced to them by Snopes in the

 3 event that it was later determined that they are not in fact entitled to indemnity. (Id.)

 4           At the time of the Board’s authorization of Snopes’ advancement of attorneys’ fees to the

 5 Individual Defendants, the Board consisted only of two directors: Mikkelson, an interested director,

 6 and Westbrook. (Id., ¶¶ 48-51, 58.) Without Mikkelson’s vote, Snopes could not have approved

 7 the advancement of attorneys’ fees to the Individual Defendants because the Bylaws require a

 8 majority of the directors in order to transact business. (Ex. 4, § 3.9 (“A majority of the authorized

 9 number of directors shall constitute a quorum for the transaction of business ... .”).)
10           C.         Snopes Advances Attorneys’ Fees to the Individual Defendants
11           In accordance with the Board’s improper authorization of the advancement of attorneys’
12 fees, Snopes thereafter reimbursed Mikkelson, Green, and Miller for the fees they had already

13 incurred in connection with this lawsuit, and also began advancing their attorneys’ fees on a going-

14 forward basis. (Richmond Decl., ¶ 52-53.) Snopes has advanced all attorneys’ fees that the

15 Individual Defendants have incurred in this lawsuit to date, including the attorneys’ fees they have

16 incurred in defending themselves against the claims brought by Plaintiffs, and also the attorneys’

17 fees they have incurred in pursuing their personal counterclaims against Plaintiffs. (Id.)

18           Schoentrup and Richmond did not discover that Snopes was advancing the Individual
19 Defendants’ attorneys’ fees until the Board’s written consents authorizing the advancements were

20 produced by Snopes. (Id., ¶¶ 54-55; Exs. 4-7; Declaration of Kristin Housh (“Housh Decl.”) at ¶ 5.)

21           D.         Snopes Thwarts Plaintiffs’ Efforts to Investigate and Seek Discovery On

22                      Snopes’ Advancement of Attorneys’ Fees

23           In March 2018, Richmond was appointed and took the third seat on the Snopes Board.

24 (Richmond Decl., ¶ 56.) Accordingly, as of March 2018, the Board consists of Mikkelson,

25 Westbrook, and Richmond. (Id., ¶ 59.) Once Richmond discovered that Snopes was paying the

26 Individual Defendants attorneys’ fees, he began requesting information about that practice from his

27 fellow Board members, Mikkelson and Westbrook, as well as Snopes’ corporate counsel, William

28 Belanger. (Id., ¶ 60.) To date, despite multiple requests, neither Mikkelson, Westbrook, nor
                                                      -9-
     SMRH:488774178.5
                                      Page
                                   MEMO      152
                                        OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                   AUTH.
                                                RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1 Belanger have provided any information to Richmond—a Snopes’ Board member—about Snopes’

 2 use of corporate funds to pay for the Individual Defendants’ personal legal fees in this lawsuit. (Id.,

 3 ¶¶ 60-63; Housh Decl., ¶¶ 6-7; Ex. 8.)

 4           On November 30, 2018, Schoentrup served his third set of requests for production on

 5 Snopes, requesting documents relating to Snopes’ advancement of attorneys’ fees to the Individual

 6 Defendants. (Housh Decl., ¶ 8; Ex. 9 [Request Nos. 36-38].) Snopes served boilerplate objections

 7 on January 4, 2019, did not substantively respond, and did not produce any documents in response

 8 to the document requests. (Id., ¶¶ 9-11; Ex. 9 [Request Nos. 36-38].)

 9           E.         Snopes is On the Brink of Financial Collapse
10           Mikkelson has repeatedly represented that Snopes is on the brink of financial ruin due to the
11 legal fees it is incurring in this lawsuit. For example, in July 2017, Mikkelson launched a

12 GoFundMe crowdfunding campaign called “Save Snopes,” in which he sought donations from the

13 public purportedly to cover Snopes’ legal fees and keep it afloat during the litigation (the

14 “GoFundMe Campaign”). (Richmond Decl., ¶¶ 64-69; Ex. 15.) Mikkelson told potential donors

15 on the GoFundMe Campaign website that Snopes “is in danger of closing its doors” and “we are

16 facing the prospect of having no financial means to continue operating the site and paying our staff

17 (not to mention covering our legal fees) in the meanwhile.” (Id. at ¶ 69; Ex. 15.) After Mikkelson

18 had raised over $500,000 through the GoFundMe Campaign (the original fundraising goal), in

19 March 2018, Mikkelson published an “update” on the GoFundMe Campaign website, raising the

20 fundraising goal to $2 million and stating: “Our need for support has not abated (particularly as

21 our legal fees have exhausted all previously raised funds), so we are raising the cap on this

22 campaign and keeping it active as our case proceeds through the legal system.” (Id.)

23           F.         Plaintiffs Seek To File a TAC Adding Claims Arising Out of Snopes’
24                      Advancement of Attorneys’ Fees to the Individual Defendants
25           Plaintiffs filed their original complaint in this lawsuit on May 4, 2017, a First Amended
26 Complaint shortly thereafter, and a Second Amended Complaint on September 6, 2017. (Housh

27 Decl., ¶ 3; Ex. 10.) In the SAC, Plaintiffs Schoentrup and Richmond asserted a derivative

28 shareholder claim, on behalf of Snopes, against Mikkelson for corporate waste, alleging in part that:
                                                     -10-
     SMRH:488774178.5
                                      Page
                                   MEMO      153
                                        OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                   AUTH.
                                                RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1 “Mikkelson wasted [Snopes] corporate assets by using them to pay for personal expenses.” (Ex. 10,

 2 ¶¶ 135-142.) Since then, Schoentrup and Richmond have discovered additional facts relevant to

 3 this lawsuit, including that Snopes has been improperly advancing attorneys’ fees to the Individual

 4 Defendants. (Richmond Decl., ¶¶ 54-55; Exs. 5-7.) Accordingly, Schoentrup and Richmond seek

 5 to amend their complaint to add claims arising from Snopes’ improper advancement of legal fees.

 6 (Housh Decl., ¶¶ 12-17; Ex. 11 [TAC].)

 7           On January 3, 2018, Plaintiffs’ counsel circulated a copy of Plaintiffs’ proposed Third

 8 Amended Complaint (“TAC”) to the other parties, requesting that the parties stipulate to Plaintiffs

 9 filing their proposed amended complaint, without the need for motion practice. (Housh Decl., ¶¶
10 12-17; Ex. 11.) To date, neither Snopes nor the Individual Defendants have provided the requested

11 stipulation. (Id., ¶ 17.) Accordingly, Plaintiffs filed a motion for leave to amend, attaching the

12 proposed TAC from which the preliminary injunctive relief requested herein stems. (Id., ¶ 18.)

13 III.      LEGAL STANDARD

14           Preliminary injunctive relief, including a TRO or preliminary injunction, is appropriate

15 under any the following circumstances: “(1) When it appears by the Complaint that the plaintiff is

16 entitled to the relief demanded and the relief, or any part thereof, consists in restraining the

17 commission or continuance of the act complained of, either for a limited period or perpetually”; (2)

18 “When it appears by the Complaint or affidavits that the commission or continuance of some act

19 during the litigation will produce waste, or great or irreparable injury, to a party to the action”; (3)

20 “When it appears, during the litigation, that a party to the action is doing, or threatens, or is about

21 to do, or is procuring or suffering to be done, some act in violation of the rights of another party to

22 the action respecting the subject of the action, and tending to render the judgment ineffectual”; (4)

23 “When pecuniary compensation will not afford adequate relief’; (5) “Where it would be extremely

24 difficult to ascertain the amount of compensation which would afford adequate relief”; (6) “Where

25 the restraint is necessary to prevent a multiplicity of judicial proceedings”; or (7) “Where the

26 obligation arises from a trust.” Cal. Code Civ. Proc. § 526(a). Preliminary injunctive relief

27 “preserve[s] the status quo pending a determination on the merits of the action.” SB Liberty, LLC

28 v. Isla Verde Assn., Inc., 217 Cal. App. 4th 272, 280 (2013).
                                                     -11-
     SMRH:488774178.5
                                    Page
                                 MEMO      154
                                      OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                 AUTH.
                                              RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1           When deciding whether to issue a temporary or preliminary injunction, the court considers

 2 two interrelated factors: “(1) the reasonable probability that the party seeking the injunction will

 3 prevail on the merits at trial and (2) a comparison of the ‘irreparable harm’ that will be suffered by

 4 that party if the preliminary injunction is denied to the ‘irreparable harm’ that will be suffered by

 5 the opposing party if the preliminary injunction is granted.” Ass’n for Los Angeles Deputy Sheriffs

 6 v. Superior Court, 13 Cal. App. 5th 413, 430 (2017) (citations omitted). “[T]he greater the plaintiff’s

 7 showing on one, the less must be shown on the other to support an injunction.” Butt v. State of

 8 California, 4 Cal. 4th 668, 678 (1992).

 9 IV.       ARGUMENT
10           The Court should issue a TRO and preliminary injunction enjoining Snopes from advancing

11 any more legal fees to Mikkelson, Green, and Miller in connection with this lawsuit. It should

12 additionally require the Individual Defendants to disgorge and repay to Snopes any and all corporate

13 funds that they have improperly obtained as a result of the improper and void Board consents

14 authorizing the advancement of attorneys’ fees to the Individual Defendants.

15           Schoentrup and Richmond request this temporary and preliminary injunctive relief as

16 shareholders on behalf of Snopes. Schoentrup and Richmond are entitled to this relief, on behalf of

17 Snopes, because they are likely to succeed on the merits of their derivative UCL claim, and because

18 Snopes will be irreparably harmed without the injunction. Without the preliminary injunctive relief

19 requested by Schoentrup and Richmond, Snopes is in danger of going out of business because of

20 the costs associated with advancing the Individual Defendants’ personal legal fees. There may not

21 be a Snopes left if Schoentrup and Richmond are forced to wait for a judgment on the merits.

22           A.         Schoentrup and Richmond Are Likely To Prevail On Their Shareholder

23                      Derivative UCL Claim

24           Schoentrup and Richmond have stated a claim, derivatively on behalf of Snopes, against

25 Mikkelson for unfair competition under Business and Professions Code section 17200, et seq. 1 (Ex.

26

27   1
     Schoentrup and Richmond also pled (in their SAC) a derivate claim for corporate waste, alleging
28 that Mikkelson “wasted [Snopes] corporate assets by using them to pay for his personal expenses”
                                                     -12-
     SMRH:488774178.5
                                     Page
                                  MEMO      155
                                       OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                  AUTH.
                                               RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1 11, ¶¶ 311-334.) “Section 17200 is violated if a business practice is unlawful or unfair or deceptive.”

 2 Byars v. SCME Mortg. Bankers, Inc., 109 Cal. App. 4th 1134, 1147 (2003); see also Cal. Bus. &

 3 Prof. Code § 17200. “[A] practice is prohibited as ‘unfair’ or ‘deceptive’ even if not ‘unlawful’ and

 4 vice versa.” State Farm Fire & Casualty Co. v. Superior Court, 45 Cal. App. 4th 1093, 1102 (1996).

 5 A business practice is “unlawful” if it violates some law. Farmers Ins. Exchange v. Superior Court,

 6 2 Cal. 4th 377, 383 (1992). Accordingly, the UCL essentially “‘borrows’ violations of other laws

 7 and treats these violations, when committed pursuant to business activity, as unlawful practices

 8 independently actionable under section 17200 et seq. and subject to the distinct remedies provided

 9 thereunder.” Farmers Ins. Exchange, 2 Cal. 4th at 383. “Virtually any law-federal, state or local-
10 can serve as a predicate for a section 17200 action.” State Farm Fire & Casualty Co., 45 Cal. App.

11 4th at 1102-03 (internal citation omitted).

12           Section 17203 of the UCL specifically provides for injunctive relief: “Any person who
13 engages, has engaged, or proposes to engage in unfair competition may be enjoined in any court of

14 competent jurisdiction.” Cal. Bus. & Prof. Code § 17203. And, Section 17203 gives courts wide

15 discretion to fashion appropriate injunctive relief: “The court may make such orders or judgments

16 ... as may be necessary to prevent the use or employment by any person of any practice which

17 constitutes unfair competition, as defined in this chapter, or as may be necessary to restore to any

18 person in interest any money or property, real or personal, which may have been acquired by means

19 of such unfair competition.” Id.

20                      1.   Snopes’ Advancement of Attorneys’ Fees Is Unlawful
21           Snopes’ advancement of legal fees to the Individual Defendant (at the behest and direction
22 of Mikkelson) constitutes an “unlawful” business practice under the UCL for two independent

23 reasons: (1) the Board’s authorizations of the advancement of legal fees are void because they

24 violate the “interested director” rule under Corporations Code section 310(a); and, (2) Snopes’

25 advancement of legal fees violates both Corporations Code section 317(f) and the Bylaws because

26
   (including his personal legal fees). (Ex. 10, ¶¶ 135-142.) Plaintiffs are likely to succeed on the
27 merits of their corporate waste claim for the same reasons they are likely to succeed on their UCL

28 claim—Mikkelson has abused his position at Snopes by improperly directing the company to cover
   his, and his co-conspirators’, personal expenses. (Richmond Decl., ¶¶ 20-23, 49-55; Exs. 5-7.)
                                                   -13-
     SMRH:488774178.5
                                    Page
                                 MEMO      156
                                      OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                 AUTH.
                                              RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1 the Individual Defendants are not being sued in their respective capacities as “agents” of Snopes.

 2                           a.      The Board Authorizations Are Improper “Interested Director”
                                     Transactions Under Corporations Code section 310(a)
 3

 4           The Board, consisting only of Mikkelson and Westbrook, authorized Snopes to advance the

 5 Individual Defendants’ legal expenses in this lawsuit. (Richmond Decl., ¶¶ 49-51; Exs. 5-7.) These

 6 purported authorizations violate Corporations Code section 310(a), which prohibits “interested

 7 director” transactions except if certain conditions are met. Section 310(a) provides:

 8               “No . . . transaction between a corporation and one or more of its directors . . .
                 is either void or voidable because such director or directors . . . are present at
 9               the meeting of the board of a committee thereof which authorizes, approves or
                 ratifies the . . . transaction, if . . .
10

11               (2) The material facts as to the transaction and as to such director’s interest are
                 fully disclosed or known to the board or committee, and the board or committee
12               authorizes, approves or ratifies the . . . transaction in good faith by a vote
                 sufficient without counting the vote of the interested director or directors and
13               the . . . transaction is just and reasonable as to the corporation at the time it is
                 authorized, approved or ratified . . . .”; or
14

15               (3) the person asserting the validity of the contract or transaction sustains the
                 burden of proving that the contract or transaction was just and reasonable as
16               to the corporation at the time it was authorized, approved or ratified.
17 (Cal. Corp. Code § 310(a)). Accordingly, under Section 310(a), a corporate transaction in which a

18 director has a material financial interest is unlawful and void if the Board, in authorizing the

19 transaction, counts the vote of that “interested director.” An “interested director” is a director who

20 has a “material financial interest” in approving the transaction. See id.

21           Here, Mikkelson is an “interested director” under Corporations Code section 310(a) with

22 respect to the Board’s decision to advance the legal fees that he, Green, and Miller are personally

23 incurring in connection with this lawsuit. Mikkelson has a “material financial interest” in the

24 advancement of legal fees to himself and to his co-defendants in this case. Mikkelson benefitted

25 and continues to benefit from the Board’s decision to advance the Individual Defendants’ legal fees.

26 The Board’s decision ensured that the Individual Defendants: (1) would not have to shoulder their

27 own legal bills during the pendency of this litigation; and (2) with the corporate funds, could retain

28 reputable attorneys and firms to represent their personal interests.
                                                        -14-
     SMRH:488774178.5
                                      Page
                                   MEMO      157
                                        OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                   AUTH.
                                                RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1           Mikkelson, as an “interested director,” was not permitted to vote on the advancement of

 2 attorneys’ fees to himself and to his co-conspirators, Green and Miller. 2 Nevertheless, Mikkelson

 3 did in fact vote, notably as one of only two directors, in favor of the advancement of attorneys’ fees

 4 to the Individual Defendants. Without counting Mikkelson’s “interested director” vote, the Board’s

 5 fee advancement authorization was not a valid corporate transaction.            Under the Bylaws, a

 6 “majority” of Snopes directors are required to transact corporate business, and Westbrook by

 7 himself does not constitute a majority. (Ex. 4, § 3.9.)

 8           The Board’s authorizations of the advancement of attorneys’ fees to the Individual

 9 Defendants are also not permissible under the “just and reasonable” exception to the “interested
10 director” rule under Section 310(a). The Board’s authorizations were not “just and reasonable” to

11 Snopes for two reasons: (i) Mikkelson, Green, and Miller are not entitled to advanced attorneys’

12 fees in this litigation, as a matter of law, under Corporations Code section 317(f) because (as set

13 forth in detail below) they are not being sued “by reason of the fact” that they are “agents” of Snopes;

14 and (ii) Snopes’ improper advancement of fees to the Individual Defendants is siphoning away

15 Snopes’ already dwindling profits, placing it in imminent danger of closing its doors.

16           In sum, the Board’s corporate transactions authorizing Snopes to advance legal fees to the
17 Individual Defendants stand in violation of Corporations Code section 310(a), and are void.

18                          b.     Snopes’ Advancement of Attorneys’ Fees to the Individual
                                   Defendants Violates Corporations Code Section 317(f) and the
19                                 Bylaws
20           Snopes’ advancement of attorneys’ fees to the Individual Defendants is unlawful because it
21 violates both Corporations Code section 317(f) and the Bylaws. Corporations Code section 317(f)

22 provides, in relevant part, that “[e]xpenses incurred in defending any proceeding may be advanced

23 by the corporation prior to the final disposition of the proceeding upon receipt of an undertaking by

24 or on behalf of the agent to repay that amount if it shall be determined ultimately that the agent is

25

26   2
     Section 6.3 of the Bylaws violates Section 310(a) of the Corporations Code to the extent that it
   purports to permit an “interested director” to vote in favor of the advancement of legal fees to
27 himself and/or to his co-defendants in a litigation. (Ex. 4, § 6.3 (providing that Snopes may advance

28 legal fees to an “agent” subject to “approval by . . . the Board of Directors (which directors may
   include any director(s) who is/are named defendant(s) in any such proceeding(s)) . . . .”)
                                                     -15-
     SMRH:488774178.5
                                    Page
                                 MEMO      158
                                      OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                 AUTH.
                                              RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1 not entitled to be indemnified as authorized in this section.”

 2           In order to be eligible for indemnification under Section 317, the person seeking

 3 indemnification must have been sued “by reason of the fact” that he was performing his corporate

 4 duties (as a director, officer, employee, or other agent). “In other words, the conduct of the agent

 5 which gives rise to the claim against him must have been performed in connection with his corporate

 6 functions and not with respect to purely personal matters.” Plate v. Sun–Diamond Growers, 225

 7 Cal. App. 3d 1115, 1123 (1990) (citation omitted). The “by reason of the fact” prerequisite is not

 8 met “[w]here personal motives, not the corporate good, are predominant in a transaction giving rise

 9 to an action.” Id. (emphasis added). For example, “[i]t would ... appear unlikely that an officer
10 could properly claim that he was entitled to indemnification as the result of litigation brought

11 [against him] to recover short-swing profits or profits from trading in the stock of his corporation

12 on the basis of inside information ... .” Id. (citation omitted); see also Warner v. Sims Metal Mgmt.,

13 No. C 13-02190 WHA, 2013 WL 4777314, at *2 (N.D. Cal. Sept. 6, 2013) (holding that plaintiff

14 was not sued “by reason of the fact” that he was an agent of the corporation because he allegedly

15 “converted property and submitted fraudulent expense reimbursements, which are purely self-

16 serving acts that do not further the corporate good”) (emphasis added).

17           The Southern District of California, applying California law, recently evaluated the “by
18 reason of the fact” standard in connection with the advancement of legal fees under Section 317(f).

19 In Allergia, Inc. v. Bouboulis, 229 F. Supp. 3d 1150 (S.D. Cal. 2017), the plaintiff corporation

20 brought an action against its president asserting claims for breaches of fiduciary duty and implied

21 contract. The defendant president requested advancement of legal fees. The plaintiff corporation’s

22 bylaws provided for fee advancement to a director or officer incurred in defending himself in any

23 proceeding to the fullest extent authorized by Section 317. Id. at 1157. The Court held that the “by

24 reason of the fact” criteria applied equally in the indemnification and the advancement of legal fees

25 context. Id. (“Both the indemnification and advancement provisions [of the bylaws] require the

26 requesting party to be or have been a director or officer of the Corporation. Thus, whether Defendant

27 is entitled to advancement of his fees depends in part on whether he was sued ‘by reason of the fact

28 that’ he was an agent, officer, or director of Plaintiff.”). The Court held that the president “was not
                                                     -16-
     SMRH:488774178.5
                                    Page
                                 MEMO      159
                                      OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                 AUTH.
                                              RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1 sued ‘by reason of the fact’ that he was an agent and/or officer of Plaintiff” (and therefore was not

 2 entitled to advanced legal fees) because “all of Plaintiff’s claims against Defendant appear to

 3 implicate actions that predominantly benefit Defendant, but do not appear to be in furtherance of

 4 the corporate good or performed in connection with Defendant’s corporate functions.” Id. at 1159.

 5 Applying the “by reason of the fact” standard, the court found that the president was not entitled to

 6 advancement of his legal fees in connection with his defense of the breach of fiduciary duties or

 7 implied contract claims because “these claims for relief largely—if not entirely—implicate

 8 Defendant’s personal motives, not the corporate good.” Id.

 9           Here, like the bylaws at issue in Allergia, Section 6.3 of Snopes’ Bylaws provide for
10 advancement of legal fees incurred by an “agent” of the corporation in “defending” a legal

11 proceeding to the extent authorized by Corporations Code section 317. (Ex. 4, § 6.3.) The

12 Individual Defendants are not entitled to advancement of legal fees incurred in defending themselves

13 in this litigation—they are not being sued “by reason of the fact” that they are corporate “agents.”

14           In this litigation, Plaintiffs allege that Mikkelson acted in his own personal interests to the
15 detriment of Snopes, by, among other acts, misappropriating corporate funds to pay for his personal

16 expenses, and conspiring with Green and Miller to obtain a majority interest in Snopes to facilitate

17 control over Snopes for his own benefit. (Richmond Decl., ¶¶ 26-44; Ex. 10, ¶¶ 64-85, 135-155,

18 174-181.) Because Mikkelson is being sued for actions he took in pursuit of his own personal

19 interests, and in breach of the fiduciary duties he owed to Snopes and its other shareholders, he is

20 not entitled to advanced attorneys’ fees under either Corporations Code section 317 or the Bylaws.

21           Green and Miller are not being sued in their respective capacities as Snopes’ agents, and
22 therefore could not possibly meet the “by reason of the fact” criteria required to receive advanced

23 attorneys’ fees. To the contrary, Green and Miller are being sued for actions they took that (1)

24 violated the fiduciary duties they owed to Proper Media, while still employed by and members of

25 Proper Media, and (2) predated their employment with Snopes. (Richmond Decl., ¶¶ 15-19, 26-44;

26 Ex. 10, ¶¶ 31-38, 64-85, 106-111, 120-127; 156-163.) Specifically, Plaintiffs allege that Green and

27 Miller breached the fiduciary duties they owed to Proper Media, as members and officers of Proper

28 Media, by among other things, conspiring with Mikkelson to frustrate performance under and then
                                                      -17-
     SMRH:488774178.5
                                     Page
                                  MEMO      160
                                       OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                  AUTH.
                                               RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1 to terminate the general services agreement. (Id.) Green’s and Miller’s misconduct occurred

 2 between January and March 2017, while they were still members of and owed fiduciary duties to

 3 Proper Media, and before they commenced their employment with Snopes in April 2017. (Id.)

 4           Moreover, the Individual Defendants are not entitled to advancement of fees associated with

 5 pursuing their affirmative counterclaims against Plaintiffs. Both Section 317(f) and Section 6.3 of

 6 the Bylaws provide for advancement of legal fees incurred in “defending any proceeding.” They

 7 do not authorize the advancement of legal fees incurred in bringing affirmative claims.

 8           B.         Without An Injunction, Snopes Will Be Irreparably Harmed

 9           In the absence of an injunction enjoining Snopes from advancing any more legal fees to the
10 Individual Defendants, and requiring the Individual Defendants to disgorge any already improperly

11 advanced fees, Snopes will suffer irreparable harm in the form of a substantial, and potentially fatal,

12 loss of corporate funds. Courts have held that an imminent and substantial loss of corporate funds

13 constitutes irreparable harm that warrants preliminary injunctive relief.        See, e.g., Integrated
14 Dynamic Sols., Inc. v. VitaVet Labs, Inc., 6 Cal. App. 5th 1178, 1186 873, 879 (2016) (upholding

15 preliminary injunction where plaintiff faced “significant business losses”).          Schoentrup and
16 Richmond brought this TRO Application at the earliest possible juncture, after first investigating

17 the impropriety of Snopes’ advancement of attorneys’ fees, and thereafter attempting

18 (unsuccessfully) to seek additional information and discovery on the advanced attorneys’ fees.

19 (Richmond Decl., ¶¶ 62-65; Housh Decl., ¶¶ 6-7; Ex. 8.)

20           Here, if Snopes continues to pay for each of the Individual Defendants’ personal legal fees,
21 in addition to its own, it risks imminent financial ruin. Indeed, Snopes has repeatedly stated, in

22 connection with the GoFundMe Campaign and otherwise, that the legal expenses it is incurring in

23 this lawsuit are bleeding it dry, and that it does not have enough revenue to continue its operations.

24 (Richmond Decl. at ¶¶ 66-67; Ex. 15.) If this Court does not grant the requested preliminary

25 injunctive relief now, Snopes risks going out of business by the time this case is fully adjudicated.

26           In stark contrast, Defendants will not be harmed by the requested injunctive relief. The
27 injunction simply requires Defendants to adhere to the provisions of the Corporations Code and

28 Snopes’ Bylaws and cease the improper advancement of attorneys’ fees. The Individual Defendants
                                                     -18-
     SMRH:488774178.5
                                      Page
                                   MEMO      161
                                        OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                   AUTH.
                                                RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1 will not be harmed by an injunction because they can simply pay for their own legal fees, instead of

 2 unlawfully reaching into the Snopes’ coffers. And, they will later have the opportunity to seek

 3 indemnification, including reimbursement of their fees, if warranted under the indemnification

 4 provisions of the Corporations Code and Bylaws. If the Individual Defendants cannot or do not

 5 want to pay for their own legal fees, they may seek to associate counsel who will take their respective

 6 cases on a contingency basis. Snopes certainly will not be harmed by the requested injunctive

 7 relief—it will no longer have to advance funds to pay the Individual Defendants’ personal legal fees.

 8           C.         The Requested Relief Is Necessary And Appropriate

 9           The temporary and preliminary injunctive relief that Schoentrup and Richmond, on behalf
10 of Snopes, seek here is both necessary and appropriate. As set forth above, Snopes faces the very

11 real risk that it will be forced into insolvency/shutting down its business entirely if an injunction is

12 not entered enjoining the company from continuing to improperly advance legal fees to the

13 Individual Defendants, and if the Individual Defendants are not required to return the funds that they

14 have already improperly received. Accordingly, the requested preliminary relief is necessary to

15 prevent Snopes from financial ruin. The requested relief is also appropriate because it simply

16 requires that Snopes to comply with the Corporations Code and its Bylaws. Doing so will ensure

17 that Snopes can continue to operate during the pendency of this lawsuit, and beyond.

18           D.         An Undertaking, If Any, Should Be Minimal
19           Because Snopes and the Individual Defendants have no right to engage in the unlawful
20 conduct described above, the Individual Defendants will not suffer any injury in the event the Court

21 issues the requested preliminary injunction. Mikkelson, Green, and Miller can simply pay their own

22 legal fees and seek indemnification later, if it is warranted. Or, they can hire counsel willing to take

23 their respective cases on a contingency basis. And, as set forth above, Snopes will benefit from the

24 preliminary injunction. Accordingly, only a minimal bond of $1,500.00 is warranted.

25 / / /

26 / / /

27 / / /

28 / / /
                                                     -19-
     SMRH:488774178.5
                                      Page
                                   MEMO      162
                                        OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                   AUTH.
                                                RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
 1 V.        CONCLUSION

 2           For all of the foregoing reasons, Plaintiffs Schoentrup and Richmond, on behalf of Snopes,

 3 respectfully request that the Court grant their ex parte application for a TRO and issue an order to

 4 show cause why a preliminary injunction should not issue.

 5

 6

 7 Dated: January 9, 2019

 8                                      SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 9
10                                      By                         /s/ Stephen E. Fox
                                                                JOHN A. YACOVELLE
11                                                               MARISA B. MILLER
                                                                  KRISTIN P. HOUSH
12                                                          12275 El Camino Real, Suite 200
                                                           San Diego, California 92130-2006
13                                                                        -and-
                                                           STEPHEN E. FOX (Pro Hac Vice)
14                                                             sfox@sheppardmullin.com
                                                             2200 Ross Avenue, 24th Floor
15                                                                Dallas, Texas 75201
16                                                    Attorneys for Plaintiffs/Cross-Defendants/
                                                                 Cross-Complainants
17                                                    PROPER MEDIA, LLC, CHRISTOPHER
                                                          RICHMOND, PUBLIFE LLC and
18                                                            DREW SCHOENTRUP
19

20

21

22

23

24

25

26

27

28
                                                    -20-
     SMRH:488774178.5
                                    Page
                                 MEMO      163
                                      OF POINTS &of 732ISO PLAINTIFFS’ EX PARTE APPL. FOR A TEMPORARY
                                                 AUTH.
                                              RESTRAINING ORDER AND OSC RE: PRELIMINARY INJUNCTION
